EXHIBIT 10.2





--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED LOAN AGREEMENT
AMONG
VANTIV, LLC,
a Delaware limited liability company, as Borrower
VARIOUS LENDERS
FROM TIME TO TIME PARTY HERETO,
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent,
DATED AS OF OCTOBER 14, 2016

--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., FIFTH THIRD BANK, MORGAN STANLEY MUFG LOAN PARTNERS, LLC
AND ROYAL BANK OF CANADA, AS CO-SYNDICATION AGENTS,
CAPITAL ONE, N.A., COMPASS BANK, CREDIT SUISSE AG, MIZUHO BANK, LTD. AND
SUMITOMO MITSUI BANKING CORPORATION, AS CO-DOCUMENTATION AGENTS,
JPMORGAN CHASE BANK, N.A. AND MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED,
AS JOINT LEAD ARRANGERS
JPMORGAN CHASE BANK, N.A., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
FIFTH THIRD BANK, MORGAN STANLEY MUFG LOAN PARTNERS, LLC AND RBC CAPITAL
MARKETS,1 AS JOINT BOOKRUNNERS



--------------------------------------------------------------------------------













1
RBC Capital Markets is a brand name for the capital markets businesses of Royal
Bank of Canada and its affiliates.








--------------------------------------------------------------------------------


TABLE OF CONTENTS
 


ARTICLE 1. DEFINITIONS; INTERPRETATION 1
Section 1.1
Definitions 1

Section 1.2
Interpretation 40

Section 1.3
Change in Accounting Principles 42



ARTICLE 2.
THE LOAN FACILITIES 43

Section 2.1
The Term Loans 43

Section 2.2
Revolving Credit Commitments 43

Section 2.3
Letters of Credit 43

Section 2.4
Applicable Interest Rates 47

Section 2.5
Manner of Borrowing Loans and Designating Applicable Interest Rates 48

Section 2.6
Minimum Borrowing Amounts; Maximum Eurodollar Loans 50

Section 2.7
Maturity of Loans 50

Section 2.8
Prepayments 50

Section 2.9
Place and Application of Payments 55

Section 2.10
Commitment Terminations 56

Section 2.11
Swing Loans    56

Section 2.12
Evidence of Indebtedness    57

Section 2.13
Fees    58

Section 2.14
Incremental Credit Extensions    59

Section 2.15
Extensions of Term Loans and Revolving Credit Commitments    63



ARTICLE 3.
CONDITIONS PRECEDENT.    66

Section 3.1
All Credit Extensions    66



ARTICLE 4.
THE COLLATERAL AND THE GUARANTY.    66

Section 4.1
Collateral    66

Section 4.2
Liens on Real Property    67

Section 4.3
Guaranty    67

Section 4.4
Further Assurances    67

Section 4.5
Limitation on Collateral    67

Section 4.6
Material Subsidiaries    68



ARTICLE 5.
REPRESENTATIONS AND WARRANTIES    68

Section 5.1
Financial Statements    68

Section 5.2
Organization and Qualification    69

Section 5.3
Authority and Enforceability    69

Section 5.4
No Material Adverse Change    69

Section 5.5
Litigation and Other Controversies    69

Section 5.6
True and Complete Disclosure    70

Section 5.7
Margin Stock    70

Section 5.8
Taxes    70

Section 5.9
ERISA    70

Section 5.10
Subsidiaries    70

Section 5.11
Compliance with Laws    71



i



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Section 5.12
Environmental Matters    71

Section 5.13
Investment Company    71

Section 5.14
Intellectual Property    71

Section 5.15
Good Title    71

Section 5.16
Labor Relations    71

Section 5.17
Capitalization    72

Section 5.18
Governmental Authority and Licensing    72

Section 5.19
Approvals    72

Section 5.20
Solvency    72

Section 5.21
Foreign Assets Control Regulations and Anti-Money Laundering    73

Section 5.22
Security Interest in Collateral    73

Section 5.23
EEA Financial Institutions    73



ARTICLE 6.
COVENANTS.    73

Section 6.1
Information Covenants    74

Section 6.2
Inspections    76

Section 6.3
Maintenance of Property, Insurance, Environmental Matters, etc    77

Section 6.4
Books and Records    77

Section 6.5
Preservation of Existence    77

Section 6.6
Compliance with Laws    77

Section 6.7
ERISA    78

Section 6.8
Payment of Taxes    78

Section 6.9
Designation of Subsidiaries    78

Section 6.10
Use of Proceeds    78

Section 6.11
Contracts with Affiliates    78

Section 6.12
No Changes in Fiscal Year    80

Section 6.13
Change in the Nature of Business; Limitations on the Activities of Holdco    80

Section 6.14
Indebtedness    81

Section 6.15
Liens    86

Section 6.16
Consolidation, Merger, Sale of Assets, etc    89

Section 6.17
Advances, Investments and Loans    91

Section 6.18
Restricted Payments    93

Section 6.19
Limitation on Restrictions    96

Section 6.20
Optional Payments of Certain Indebtedness; Modifications of Certain Indebtedness
and Organizational Documents     97

Section 6.21
OFAC    97

Section 6.22
Financial Covenants    97

Section 6.23
Maintenance of Ratings    98

Section 6.24
Certain Post-Closing Obligations    98



ARTICLE 7.
EVENTS OF DEFAULT AND REMEDIES    98

Section 7.1
Events of Default    98

Section 7.2
Non Bankruptcy Defaults    100

Section 7.3
Bankruptcy Defaults    100

Section 7.4
Collateral for Undrawn Letters of Credit    101

Section 7.5
Notice of Default    101

Section 7.6
Equity Cure    101



ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




ARTICLE 8.
CHANGE IN CIRCUMSTANCES AND CONTINGENCIES.    102

Section 8.1
Funding Indemnity    102

Section 8.2
Illegality    102

Section 8.3
Reserved    103

Section 8.4
Yield Protection    103

Section 8.5
Substitution of Lenders    104

Section 8.6
Lending Offices    104



ARTICLE 9.
THE ADMINISTRATIVE AGENT.    105

Section 9.1
Appointment and Authorization of Administrative Agent    105

Section 9.2
Administrative Agent and its Affiliates    105

Section 9.3
Action by Administrative Agent    105

Section 9.4
Consultation with Experts    106

Section 9.5
Liability of Administrative Agent; Credit Decision; Delegation of Duties    106

Section 9.6
Indemnity    107

Section 9.7
Resignation of Administrative Agent and Successor Administrative Agent    108

Section 9.8
L/C Issuer    109

Section 9.9
Hedging Liability and Funds Transfer Liability and Deposit Account Liability
Obligation Arrangements    109

Section 9.10
No Other Duties    109

Section 9.11
Authorization to Enter into, and Enforcement of, the Collateral Documents    109

Section 9.12
Authorization to Release Liens, Etc    110

Section 9.13
Release of Collateral    110



ARTICLE 10.
MISCELLANEOUS.    112

Section 10.1
Withholding Taxes    112

Section 10.2
No Waiver; Cumulative Remedies; Collective Action    115

Section 10.3
Non‑Business Days    115

Section 10.4
Documentary Taxes    115

Section 10.5
Survival of Representations    115

Section 10.6
Survival of Indemnities    115

Section 10.7
Sharing of Set‑Off    116

Section 10.8
Notices    116

Section 10.9
Counterparts    117

Section 10.10
Successors and Assigns; Assignments and Participations    117

Section 10.11
Amendments    123

Section 10.12
Heading    126

Section 10.13
Costs and Expenses; Indemnification    126

Section 10.14
Set‑off    127

Section 10.15
Entire Agreement    127

Section 10.16
Governing Law    127

Section 10.17
Severability of Provisions    127

Section 10.18
Excess Interest    128

Section 10.19
Construction    128

Section 10.20
Lender’s Obligations Several    128

Section 10.21
USA Patriot Act    128

Section 10.22
Submission to Jurisdiction; Waiver of Jury Trial    128



iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Section 10.23
Treatment of Certain Information; Confidentiality    129

Section 10.24
No Fiduciary Relationship    130

Section 10.25
Effect of Second Restatement Agreement    130

Section 10.26
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    130





iv



--------------------------------------------------------------------------------


TABLE OF CONTENTS
 


EXHIBIT A    —    Notice of Payment Request
EXHIBIT B    —    Notice of Borrowing
EXHIBIT C    —    Notice of Continuation/Conversion
EXHIBIT D-1    —    Term A-3 Note
EXHIBIT D-2    —    Term B Note
EXHIBIT D‑3    —    Revolving Note
EXHIBIT D‑4    —    Swing Note
EXHIBIT E    —    Solvency Certificate
EXHIBIT F    —    Compliance Certificate
EXHIBIT G    —    Assignment and Assumption
EXHIBIT H-1    —    Form of Trademark Security Agreement
EXHIBIT H-2    —    Form of Patent Security Agreement
EXHIBIT H-3    —    Form of Copyright Security Agreement
EXHIBIT J    —    Form of Security Agreement
EXHIBIT K    —    Form of Guaranty
SCHEDULE 1
—    Term Loan Commitments and Revolving Credit Commitments as of the Second
Restatement Effective Date

SCHEDULE 5.10    —    Subsidiaries
SCHEDULE 5.17    —    Capitalization
SCHEDULE 6.11    —    Contracts with Affiliates
SCHEDULE 6.14    —    Indebtedness
SCHEDULE 6.15    —    Liens
SCHEDULE 6.17    —    Investments
SCHEDULE 6.24    —    Certain Post-Closing Obligations




























[Exhibits and Schedules are included in the Amendment and Restatement Agreement
filed as Exhibit 10.1 to this Current Report on Form 8-K]


i



--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED LOAN AGREEMENT
This Second Amended and Restated Loan Agreement is entered into as of October
14, 2016, by and among VANTIV, LLC, a Delaware limited liability company (the
“Borrower”), the various institutions from time to time party to this Agreement,
as Lenders, and JPMorgan Chase Bank, N.A., as administrative agent and
collateral agent (the “Administrative Agent” or “Collateral Agent”).
Preliminary Statements
The Borrower, the Administrative Agent, the Collateral Agent, the lenders party
thereto and the other agents party thereto entered into a Loan Agreement, dated
as of May 15, 2013 (as amended by the Incremental Amendment No. 1, the “Original
Credit Agreement”), under which the lenders thereunder agreed to extend certain
credit facilities.
The Borrower, the Administrative Agent, the Collateral Agent, the lenders party
thereto and the other agents party thereto entered into a Restatement Agreement,
dated as of June 13, 2014 (the “First Restatement Agreement”) pursuant to which
the Original Credit Agreement was amended and restated (the Original Credit
Agreement as so amended and restated, the “First Amended and Restated Credit
Agreement”) and under which the lenders thereunder agreed to extend certain
credit facilities.
Pursuant to the Second Restatement Agreement, the Borrower has requested, and
the Administrative Agent, the Collateral Agent, the lenders party thereto and
the other agents party thereto have agreed to amend and restate the First
Amended and Restated Credit Agreement on the terms and conditions contained
herein and pursuant to the Second Restatement Agreement. In consideration of the
mutual agreements set forth in this Agreement, the parties to this Agreement
agree as follows:
ARTICLE 1.Definitions; Interpretation.
Section 1.1    Definitions. The following terms when used herein shall have the
following meanings:
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any line of business or
division of a Person, (b) the acquisition of in excess of 50.00% of the capital
stock, partnership interests, membership interests or equity of any Person
(other than a Person that is a Restricted Subsidiary), but, at the Borrower’s
option, including acquisitions of Equity Interests increasing the ownership of
the Borrower or a Subsidiary in an existing Subsidiary or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is already a Restricted Subsidiary); provided that the Borrower or a
Restricted Subsidiary is the surviving entity or the surviving entity becomes a
Restricted Subsidiary.
“Additional Lender” means any Additional Revolving Lender or any Additional Term
Lender, as applicable.
“Additional Revolving Lender” means, at any time, any bank or other financial
institution that agrees to provide any portion of any Revolving Credit
Commitment Increase or Incremental Revolving Credit Facility pursuant to an
Incremental Amendment in accordance with Section 2.14; provided that the
relevant Persons under Section 10.10(b) (including those specified in the
definition of “Eligible Assignee”) shall have consented to such Additional
Revolving Lender’s providing such Commitment Increases, if such consent would be
required under Section 10.10(b) for an assignment of Revolving Credit
Commitments to such Additional Revolving Lender.


1



--------------------------------------------------------------------------------





“Additional Term Lender” means, at any time, any bank or other financial
institution or, subject to the terms and conditions of Section 10.10(h), any
Permitted Investor or Non-Debt Fund Affiliate that agrees to provide any portion
of any Term Commitment Increase or Incremental Term Loan pursuant to an
Incremental Amendment in accordance with Section 2.14; provided that the
relevant Persons under Section 10.10(b) (including those specified in the
definition of “Eligible Assignee”) shall have consented to such Additional Term
Lender’s making such Incremental Term Loans, if such consent would be required
under Section 10.10(b) for an assignment of Loans to such Additional Term
Lender.
“Adjusted Consolidated Net Income” means the Consolidated Net Income of the
Borrower and its Restricted Subsidiaries, but excluding (a) the items set forth
in clause (c) of the definition of “Consolidated EBITDA”, plus
(b)    the sum of (without duplication and to the extent the same reduced (and
was not added back to) Consolidated Net Income for the period with respect to
which Adjusted Consolidated Net Income is being determined):
(i)    the items set forth in clauses (a)(iv), (a)(vi) and, to the extent
attributable to minority Equity Interests held by Fifth Third Bank or its
Affiliates in any non-Wholly-owned Subsidiary, (a)(ix) of the definition of
“Consolidated EBITDA”, and
(ii)    the items in clauses (a) through (d) of the definition of “Non-Cash
Charges” (together, without duplication, with amortization of intangible
assets), minus
(c)    without duplication:
(i)    the items set forth in clause (b)(i) of the definition of “Consolidated
EBITDA”, and
(ii)    Quarterly Distributions made in cash during such period.
“Adjusted LIBOR” means, (a) for any Borrowing of Term A-3 Loans or Revolving
Loans that are Eurodollar Loans, a rate per annum equal to the greater of
(i) 0.00% and (ii) the quotient of (A) LIBOR, divided by (B) one (1) minus the
Reserve Percentage and (b) for any Borrowing of Term B Loans that are Eurodollar
Loans, a rate per annum equal to the greater of (i) 0.75% and (ii) the quotient
of (A) LIBOR, divided by (B) one (1) minus the Reserve Percentage.
“Administrative Agent” means JPMorgan Chase Bank, N.A., as contractual
representative for itself and the other Lenders and any successor pursuant to
Section 9.7 hereof.
“Administrative Questionnaire” means, with respect to each Lender, an
Administrative Questionnaire in a form supplied by the Administrative Agent and
duly completed by such Lender.
“Affected Lender” is defined in Section 8.5 hereof.
“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for the purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, by contract or otherwise.


2

--------------------------------------------------------------------------------





“Affiliated Lender” is defined in Section 10.10(h) hereof.
“Agent” means the Administrative Agent, the Collateral Agent, any Co-Syndication
Agent or any Co-Documentation Agent, as applicable.
“Agreement” means this Second Amended and Restated Loan Agreement, as the same
may be amended, modified, restated, amended and restated or supplemented from
time to time pursuant to the terms hereof.
“Applicable Laws” means, as to any Person, any law (including common law),
statute, regulation, ordinance, rule, order, decree, judgment, consent decree,
writ, injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding on such Person or any of its property or
assets or to which such Person or any of its property or assets is subject.
“Applicable Margin” means:
(a)    with respect to any Term B Loan that is a Eurodollar Loan, 2.50% per
annum, and with respect to any Term B Loan that is a Base Rate Loan, 1.50% per
annum.
(b)    (i) with respect to any Term A-3 Loan that is a Eurodollar Loan or a Base
Rate Loan, the applicable percentage per annum set forth in the table below
under the caption “Term A-3 Eurodollar Spread” or “Term A-3 Base Rate Spread”,
(ii) with respect to any Swing Loans, the applicable percentage per annum set
forth in the table below under the caption “Base Rate Revolving Spread”,
(iii) with respect to any Revolving Loan that is a Eurodollar Loan or a Base
Rate Loan, the applicable percentage per annum set forth in the table below
under the caption “Eurodollar Revolving Spread” or “Base Rate Revolving Spread”
and (iv) with respect to the Commitment Fee, the applicable percentage per annum
set forth in the table below under the caption “Commitment Fee”:
Leverage Ratio
Term A-3 Eurodollar Spread
Eurodollar Revolving Spread
Term A-3 Base Rate Spread
Base Rate Revolving Spread
Commitment Fee
Category 1
Greater than 3.75 to 1.00
2.00%
2.00%
1.00%
1.00%
0.375%
Category 2
Less than or equal to 3.75 to 1.00 but greater than 3.25 to 1.00
1.75%
1.75%
0.75%
0.75%
0.25%
Category 3
Less than or equal to 3.25 to 1.00 but greater than 2.00 to 1.00
1.50%
1.50%
0.50%
0.50%
0.25%
Category 4
Less than or equal to 2.00 to 1.00
1.25%
1.25%
0.25%
0.25%
0.25%





3

--------------------------------------------------------------------------------





Each change in the Applicable Margin under clause (b) above resulting from a
change in the Leverage Ratio shall be effective on and after the date of
delivery to the Administrative Agent of the financial statements required to be
delivered pursuant to Section 6.1(a) or (b) and a Compliance Certificate
indicating such change until and including the date immediately preceding the
next date of delivery of such financial statements and the related Compliance
Certificate indicating another such change. Notwithstanding the foregoing, (x)
with respect to clause (b) above, until the Borrower shall have delivered the
financial statements and the related Compliance Certificate covering a period
that includes the first fiscal quarter of the Borrower ended after the Second
Restatement Effective Date, the Leverage Ratio shall be deemed to be in
Category 1 for purposes of determining the Applicable Margin and (y) during the
existence of any Event of Default under Section 7.1(a), (j) or (k), the Leverage
Ratio shall be deemed to be in Category 1 for purposes of determining the
Applicable Margin. In addition, at the option of the Administrative Agent and
the Required Lenders, at any time during which the Borrower has failed to
deliver the financial statements or the related Compliance Certificate by the
date required thereunder, then the Leverage Ratio shall be deemed to be in the
then-existing Category for the purposes of determining the Applicable Margin
(but only for so long as such failure continues, after which the Category shall
be otherwise as determined as set forth above).
“Application” is defined in Section 2.3(b) hereof.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
“Arrangers” means JPMorgan Chase Bank, N.A. and Merrill Lynch, Pierce, Fenner &
Smith Incorporated.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.10), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent and the Borrower.
“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7(f)(iv) of the Second Restatement
Agreement or on any update of any such list provided by the Borrower to the
Administrative Agent, or any further or different officers of the Borrower so
named by any Authorized Representative of the Borrower in a written notice to
the Administrative Agent.
“Available Amount” means, at any time, an amount equal to, without duplication:
(a)    the sum, without duplication, of:
(i)    $200.0 million; plus
(ii)    the amount of any capital contributions or other equity issuances (other
than any amounts constituting a Cure Amount) received as cash equity by the
Borrower or any of its Restricted Subsidiaries, plus the fair market value, as
determined in good faith by the Borrower, of marketable securities or other
property received by the Borrower or its Restricted Subsidiaries as a capital
contribution or in return for issuances of equity (other than amounts
constituting a Cure Amount), in each case, during the period


4

--------------------------------------------------------------------------------





from and including the Business Day immediately following the First Restatement
Effective Date through and including such time; plus
(iii)    the aggregate principal amount of any Indebtedness or Disqualified
Equity Interests, in each case, of the Borrower or any Restricted Subsidiary
issued after the First Restatement Effective Date (other than Indebtedness or
such Disqualified Equity Interests issued to the Borrower or a Restricted
Subsidiary), which has been converted into or exchanged for Equity Interests of
the Borrower that do not constitute Disqualified Equity Interests or any Equity
Interests of any direct or indirect parent of the Borrower, together with the
fair market value of any Cash Equivalents and the fair market value (as
reasonably determined by the Borrower) of any property or assets received by the
Borrower or any Restricted Subsidiary upon such exchange or conversion; plus
(iv)    the net proceeds received by the Borrower or any Restricted Subsidiary
after the First Restatement Effective Date in connection with the sale or other
disposition to a Person (other than the Borrower or any Restricted Subsidiary)
of any investment made pursuant to Section 6.17(o)(ii) (in an amount not to
exceed the original amount of such investment); plus
(v)    the proceeds received by the Borrower or any Restricted Subsidiary after
the First Restatement Effective Date in connection with returns, profits,
distributions and similar amounts, repayments of loans and the release of
guarantees received on any investment made pursuant to Section 6.17(o)(ii) (in
an amount not to exceed the original amount of such investment); plus
(vi)    the amounts of any Declined Proceeds; provided that for purposes of
Section 6.18(f)(y), no amounts of any Declined Proceeds shall be included in
determining the Growth Amount; plus
(vii)    an amount equal to the sum of (A) in the event any Unrestricted
Subsidiary has been redesignated as a Restricted Subsidiary or has been merged,
consolidated or amalgamated with or into, or is liquidated into, the Borrower or
any Restricted Subsidiary, the amount of the investments of the Borrower or any
Restricted Subsidiary in such Subsidiary made pursuant to Section 6.9 (in an
amount not to exceed the original amount of such investment) and (B) the fair
market value (as reasonably determined by the Borrower) of the property or
assets of any Unrestricted Subsidiary that have been transferred, conveyed or
otherwise distributed to the Borrower or any Restricted Subsidiary after the
First Restatement Effective Date from any dividend or other distribution by an
Unrestricted Subsidiary; minus
(b)    the aggregate amount of any investments made by the Borrower or any
Restricted Subsidiary pursuant to clause (c)(ii) of the defined term “Permitted
Acquisition” in reliance on Section 6.17(l) after the First Restatement
Effective Date and prior to such time.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means for any day the greatest of: (i) the Prime Rate in effect on
such day, (ii) the sum of (x) the Federal Funds Rate, plus (y) 1/2 of 1.00%,
(iii) the sum of (x) the Adjusted LIBOR that would be applicable to a Eurodollar
Loan with a one (1) month Interest Period advanced on such day


5

--------------------------------------------------------------------------------





(or if such day is not a Business Day, the immediately preceding Business Day)
plus (y) 1.00%; provided that, for the avoidance of doubt, the Adjusted LIBOR
for any day shall be based on the rate per annum determined in accordance with
the definition of “LIBOR” herein at approximately 11:00 a.m., London time, on
such day for deposits in Dollars with a maturity of one month, and (iv) (x)
solely with respect to any Borrowings of Term B Loans, 1.75% and (y) solely with
respect to any Borrowings of Revolving Loans or Term A-3 Loans, 0.00%. Any
change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Rate or the Adjusted LIBOR shall be effective on the effective date of such
change in the Prime Rate, the Federal Funds Rate or the Adjusted LIBOR, as the
case may be.
“Base Rate Loan” means a Term Loan or Revolving Loan bearing interest at a rate
specified in Section 2.4(a) or Section 2.4(c) hereof, as applicable.
“Borrower” is defined in the introductory paragraph of this Agreement.
“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders under the applicable Facility on a single date and, in the case of
Eurodollar Loans, for a single Interest Period. Borrowings of Loans are made and
maintained ratably from each of the Lenders under the applicable Facility
according to their Percentages of such Facility. A Borrowing of Loans is
“advanced” on the day Lenders advance funds comprising such Borrowing to the
Borrower, is “continued” on the date a new Interest Period for the same type of
Loans commences for such Borrowing, and is “converted” when such Borrowing is
changed from one (1) type of Loans to the other, all as requested by the
Borrower pursuant to Section 2.5(a) hereof. Base Rate Loans and Eurodollar Loans
are each a “type” of Loans. Borrowings of Swing Loans are made by the
Administrative Agent in accordance with the procedures set forth in Section 2.11
hereof.
“Business” means “Business” as defined in the Master Investment Agreement.
“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in the State of New York; provided,
however that, when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
Dollar deposits in the London interbank market.
“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee; provided that,
notwithstanding the foregoing, in no event will any lease that would have been
categorized as an operating lease as determined in accordance with GAAP as of
the Original Closing Date be considered a Capital Lease.
“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.
“Captive Insurance Subsidiary” means any Restricted Subsidiary of the Borrower
that is subject to regulation as an insurance company (or any Restricted
Subsidiary thereof).
“Cash Equivalents” means, as to any Person: (a) investments in direct
obligations of the United States of America or of any agency or instrumentality
thereof whose obligations constitute full faith and credit obligations of the
United States of America; provided that any such obligations shall mature within
one (1) year of the date of issuance thereof; (b) investments in commercial
paper rated at least P‑1 by Moody’s or at least A‑1 by S&P (or, if at any time
neither Moody’s or S&P shall be rating such obligations, an equivalent rating
from another nationally recognized rating service) maturing within 90 days from


6

--------------------------------------------------------------------------------





the date of issuance thereof; (c) investments in certificates of deposit or
bankers’ acceptances issued by any Lender or by any United States commercial
bank having capital and surplus of not less than $500.0 million which have a
maturity of one (1) year or less; (d) investments in repurchase obligations with
a term of not more than seven (7) days for underlying securities of the types
described in clause (a) above entered into with any bank meeting the
qualifications specified in clause (c) above; provided that all such agreements
require physical delivery of the securities securing such repurchase agreement,
except those delivered through the Federal Reserve Book Entry System;
(e) marketable short‑term money market or similar securities having a rating of
at least P-1 by Moody’s or A‑1 by S&P (or, if at any time neither Moody’s or S&P
shall be rating such obligations, an equivalent rating from another nationally
recognized rating service) and (f) investments in money market funds that invest
solely, and which are restricted by their respective charters to invest solely,
in investments of the type described in the immediately preceding clauses (a),
(b), (c), and (d) above.
“Cash Flow” means, with reference to any period, the difference (if any) of
(a) Consolidated Net Income for such period plus the sum of all amounts deducted
in arriving at such Consolidated Net Income amount in respect of all Charges for
(i) depreciation of fixed assets and amortization of intangible assets for such
period and (ii) all other Non‑Cash Charges for such period minus
(plus) (b) additions (reductions) to Consolidated Working Capital of the
Borrower and its Restricted Subsidiaries for such period (but excluding any such
addition or reduction, as applicable, arising from any Acquisition or
Disposition by the Borrower or any of its Restricted Subsidiaries or the
reclassification during such period of current assets to long term assets (and
vice-versa) and current liabilities to long term liabilities (and vice-versa)
and the application of purchase accounting) minus (c) all non-cash gains or
benefits added in computing Consolidated Net Income for such period.
“Cash Management Services” means treasury, depository, overdraft, credit or
debit card, including noncard payables services, purchase card, electronic funds
transfer, automated clearing house fund transfer services, other cash management
services and all services performed by any of the Lenders or their Affiliates
under the Clearing Agreement.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.
A “Change of Control” shall be deemed to have occurred if
(a)    any “person” or “group” (as such terms (and each other reference thereto
in this clause) are used in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934 as in effect on the date hereof), but excluding (x) any employee
benefit plan of such Person and its subsidiaries, and any Person or entity
acting in its capacity as trustee, agent or other fiduciary or administrator of
any such plan, (y) the Permitted Investors and (z) any group of which any one or
more Permitted Investors hold 50.1% or more of the outstanding Voting Stock held
by such group, shall become the “beneficial owner” (as defined in Rules 13(d)-3
and 13(d)-5 under such Act), directly or indirectly, of more than the Relevant
Percentage of outstanding Voting Stock of the Borrower; provided that a Change
of Control shall not be deemed to have occurred solely as a result of the
Borrower becoming a direct or indirect Subsidiary of any Person (the “Ultimate
Parent”) pursuant to any transaction so long as the “beneficial owners” (as
defined in Rules 13(d)-3 and 13(d)-5 under such Act), directly or indirectly
through one or more intermediaries, of the Voting Stock of the Borrower prior to
such transaction are the “beneficial owners” (as defined in Rules 13(d)-3 and
13(d)-5 under such Act), directly or indirectly through one or more
intermediaries,


7

--------------------------------------------------------------------------------





of no less than the Rollover Percentage of the Voting Stock of the Ultimate
Parent after giving effect to such transaction; or


(b)    Holdco (or if Holdco is merged, dissolved or liquidated, any other Loan
Party (or any Person that becomes a Loan Party simultaneously therewith) so long
as such Loan Party shall succeed to all of Holdco’s obligations under the Loan
Documents) shall cease to directly own and control, of record and beneficially,
100.00% of Voting Stock of the Borrower free and clear of all Liens (other than
Liens permitted or created under the Loan Documents).
For purposes of this definition:
“Designated Executive Officers” shall mean the Chief Executive Officer, the
Chief Operating Officer and the Chief Financial Officer of the Borrower.
“Relevant Percentage” shall mean 50.00%, unless, in the case of a transaction,
the Specified Conditions are satisfied after giving effect to such transaction,
in which case the Relevant Percentage shall mean 60.00%.
“Rollover Percentage” shall mean 50.10%, unless, in the case of a transaction,
the Specified Conditions are satisfied after giving effect to such transaction,
in which case the Rollover Percentage shall mean 40.00%.
“Charges” means any charge, expense, cost, accrual or reserve of any kind.
“Class” means (a) with respect to Lenders, each of the following classes of
Lenders: (i) Lenders having Term A-3 Loan Commitments or outstanding Term A-3
Loans, (ii) Lenders having Term B Loan Commitments or outstanding Term B Loans
or (iii) Lenders having Revolving Exposure (including the Swing Line Lender) and
(b) with respect to Loans, each of the following classes of Loans: (i) Term A-3
Loans, (ii) Term  B Loans and (iii) Revolving Loans.
“Clearing Agreement” means Clearing, Settlement and Sponsorship Services
Agreement by and between the Borrower and Fifth Third Bank dated as of July
27, 2016, as the same may be amended, modified, supplemented, restated, amended
and restated or replaced from time to time.
“CNI Growth Amount” means, at any date of determination, an amount (but never
less than zero) equal to (a) 50% of Adjusted Consolidated Net Income for each
fiscal quarter ended following the First Restatement Effective Date for which
financial statements have been delivered pursuant to Section 6.1(a) or (b) in
which Adjusted Consolidated Net Income is positive (commencing with the fiscal
quarter ending June 30, 2014), minus (b) in the case of any fiscal quarter ended
following the First Restatement Effective Date for which financial statements
have been delivered pursuant to Section 6.1(a) or (b) in which Adjusted
Consolidated Net Income is an amount less than zero (commencing with the fiscal
quarter ending June 30, 2014), 100% of the absolute value of such deficit.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.
“Co-Documentation Agents” means Capital One, N.A., Compass Bank, Credit Suisse
AG, Mizuho Bank, Ltd. and Sumitomo Mitsui Banking Corporation.


8

--------------------------------------------------------------------------------





“Collateral” means all properties, rights, interests, and privileges of the Loan
Parties on which a Lien is required to be granted to the Collateral Agent, or
any security trustee therefor, by Section 4.1.
“Collateral Account” is defined in Section 7.4 hereof.
“Collateral Agent” means JPMorgan Chase Bank, N.A. and any successor pursuant to
Section 9.7 hereof.
“Collateral Documents” means the Security Agreement (as supplemented by each
Security Agreement Supplement), the Intellectual Property Security Agreements
and all other mortgages, deeds of trust, security agreements, pledge agreements,
assignments, financing statements and other documents pursuant to which Liens
are granted to the Collateral Agent or such Liens are perfected, and as shall
from time to time secure the Obligations, the Hedging Liability, and the Funds
Transfer Liability, Deposit Account Liability and Data Processing Obligations,
or any part thereof pursuant to ARTICLE 4.
“Commitments” means (a) with respect to any Lender, such Lender’s applicable
Revolving Credit Commitment and/or Term Loan Commitment and (b) with respect to
any Swing Line Lender, its Swing Line Commitment.
“Commitment Fee” is defined in Section 2.13(a) hereof.
“Commitment Increase” is defined in Section 2.14(a) hereof.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means the Compliance Certificate to be delivered
pursuant to Section 6.1(e) hereof, substantially in the form of Exhibit F
hereof.
“Connection Taxes” means, with respect to any recipient, overall net income
Taxes (including branch profits Tax), franchise Taxes and other similar Taxes on
the recipient imposed by the jurisdiction (or any political subdivision thereof)
under the laws of which such recipient is organized, or in which its principal
executive office or Lending Office is located, or Taxes imposed on a recipient
as a result of a present or former connection between such recipient and the
United States (other than in connection with entering into this Agreement, the
receipt of payments hereunder or the enforcement of rights hereunder).
“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:
(a)    without duplication and to the extent already deducted (and not added
back) in arriving at such Consolidated Net Income (other than in the case of
clause (xii) below), the sum of the following amounts for such period:
(i)    interest expense and, to the extent not reflected in such interest
expense, unused line fees and letter of credit fees payable hereunder,
(ii)    provision for taxes (as though the Borrower were a corporation) based on
income, profits or capital, including federal, foreign, state, franchise, excise
and similar taxes paid or accrued during such period (including in respect of
repatriated funds), including (without


9

--------------------------------------------------------------------------------





duplication) Distributions made to Holdco to permit it to make Quarterly
Distributions and payments in connection with the Tax Receivable Agreements, the
Mercury TRA and any other similar tax receivable agreement entered into after
the First Restatement Effective Date,
(iii)    depreciation and amortization, including amortization of intangible
assets established through purchase accounting and amortization of deferred
financing fees or costs,
(iv)    any Charges (other than depreciation or amortization expense) related to
any equity offering, investment, acquisition, disposition, recapitalization or
the incurrence or repayment of Indebtedness (including a refinancing or
amendment, waiver or other modification thereof) (whether or not successful),
including in connection with the First Restatement Agreement Transactions or the
Transactions,
(v)    Non-Cash Charges,
(vi)    (A) extraordinary Charges (including, without limitation, costs of and
payments of legal settlements, fines, judgments or orders) and (B) unusual or
non-recurring Charges,
(vii)    [Reserved],
(viii)    Charges attributable to the undertaking and/or implementation of cost
savings initiatives, operating expense reductions and other restructuring and
integration charges (including inventory optimization expenses, business
optimization expenses, transaction costs and costs related to the opening,
closure, consolidation or separation of facilities and curtailments, costs
related to entry into new markets, consulting fees, recruiter fees, signing
costs, retention or completion bonuses, transition costs, relocation costs,
severance payments, and modifications to pension and post-retirement employee
benefit plans); provided that amounts added back pursuant to this clause (viii),
together with any amounts added back pursuant to clause (xii) below and the
amount of any Pro Forma Adjustment to Consolidated EBITDA for such period, shall
not exceed the greater of $150.0 million and 20.00% of Consolidated EBITDA for
such period; provided further that Charges relating to the First Restatement
Agreement Transactions added back to Consolidated EBITDA pursuant to this clause
(viii) for any period ending on or prior to the 24th month following the First
Restatement Effective Date shall not be subject to the caps in the preceding
proviso,
(ix)    the amount of any minority interest expense consisting of subsidiary
income attributable to minority Equity Interests of third parties in any
non‑Wholly‑owned Subsidiary,
(x)    [Reserved],
(xi)    [Reserved],
(xii)    expected cost savings, operating expense reductions, restructuring
charges and expenses and synergies (net of the amount of actual amounts
realized) reasonably identifiable and factually supportable (in the good faith
determination of the Borrower) related to permitted asset sales, acquisitions,
investments, dispositions, operating improvements, restructurings, cost savings
initiatives and certain other similar initiatives and specified transactions
conducted after the Original Closing Date; provided that amounts added back
pursuant to this clause (xii), together with any amounts added back pursuant to
clause (viii) above and the amount of any Pro Forma Adjustment to Consolidated
EBITDA for such period, shall not exceed the greater


10

--------------------------------------------------------------------------------





of $150.0 million and 20.00% of Consolidated EBITDA for such period; provided
further that any of the foregoing in connection with the First Restatement
Agreement Transactions added back to Consolidated EBITDA pursuant to this clause
(xii) for any period ending on or prior to the 24th month following the First
Restatement Effective Date shall not be subject to the caps in the preceding
proviso,
(xiii)    transaction fees, costs and expenses incurred to the extent
reimbursable by third parties pursuant to indemnification provisions or
insurance; provided that the Borrower in good faith expects to receive
reimbursement for such fees, costs and expenses within the next four (4) fiscal
quarters (it being understood that to the extent not actually received within
such fiscal quarters, such reimbursement amounts shall be deducted in
calculating Consolidated EBITDA for such fiscal quarters in the future),
(xiv)    earn-out obligations incurred in connection with any Permitted
Acquisitions or other investment and paid or accrued during the applicable
period and on similar acquisitions completed prior to the Original Closing Date,
and
(xv)    business interruption insurance in an amount representing the losses for
the applicable period that such proceeds are intended to replace (whether or not
yet received so long as the Borrower in good faith expects to receive the same
within the next four (4) fiscal quarters (it being understood that to the extent
not actually received within such fiscal quarters, such proceeds shall be
deducted in calculating Consolidated EBITDA for such fiscal quarters in the
future)); less
(b)    without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:
(i)    extraordinary gains and unusual or non‑recurring gains, and
(ii)    non‑cash gains (excluding any non‑cash gain to the extent it represents
the reversal of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period); provided, in each case, that, if any
non‑cash gain represents an accrual or asset for future cash items in any future
period, the cash payment in respect thereof shall in such future period be added
to Consolidated EBITDA for such period to the extent excluded from Consolidated
EBITDA in any prior period,
(c)    increased or decreased by (without duplication):
(i)    any net gain or loss resulting in such period from Hedging Obligations
and the application of Accounting Standards Codification Topic 815 and
International Accounting Standards No. 39 and their respective related
pronouncements and interpretations; plus or minus, as applicable, and
(ii)    any net gain or loss resulting in such period from currency translation
gains or losses related to currency remeasurements of indebtedness (including
any net loss or gain resulting from hedge agreements for currency exchange
risk),
in each case, as determined on a consolidated basis for the Borrower and its
Restricted Subsidiaries in accordance with GAAP.


11

--------------------------------------------------------------------------------





“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication,
(a) the cumulative effect of a change in accounting principles during such
period to the extent included in net income (loss), (b) accruals and reserves
that are established or adjusted as a result of the transactions contemplated
herein in accordance with GAAP or changes as a result of the adoption or
modification of accounting policies during such period, (c) the income (or loss)
of any Person (other than a Restricted Subsidiary of Holdco) in which any other
Person (other than Holdco or any of its Restricted Subsidiaries) has an
ownership interest, except to the extent of the amount of dividends or other
distributions actually paid to Holdco or any of its Restricted Subsidiaries by
such Person during such period, (d) the income of any Restricted Subsidiary of
Holdco (other than the Borrower or any other Loan Party) to the extent that the
declaration or payment of dividends or similar distributions by that Restricted
Subsidiary of that income is subject to an absolute prohibition during such
period by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Restricted Subsidiary (other than any prohibition that has been waived or
otherwise released), except to the extent of the amount of dividends or other
distributions actually paid by such Restricted Subsidiary to the Borrower or any
other Restricted Subsidiary that is not subject to such prohibitions, (e) the
income (or loss) of any Person accrued prior to the date it becomes a Restricted
Subsidiary of Holdco or is merged into or consolidated with Holdco or any of its
Restricted Subsidiaries or that Person’s assets are acquired by Holdco or any of
its Subsidiaries (except as provided in the definition of “Pro Forma Basis”),
(f) gains or Charges (less all fees and expenses chargeable thereto)
attributable to any asset dispositions outside the ordinary course of business
(including asset retirement costs) or of returned surplus assets of any employee
benefit plan, (g) any net gains or Charges with respect to (i) disposed,
abandoned, divested and/or discontinued assets, properties or operations (other
than, at the option of the Borrower, assets, properties or operations pending
the disposal, abandonment, divestiture and/or termination thereof) and (ii)
facilities that have been closed during such period, (h) any net income or loss
(less all fees and expenses or charges related thereto) attributable to the
early extinguishment of Indebtedness (and the termination of any associated
Hedge Agreements) and (i) any write-off or amortization made in such period of
deferred financing costs and premiums paid or other expenses incurred directly
in connection with any early extinguishment of Indebtedness.
“Consolidated Senior Secured Debt” means, at any date of determination, the
aggregate principal amount of Total Funded Debt outstanding on such date that is
secured by a Lien on any asset or property of the Borrower or the Restricted
Subsidiaries, which Total Funded Debt is not, by its terms, subordinated in
right of payment to the Obligations.
“Consolidated Total Assets” means, at any time, all assets that would, in
conformity with GAAP, be set forth under the caption “total assets” (or any like
caption) on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries at such date.
“Consolidated Working Capital” means, at any time, Current Assets minus Current
Liabilities, at such time.
“Contingent Obligation” means as to any Person, any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
Property constituting direct or indirect security therefor, (ii) to advance or
supply funds (x) for the purchase or payment of any such primary obligation or
(y) to maintain working capital or equity capital of the primary


12

--------------------------------------------------------------------------------





obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however that the term Contingent Obligation shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Contingent Obligation shall be deemed to
be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) or of an affiliated
service group under common control which, together with the Borrower, are
treated as a single employer under Section 414 of the Code.
“Co-Syndication Agents” means Bank of America, N.A., Fifth Third Bank, Morgan
Stanley MUFG Loan Partners, LLC, acting through Morgan Stanley Senior Funding,
Inc. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., and Royal Bank of Canada.
“Credit Extension” means the advancing (or on the Second Restatement Effective
Date, conversion of Existing Term A-2 Loans to Term A-3 Loans, Existing Term B
Loans to Term A-3 Loans or Existing Term B Loans to Term B Loans) of any Loan or
the issuance of, or increase in the amount of, any Letter of Credit.
“Cure Amount” is defined in Section 7.6 hereof.
“Cure Right” is defined in Section 7.6 hereof.
“Current Assets” means, at any date, all assets of the Borrower and its
Restricted Subsidiaries which under GAAP would be classified as current assets
on the consolidated balance sheet of the Borrower and its Restricted
Subsidiaries (excluding any (i) cash or Cash Equivalents (including cash and
Cash Equivalents held on deposit for third parties by the Borrower or any of its
Restricted Subsidiaries), (ii) permitted loans to third parties or related
parties, (iii) deferred bank fees and derivative financial instruments related
to Indebtedness, (iv) the current portion of current and deferred income Taxes
and Taxes based on profit or capital, (v) assets held for sale and (vi)
settlement assets).
“Current Liabilities” means, at any date, all liabilities of the Borrower and
its Restricted Subsidiaries which under GAAP would be classified as current
liabilities on the consolidated balance sheet of the Borrower and its Restricted
Subsidiaries, other than (i) current maturities of long-term debt, (ii)
outstanding revolving loans and letter of credit reimbursement obligations,
(iii) accruals of Interest Expense (excluding Interest Expense that is due and
unpaid), (iv) obligations in respect of derivative financial instruments related
to Indebtedness, (v) the current portion of current and deferred income Taxes
and Taxes based on profit or capital (including obligations in respect of any
tax receivable agreement), (vi) liabilities in respect of unpaid earnouts, (vii)
accruals relating to restructuring reserves, (viii) liabilities in respect of
funds of third parties on deposit with the Borrower or any of its Restricted
Subsidiaries, (ix) the current portion of any Capitalized Lease Obligation,
(x) the current portion of any other long-term liability for borrowed money and
(xi) settlement obligations.
“Damages” means all damages including, without limitation, punitive damages,
liabilities, costs, expenses, losses, judgments, diminutions in value, fines,
penalties, demands, claims, cost recovery


13

--------------------------------------------------------------------------------





actions, lawsuits, administrative proceedings, orders, response action, removal
and remedial costs, compliance costs, investigation expenses, consultant fees,
attorneys’ and paralegals’ fees and litigation expenses.
“Debt Fund Affiliate” means any affiliate of Holdco that is a bona fide
diversified debt fund, in each case with fiduciary obligations with respect to
investment decisions independent from any equity fund managed by, or under
common management with any Permitted Investor which has a direct or indirect
equity investment in Holdco, the Borrower or its Subsidiaries.
“Declined Proceeds” has the meaning provided in Section 2.8(c)(vi) hereof.
“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.
“Default Excess” has the meaning provided in Section 2.8(d) hereof.
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans, participations in Reimbursement Obligations or participations in
Swing Loans required to be funded by it hereunder within three (3) Business Days
of the date required to be funded by it hereunder unless such failure has been
cured, unless, in the case of clause (a) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within three
(3) Business Days of the date when due, unless the subject of a good faith
dispute or unless such failure has been cured or (c) has, or has a direct or
indirect parent company that has, become the subject of a Bail-In Action.
“Departing Administrative Agent” is defined in Section 9.7 hereof.
“Designated Change of Control” shall mean any transaction meeting all of the
Specified Conditions.
“Designated Non-Cash Consideration” means the fair market value (as determined
by the Borrower in good faith) of non-cash consideration received by the
Borrower or a Restricted Subsidiary in connection with a disposition pursuant to
Section 6.16(o) or (p) that is designated as Designated Non-Cash Consideration
pursuant to a certificate of an officer of the Borrower, setting forth the basis
of such valuation (which amount will be reduced by the fair market value of the
portion of the non-cash consideration converted to cash or Cash Equivalents).
“Disposition” means the sale, lease, conveyance or other disposition of Property
pursuant to Section 6.16(g) or Section 6.16(o).
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable (other than
solely for Equity Interests which are not otherwise Disqualified Equity
Interests or as a result of a Change of Control, Qualified Public Offering or
asset sale so long as any rights of the holders thereof upon the occurrence of a
Change of Control, Qualified Public Offering or asset sale shall be subject to
the termination of the Facilities), pursuant to a sinking fund obligation or
otherwise, (ii) is redeemable at the option of the


14

--------------------------------------------------------------------------------





holder thereof (other than solely for Equity Interests which are not otherwise
Disqualified Equity Interests), in whole or in part, (iii) provides for
scheduled payments or dividends in cash, or (iv) is or becomes convertible into
or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 91 days after the later of the Final Maturity Date and the Final Revolving
Termination Date.
“Distribution” has the meaning provided in Section 6.18 hereof.
“Dollars” and “$” each means the lawful currency of the United States of
America.
“Domestic Holding Company” means any Domestic Subsidiary of Borrower (a) all of
the assets of which (other than immaterial assets) consist of the Equity
Interests and/or Indebtedness of one (1) or more Foreign Subsidiaries or
(b) that is treated as a disregarded entity for U.S. federal income tax purposes
and holds Equity Interests in one (1) or more Foreign Subsidiaries.
“Domestic Subsidiary” means each Subsidiary of the Borrower that is organized
under the Applicable Laws of the United States, any state thereof, or the
District of Columbia.
“Dutch Auction” means an auction (an “Auction”) conducted by Holdco or one (1)
of its Subsidiaries in order to purchase one (1) or more Classes of Term Loans
(or any loans funded under a Term Commitment Increase, which for purposes of
this definition, shall be deemed to be Term Loans of the applicable Class (and
the holders thereof, Term Lenders)) in accordance with the following procedures:
(a)    Notice Procedures. In connection with an Auction, the Borrower will
provide notification to the Administrative Agent (for distribution to the
relevant Term Lenders) of the Class of Term Loans that will be the subject of
the Auction (an “Auction Notice”). Each Auction Notice shall be in a form
reasonably acceptable to the Administrative Agent and shall contain (i) the
total cash value of the bid, in a minimum amount of $10.0 million with minimum
increments of $1.0 million (the “Auction Amount”), and (ii) the discount to par,
which shall be a range (the “Discount Range”) of percentages of the par
principal amount of the Class of Term Loans at issue that represents the range
of purchase prices that could be paid in the Auction.
(b)    Reply Procedures. In connection with any Auction, each Term Lender
holding the relevant Class of Term Loans at issue may, in its sole discretion,
participate in such Auction and may provide the Administrative Agent with a
notice of participation (the “Return Bid”) which shall be in a form reasonably
acceptable to the Administrative Agent and shall specify (i) a discount to par
that must be expressed as a price (the “Reply Discount”), which must be within
the Discount Range, and (ii) a principal amount of such Term Loans which must be
in increments of $1.0 million (the “Reply Amount”). A Term Lender may avoid the
minimum amount condition solely when submitting a Reply Amount equal to the Term
Lender’s entire remaining amount of such Term Loans. Term Lenders may only
submit one (1) Return Bid per Auction but each Return Bid may contain up to
three (3) bids only one (1) of which can result in a Qualifying Bid (as defined
below). In addition to the Return Bid, the participating Term Lender must
execute and deliver, to be held in escrow by the Administrative Agent, an
Assignment and Assumption with the dollar amount of the Term Loan to be left in
blank, which amount shall be completed by the Administrative Agent in accordance
with the final determination of such Term Lender’s Qualifying Bid pursuant to
subclause (C) below.
(c)    Acceptance Procedures. Based on the Reply Discounts and Reply Amounts
received by the Administrative Agent, the Administrative Agent, in consultation
with the Borrower, will determine


15

--------------------------------------------------------------------------------





the applicable discount (the “Applicable Discount”) for the Auction, which will
be the lowest Reply Discount for which Holdco or its Subsidiary, as applicable,
can complete the Auction at the Auction Amount; provided that, in the event that
the Reply Amounts are insufficient to allow Holdco or its Subsidiary, as
applicable, to complete a purchase of the entire Auction Amount (any such
Auction, a “Failed Auction”), Holdco or its Subsidiary shall either, at its
election, (i) withdraw the Auction or (ii) complete the Auction at an Applicable
Discount equal to the highest Reply Discount. Holdco or its Subsidiary, as
applicable, shall purchase the relevant Class of Term Loans (or the respective
portions thereof) from each such Term Lender with a Reply Discount that is equal
to or greater than the Applicable Discount (“Qualifying Bids”) at the Applicable
Discount; provided that, if the aggregate proceeds required to purchase all Term
Loans subject to Qualifying Bids would exceed the Auction Amount for such
Auction, Holdco or its Subsidiary, as applicable, shall purchase such Term Loans
at the Applicable Discount ratably based on the principal amounts of such
Qualifying Bids (subject to rounding requirements specified by the
Administrative Agent). If a Term Lender has submitted a Return Bid containing
multiple bids at different Reply Discounts, only the bid with the highest Reply
Discount that is equal to or greater than the Applicable Discount will be deemed
the Qualifying Bid of such Term Lender. Each participating Term Lender will
receive notice of a Qualifying Bid as soon as reasonably practicable but in no
case later than five (5) Business Days from the date the Return Bid was due.
(d)    Additional Procedures. Once initiated by an Auction Notice, Holdco or its
Subsidiary, as applicable, may not withdraw an Auction other than a Failed
Auction. Furthermore, in connection with any Auction, upon submission by a Term
Lender of a Qualifying Bid, such Term Lender (each, a “Qualifying Lender”) will
be obligated to sell the entirety or its allocable portion of the Reply Amount,
as the case may be, at the Applicable Discount.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EFT Business” means “EFT Business” as defined in the Master Investment
Agreement.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
in writing by (i) the Administrative Agent, (ii) in the case of any assignment
of a Revolving Credit Commitment, the L/C Issuer and the Swing Line Lender, and
(iii) unless an Event of Default has occurred and is continuing under Section
7.1(a), (j) or (k) hereof, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that, in the case of assignments of
Term B Loans, the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received written
notice from the Administrative Agent of such request for its consent and no
consent of the Borrower shall be required for assignments of Term B Loans
incurred


16

--------------------------------------------------------------------------------





on the Second Restatement Effective Date to Term B Lenders identified to the
Borrower on or prior to the Second Restatement Effective Date in connection with
the primary syndication of the Term B Loans; provided further that,
notwithstanding the foregoing, (A) “Eligible Assignee” shall not include (x) any
Prohibited Lenders, (y) any natural person or (z) except to the extent provided
in Section 10.10(h), any Affiliated Lender or Debt Fund Affiliate and (B) in the
case of assignments of Revolving Credit Commitments or Revolving Exposure, no
Person shall be an Eligible Assignee pursuant to clause (a), (b) or (c) above
unless such Person is, or is an Affiliate or an Approved Fund of, an existing
Lender under the Revolving Facility.
“Environmental Claim” means any investigation, written notice, violation,
written demand, written allegation, action, suit, injunction, judgment, order,
consent decree, penalty, fine, lien, proceeding or claim (whether
administrative, judicial or private in nature) arising (a) pursuant to, or in
connection with an actual or alleged violation of, any Environmental Law,
(b) from any actual or threatened abatement, removal, remedial, corrective or
response action in connection with the Release of Hazardous Material,
Environmental Law or order of a Governmental Authority under Environmental Law
or (c) from any actual or alleged damage, injury, threat or harm to human health
or safety as it relates to exposure to Hazardous Materials, natural resources or
the environment.
“Environmental Law” means any current or future Applicable Law pertaining to
(a) the protection of the environment, or health and safety as it relates to
exposure to Hazardous Materials, (b) the protection of natural resources and
wildlife, (c) the protection of surface water or groundwater quality, (d) the
management, manufacture, possession, presence, use, generation, transportation,
treatment, storage, disposal, Release, threatened Release, abatement, removal,
remediation or handling of, or exposure to, any Hazardous Material or (e) any
Release of Hazardous Materials to air, land, surface water or groundwater, and
any amendment, rule, regulation, order or directive issued thereunder.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.
“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar Loan” means a Term Loan or Revolving Loan bearing interest at the
rate specified in Section 2.4(b) or Section 2.4(d) hereof, as applicable.
“Event of Default” means any event or condition identified as such in Section
7.1 hereof.
“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property or (b) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property.
“Excess Cash Flow” means, with respect to any period, the amount (if any) by
which (a) Cash Flow during such period exceeds (b) the sum of (i) the aggregate
amount of payments required to be (and actually) made or otherwise paid by the
Borrower and its Restricted Subsidiaries during such period in respect of all
principal on all Indebtedness (whether at maturity, as a result of mandatory
prepayment,


17

--------------------------------------------------------------------------------





acceleration or otherwise, but excluding voluntary prepayments deducted pursuant
to Section 2.8(c)(iii)(B)), plus, (ii) to the extent each of the following is
not deducted in computing Consolidated Net Income and without duplication,
(A)    without duplication of amounts deducted pursuant to this subclause (A) or
subclause (D) below in a prior period, capital expenditures of the Borrower and
its Restricted Subsidiaries made in cash during such period or, at the option of
the Borrower, made prior to the date the applicable Excess Cash Flow payment is
required to be made under Section 2.8(c)(iii) with respect to such period
(except to the extent financed with long-term Indebtedness (other than revolving
Indebtedness)),
(B)    without duplication of amounts deducted pursuant to subclause (D) below
in a prior period, the amount of (i) investments made by the Borrower and its
Restricted Subsidiaries pursuant to Section 6.17(f), (l), (o)(i) and (v) and
(ii) Distributions made by the Borrower and its Restricted Subsidiaries pursuant
to Section 6.18(b), (d), (e), (f)(x), (h), (g), (k), (l) and (m), in each case,
in cash (except, in each case, to the extent financed with long-term
Indebtedness (other than revolving Indebtedness)),
(C)    cash losses from any sale or disposition outside the ordinary course of
business,
(D)    without duplication of amounts deducted from Excess Cash Flow in a prior
period, the aggregate consideration required to be paid in cash by the Borrower
and its Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
investments permitted pursuant to Section 6.17(f), (l), (o)(i) or (v) or capital
expenditures to be consummated or made during the period of four (4) consecutive
fiscal quarters of the Borrower following the end of such period (except, in
each case, to the extent financed with long-term Indebtedness (other than
revolving Indebtedness)), and
(E)    the aggregate amount of expenditures (other than investments or
Distributions) actually made by the Borrower and its Restricted Subsidiaries in
cash during such Fiscal Year (including expenditures for the payment of
financing fees) to the extent that such expenditures are not expensed and
amounts in respect thereof are not otherwise deducted in computing Consolidated
Net Income for such period or any prior period (except, in each case, to the
extent financed with long-term Indebtedness (other than revolving
Indebtedness)).
“Excess Interest” is defined in Section 10.18 hereof.
“Excluded Equity Interests” means (a) any capital stock or other Equity
Interests of any Person with respect to which the cost or other consequences
(including any adverse tax consequences) of pledging such Equity Interests shall
be excessive in view of the benefits to be obtained by the Lenders therefrom as
reasonably determined by the Administrative Agent and the Borrower, (b) solely
in the case of any pledge of Equity Interests of any First‑Tier Foreign
Subsidiary or Domestic Holding Company, any Equity Interests in excess of 65.00%
of the outstanding Equity Interests of such First‑Tier Foreign Subsidiary or
Domestic Holding Company, (c) any Equity Interests to the extent the pledge
thereof would be prohibited by any applicable law or contractual obligation
(only to the extent such prohibition is applicable and not rendered
ineffective), (d) any interest in partnerships, joint ventures and
non-Wholly-owned Subsidiaries which cannot be pledged without the consent of one
(1) or more third parties other than the Borrower or any of its Restricted
Subsidiaries (after giving effect to the applicable anti-assignment provisions
of the UCC or other applicable law), (e) margin stock, and (f) the Equity
Interests of any (i) Immaterial Subsidiary (except to the extent the security
interest in such Equity Interest may


18

--------------------------------------------------------------------------------





be perfected by the filing of a Form UCC-1 (or similar) financing statement),
(ii) Unrestricted Subsidiary, (iii) Captive Insurance Subsidiary, (iv)
not-for-profit subsidiary and (v) special purpose entity used for securitization
vehicles.
“Excluded Property” means (a) any Excluded Equity Interests, (b) any property to
the extent that the grant of a Lien thereon or perfection of a security interest
therein (i) is prohibited by applicable law or contractual obligation,
(ii) requires the consent, approval, license or authorization of any
governmental authority pursuant to such applicable law or any third party
pursuant to any contract between the Borrower or any Subsidiary and such third
party or (iii) would trigger a termination event pursuant to any “change of
control” or similar provision, (c) all foreign intellectual property, (d) United
States intent‑to‑use trademark applications to the extent that, and solely
during the period in which, the grant of a Lien thereon would impair the
validity or enforceability of such intent‑to‑use trademark applications under
applicable United States federal law, (e) local petty cash deposit accounts
maintained by the Borrower and its Subsidiaries in proximity to their
operations; provided that the total amount on deposit at any one time shall not
exceed $20.0 million in the aggregate, (f) Trust Funds, (g) all vehicles and
other assets subject to certificates of title, (h) Property that is subject to a
Lien securing a purchase money obligation or Capitalized Lease Obligation
permitted to be incurred pursuant to this Agreement, if the contract or other
agreement in which such Lien is granted (or the documentation providing for such
purchase money obligation or Capitalized Lease Obligation) validly prohibits the
creation of any other Lien on such Property, (i) Commercial Tort Claims with a
value (as reasonably estimated by the Borrower) of less than $10.0 million,
(j)(x) any leasehold real property and (y) any fee-owned real property having an
individual fair market value not exceeding $25.0 million (as reasonably
estimated by the Borrower); (k) the Settlement Account, as such term is defined
in the Clearing Agreement, and similar accounts pursuant to similar sponsorship,
clearinghouse and/or settlement arrangements and all cash in such accounts,
(l) any Letter-of-Credit Rights that are not Supporting Obligations (each as
defined in the UCC) and (m) any direct proceeds, substitutions or replacements
of any of the foregoing, but only to the extent such proceeds, substitutions or
replacements would otherwise constitute Excluded Property.
“Excluded Subsidiary” means (a) any Subsidiary that is prohibited by any
applicable law, regulation or contractual obligation from guaranteeing or
providing collateral for the Obligations (only to the extent such prohibition is
applicable and not rendered ineffective) or would require a governmental
(including regulatory) consent, approval, license or authorization in order to
provide such guarantee, (b) any Domestic Holding Company, (c) any Foreign
Subsidiary and any direct or indirect Domestic Subsidiary of such Foreign
Subsidiary, (d) any Subsidiary that is not a Material Subsidiary, (e) any
special purpose entity used for securitization vehicles, (f) any Captive
Insurance Subsidiary, (g) any not-for-profit subsidiary, (h) any Subsidiary that
is not a Wholly-owned Subsidiary, and (i) any other Subsidiary with respect to
which the cost or other consequences (including any adverse tax consequences) of
providing Collateral or guaranteeing the Obligations shall be excessive in view
of the benefits to be obtained by the Lenders therefrom as reasonably determined
by the Administrative Agent and the Borrower.
“Excluded Swap Obligation” means, with respect to any Loan Party, any obligation
(a “Swap Obligation”) to pay or perform under any agreement, contract, or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
guarantee of such Loan Party of, or the grant by such Loan Party of a security
interest to secure, such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation, or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof).


19

--------------------------------------------------------------------------------





“Excluded Taxes” is defined in Section 10.1(a) hereof.
“Existing Shareholders” means Fifth Third Bank and its Affiliates.
“Existing Term A-2 Loans” means the “Existing Term A Loans” as defined in the
Second Restatement Agreement.
“Existing Term B Loans” means the “Existing Term B Loans” as defined in the
Second Restatement Agreement.
“Extended Revolving Credit Commitment” is defined in Section 2.15(a) hereof.
“Extended Revolving Loans” is defined in Section 2.15(a) hereof.
“Extended Term A-3 Loans” means any Term A-3 Loans extended pursuant to an
Extension.
“Extended Term B Loans” means any Term B Loans extended pursuant to an
Extension.
“Extended Term Loans” is defined in Section 2.15(a) hereof.
“Extension” is defined in Section 2.15(a) hereof.
“Extension Offer” is defined in Section 2.15(a) hereof.
“Facility” means any of the Revolving Facility and any Term Facility.
“FATCA” is defined in Section 10.1(a) hereof.
“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero for all purposes.
“Fifth Third Bank” means Fifth Third Bank, an Ohio banking corporation.
“Fifth Third Bancorp” means Fifth Third Bancorp, an Ohio corporation.
“Final Maturity Date” means, as at any date, the latest to occur of (a) the
Term A-3 Termination Date, (b) the Term B Termination Date, (c) the latest
maturity date in respect of any outstanding Extended Term Loans and (d) the
latest maturity date in respect of any Incremental Term Loans.
“Final Revolving Termination Date” means, as at any date, the latest to occur of
(a) the Revolving Credit Termination Date, (b) the latest termination date in
respect of any outstanding Extended Revolving Credit Commitments and (c) the
latest termination date in respect of any Incremental Revolving Credit Facility.
“First Amended and Restated Credit Agreement” is defined in the Preliminary
Statements hereto.
“First Restatement Agreement” is defined in the Preliminary Statements hereto.


20

--------------------------------------------------------------------------------





“First Restatement Agreement Transactions” shall have the meaning assigned to
the term “Transactions” in the First Amended and Restated Credit Agreement.
“First Restatement Effective Date” means June 13, 2014.
“First‑Tier Foreign Subsidiary” means a Foreign Subsidiary, the Equity Interests
of which are directly owned by the Borrower or a Domestic Subsidiary that is not
a Subsidiary of a Foreign Subsidiary.
“Fixed Dollar Incremental Amount” is defined in Section 2.14(c) hereof.
“Foreign Subsidiary” means each Subsidiary of the Borrower that is not a
Domestic Subsidiary.
“Funds Transfer Liability, Deposit Account Liability and Data Processing
Obligations” means the liability of the Borrower or any of its Restricted
Subsidiaries owing to (i) any entity that was a Lender or an Affiliate of a
Lender at the time the relevant transaction was entered into, in the case of
clauses (a), (b) or (c) or (ii) Fifth Third Bancorp, in the case of clause (d)
below, arising out of (a) the execution or processing of electronic transfers of
funds by automatic clearing house transfer, wire transfer or otherwise to or
from the deposit accounts of the Borrower and/or any Restricted Subsidiary now
or hereafter maintained, (b) the acceptance for deposit or the honoring for
payment of any check, draft or other item with respect to any such deposit
accounts, (c) any other deposit, disbursement, and Cash Management Services
afforded to the Borrower or any such Restricted Subsidiary and (d) the Master
Services Agreement between the Borrower and Fifth Third Bancorp, dated July 27,
2016, as amended, modified, supplemented, restated, amended and restated or
replaced from time to time.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to the United States
government.
“Growth Amount” means, at any time an amount equal to, without duplication:
(a)    the sum, without duplication, of:
(i)    the CNI Growth Amount; plus
(ii)    the Available Amount; minus
(b)    the sum, without duplication, of:
(i)    the aggregate amount of any investments, loans or advances made by the
Borrower or any Restricted Subsidiary pursuant to Section 6.17(o)(ii) after the
First Restatement Effective Date and prior to such time;
(ii)    the aggregate amount of any Distributions made by the Borrower pursuant
to Section 6.18(f)(y) after the First Restatement Effective Date and prior to
such time; and


21

--------------------------------------------------------------------------------





(iii)    the aggregate amount of any optional or voluntary payments,
prepayments, repurchases, redemptions or defeasances made by the Borrower or any
Restricted Subsidiary pursuant to Section 6.20(a)(iv)(y) after the First
Restatement Effective Date and prior to such time.
“Guarantor” is defined in Section 4.3 hereof.
“Guaranty” is defined in Section 4.3 hereof.
“Guaranty Supplement” means an Assumption and Supplement to Guaranty Agreement
in the form attached to the Guaranty as Exhibit A.
“Hazardous Material” means any (a) asbestos, polychlorinated biphenyls and
petroleum (including crude oil or any fraction thereof) and (b) any substance,
waste or material classified or regulated as “hazardous,” “toxic,” “contaminant”
or “pollutant” or words of like import pursuant to an applicable Environmental
Law.
“Hedge Agreement” means any interest rate, currency or commodity swap
agreements, cap agreements, collar agreements, floor agreements, exchange
agreements, forward contracts, option contracts or similar interest rate or
currency or commodity hedging arrangements.
“Hedging Liability” means Hedging Obligations (other than with respect to any
Loan Party’s Hedging Liabilities that constitute Excluded Swap Obligations
solely with respect to such Loan Party) owing by Holdco, the Borrower or any of
its Restricted Subsidiaries to any entity that was a Lender or an Affiliate of a
Lender at the time the relevant Hedging Agreement was entered into.
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under Hedge Agreements.
“Holdco” means vantiv Holding, LLC, a Delaware limited liability company.
“Holdco LLC Agreement” means the Limited Liability Company Agreement of Holdco,
dated as of February 24, 2009, created by Fifth Third Bank, as amended and
restated pursuant to that certain Amended and Restated Limited Liability Company
Agreement by and among Advent - Kong Blocker Corp., a Delaware corporation,
Fifth Third Bank, FTPS Partners, LLC, a Delaware limited liability company,
Holdco and each other member of Holdco pursuant to the terms of such agreement,
dated as of June 30, 2009, and as further amended and restated as of March 27,
2012.
“Hostile Acquisition” means the acquisition of the capital stock or other Equity
Interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other Equity Interests which has not been
approved (prior to such acquisition) by resolutions of the board of directors of
such Person or by similar action if such Person is not a corporation, and, if
such acquisition has been so approved, as to which such approval has been
withdrawn.
“Immaterial Subsidiary” has the meaning set forth in the definition of “Material
Subsidiary”.
“Incremental Amendment” is defined in Section 2.14(a) herein.


22

--------------------------------------------------------------------------------





“Incremental Amendment No. 1” means the Incremental Amendment No. 1 dated as of
June 13, 2014, among the Borrower, the Administrative Agent and the New Term
Commitment Increase Lenders (as defined therein) party thereto.
“Incremental Cap” is defined in Section 2.14(b) herein.
“Incremental Equivalent Debt” is defined in Section 6.14(u).
“Incremental Facility” means (a) any Incremental Term Facility, (b) any
Incremental Revolving Credit Facility, (c) the commitments (if any) of
Additional Revolving Lenders to make Incremental Revolving Loans in respect of
any Revolving Credit Commitment Increase and the Incremental Revolving Loans in
respect thereof and/or (d) the commitments (if any) of Additional Term Lenders
to make Incremental Term Loans in respect of any Term Commitment Increase and
the Incremental Term Loans in respect thereof.
“Incremental Loans” means any loans made pursuant to Section 2.14(a).
“Incremental Revolving Credit Facility” is defined in Section 2.14(a) herein.
“Incremental Revolving Loans” means any revolving loans made under any
Incremental Revolving Credit Facility or in respect of any Revolving Credit
Commitment Increase.
“Incremental Term A Facility” means the commitments (if any) of Additional Term
Lenders to make Incremental Term A Loans in accordance with Section 2.14(a) and
the Incremental Term A Loans in respect thereof.
“Incremental Term A Loans” means any term A loans made pursuant to Section
2.14(a).
“Incremental Term B Facility” means the commitments (if any) of Additional Term
Lenders to make Incremental Term B Loans in accordance with Section 2.14(a) and
the Incremental Term B Loans in respect thereof.
“Incremental Term B Loans” means any term B loans made pursuant to Section
2.14(a).
“Incremental Term Loans” means any term loans made pursuant to Section 2.14(a).
“Incremental Term Facility” means the commitments (if any) of Additional Term
Lenders to make Incremental Term Loans in accordance with Section 2.14(a) and
the Incremental Term Loans in respect thereof.
“Indebtedness” means for any Person (without duplication):
(a)    all indebtedness of such Person for borrowed money, whether current or
funded, or secured or unsecured,
(b)    all indebtedness for the deferred purchase price of Property,
(c)    all indebtedness secured by a purchase money mortgage or other Lien to
secure all or part of the purchase price of Property subject to such mortgage or
Lien,


23

--------------------------------------------------------------------------------





(d)    all obligations under leases which shall have been or must be, in
accordance with GAAP, recorded as Capital Leases in respect of which such Person
is liable as lessee,
(e)    any liability in respect of banker’s acceptances or letters of credit,
(f)    any indebtedness, whether or not assumed, of the types described in
clauses (a) through (c) above or clauses (g) and (h) below, secured by Liens on
Property acquired by such Person at the time of acquisition thereof,
(g)    all obligations under any so‑called “synthetic lease” transaction entered
into by such Person, and
(h)    all Contingent Obligations in respect of indebtedness of the types
described in clauses (a) through (g) hereof,
provided that the term “Indebtedness” shall not include (i) trade payables
arising in the ordinary course of business, (ii) any earn‑out obligation until
such obligations become a liability on the balance sheet of such Person in
accordance with GAAP, (iii) prepaid or deferred revenue arising in the ordinary
course of business, and (iv) purchase price holdbacks arising in the ordinary
course of business in respect of a portion of the purchase price of an asset to
satisfy warrants or other unperformed obligations of the seller of such asset.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Information” has the meaning provided in Section 10.23.
“Intellectual Property Security Agreements” means any of the following
agreements executed on or after the Original Closing Date: (a) a Trademark
Security Agreement substantially in the form of Exhibit H-1, (b) a Patent
Security Agreement substantially in the form of Exhibit H-2 or (c) a Copyright
Security Agreement substantially in the form of Exhibit H-3.
“Interest Expense” means, with reference to any period, (a) the sum of all
interest charges (including imputed interest charges with respect to Capitalized
Lease Obligations) of the Borrower and its Restricted Subsidiaries payable in
cash for such period determined on a consolidated basis in accordance with GAAP
but excluding (i) any non‑cash interest expense attributable to the movement in
the mark to market valuation of Hedging Obligations or other derivative
instruments pursuant to GAAP, amortization of deferred financing fees, debt
issuance costs, commissions, fees and expenses, (ii) any expensing of bridge,
commitment and other financing fees and (iii) costs in connection with the
Transactions and any annual administrative or other agency fees, minus
(b) interest income of the Borrower and its Restricted Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP.
“Interest Period” means, with respect to Eurodollar Loans, the period commencing
on the date a Borrowing of Eurodollar Loans is advanced, continued or created by
conversion and ending one week or 1, 2, 3, 6, or if available to all affected
Lenders, 12 months thereafter, as selected by the Borrower; provided, however
that:


24

--------------------------------------------------------------------------------





(i)    whenever the last day of any Interest Period would otherwise be a day
that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day; provided that, except in the case
of an Interest Period of less than one month, if such extension would cause the
last day of an Interest Period for a Borrowing of Eurodollar Loans to occur in
the following calendar month, the last day of such Interest Period shall be the
immediately preceding Business Day; and
(ii)    for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans of one month or longer, a month means a period starting on one
(1) day in a calendar month and ending on the numerically corresponding day in
the next calendar month; provided, however that, if there is no numerically
corresponding day in the month in which such an Interest Period is to end or if
such an Interest Period begins on the last Business Day of a calendar month,
then such Interest Period shall end on the last Business Day of the calendar
month in which such Interest Period is to end.
“Interpolated Screen Rate” means, for any Interest Period, a rate per annum
which results from interpolating on a linear basis between (a) LIBOR for the
longest maturity for which LIBOR is available that is shorter than such Interest
Period and (b) LIBOR for the shortest maturity for which LIBOR is available that
is longer than such Interest Period, in each case at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the commencement of such Interest
Period (or, as such term is used in the definition of Base Rate, at the time
specified in such definition).
“IRS” means the United States Internal Revenue Service.
“L/C Backstop” means, in respect of any Letter of Credit, (a) a letter of credit
delivered to the L/C Issuer which may be drawn by the L/C Issuer to satisfy any
obligations of the Borrower in respect of such Letter of Credit or (b) cash or
Cash Equivalents deposited with the L/C Issuer to satisfy any obligation of the
Borrower in respect of such Letter of Credit, in each case, in an amount not to
exceed 100.00% of the undrawn face amount and any unpaid Reimbursement
Obligations with respect to such Letter of Credit and on terms and pursuant to
arrangements (including, if applicable, any appropriate reimbursement agreement)
reasonably satisfactory to the respective L/C Issuer.
“L/C Disbursement” means a payment or disbursement made by an L/C Issuer
pursuant to a Letter of Credit.
“L/C Issuer” means JPMorgan Chase Bank, N.A., acting through any of its
Affiliates or branches and any other L/C Issuer designated pursuant to Section
2.3(j) in each case in its capacity as an L/C Issuer, and its successors in such
capacity as provided in Section 2.3(i). An L/C Issuer may, in its discretion,
arrange for one (1) or more Letters of Credit to be issued by Affiliates of such
L/C Issuer, in which case the term L/C Issuer shall include any such Affiliates
with respect to Letters of Credit issued by such Affiliate.
“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.
“L/C Sublimit” means $40.0 million, as reduced pursuant to the terms hereof.
“Lenders” means the several banks and other financial institutions and other
lenders from time to time party to this Agreement (excluding Prohibited
Lenders), including each assignee Lender pursuant to Section 10.10 hereof.


25

--------------------------------------------------------------------------------





“Lending Office” is defined in Section 8.6 hereof.
“Letter of Credit” is defined in Section 2.3(a) hereof.
“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, and (ii) the
aggregate amount of all drawings under Letters of Credit honored by the L/C
Issuer and not theretofore reimbursed by or on behalf of Borrower.
“Leverage Ratio” means, as of the date of determination thereof, the ratio of
Total Funded Debt of the Borrower and its Restricted Subsidiaries as of such
date to Consolidated EBITDA for the period of four (4) fiscal quarters then
ended.
“LIBOR” means, for any Interest Period for each Eurodollar Loan comprising part
of the same Borrowing, a rate per annum equal to the London interbank offered
rate as administered by the ICE Benchmark Administration (or any other Person
that takes over the administration of such rate) for deposits in Dollars (for
delivery on the first day of such Interest Period) for a period equal in length
to such Interest Period as displayed on the Reuters screen page that displays
such rate (currently page LIBOR01 or LIBOR02) (or, in the event such rate does
not appear on a page of the Reuters screen, on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion), at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period; provided, that (i) if no such rate shall be available at such
time for such Interest Period but such rates shall be available for maturities
both longer and shorter than such Interest Period, then such rate for such
Interest Period shall be the Interpolated Screen Rate and (ii) if LIBOR,
determined as provided above, would otherwise be less than zero, then such rate
shall be deemed to be zero for all purposes.
“Lien” means any deed of trust, mortgage, lien, security interest, pledge,
charge or encumbrance in the nature of security in respect of any Property,
including the interests of a vendor or lessor under any conditional sale,
Capital Lease or other title retention arrangement.
“Limited Conditionality Transaction” is defined in Section 1.2(h) hereof.
“Loan” means any Revolving Loan, Term Loan, Swing Loan, any loan issued under
any Incremental Facility, any Extended Revolving Loan or Extended Term Loan, any
loan issued pursuant to the final paragraph of Section 10.11(a) hereof or any
Replacement Term Loans or Loans under any Replacement Revolving Facility.
“Loan Documents” means this Agreement, the First Restatement Agreement, the
Second Restatement Agreement, the Incremental Amendment No. 1, the Notes (if
any), the Guaranty, the Collateral Documents, any intercreditor agreement
contemplated by Section 9.12(iii) hereof and any other agreement, document or
instrument designated by its terms as a Loan Document.
“Loan Parties” means the Borrower and each Guarantor.
“Master Investment Agreement” means the Master Investment Agreement dated
March 27, 2009, among Fifth Third Bank, the Borrower, Holdco and Advent‑Kong
Blocker Corp., a Delaware corporation.


26

--------------------------------------------------------------------------------





“Material Adverse Effect” means (a) a material adverse effect upon the business,
assets, financial condition or results of operations, in each case, of the
Borrower and its Restricted Subsidiaries taken as a whole, or (b) a material
adverse effect upon the rights and remedies, taken as a whole, of the
Administrative Agent and the Lenders under any Loan Document.
“Material Plan” is defined in Section 7.1(h) hereof.
“Material Indebtedness” means Indebtedness (other than the Obligations), of any
one (1) or more of Holdco, the Borrower and the Restricted Subsidiaries in an
aggregate principal amount exceeding $100.0 million.
“Material Subsidiary” shall mean and include (i) each Subsidiary that is a
Domestic Subsidiary (other than a Domestic Holding Company), except any Domestic
Subsidiary that does not have (together with its Subsidiaries) (a) at any time,
Consolidated Total Assets the book value of which constitutes more than 5.00% of
the book value of the Consolidated Total Assets of the Borrower and its
Restricted Subsidiaries at such time or (b) consolidated net income in
accordance with GAAP for any four (4) consecutive fiscal quarters of the
Borrower ending on or after December 31, 2013, that constitutes more than 5.00%
of the consolidated net income in accordance with GAAP of the Borrower and its
Restricted Subsidiaries during such period (any such Subsidiary, an “Immaterial
Subsidiary” and all such Subsidiaries, the “Immaterial Subsidiaries”) and
(ii) each Domestic Subsidiary that the Borrower has designated to the
Administrative Agent in writing as a Material Subsidiary.
“Maximum Rate” is defined in Section 10.18 hereof.
“Mercury TRA” means that certain tax receivable agreement among the Borrower,
NPC Group, Inc., Silver Lake Partners III DE, L.P., SLP III Quicksilver Feeder
I, L.P., Silver Lake Technology Investors III, L.P., S-Corp and Mercury Payment
Systems II, LLC, dated as of May 12, 2014, and for the benefit of the Vested
Company Optionholders set forth on a schedule thereto.
“Minimum Extension Condition” is defined in Section 2.15(b) hereof.
“MNPI” is defined in Section 10.10(h)(i).
“Moody’s” means Moody’s Investors Service, Inc.
“Net Cash Proceeds” means, with respect to any mandatory prepayment event
pursuant to Section 2.8(c), (a) the gross cash and cash equivalent proceeds
(including payments from time to time in respect of installment obligations, if
applicable) received by or on behalf of the Borrower or any of its Restricted
Subsidiaries in respect of such prepayment event or issuance, as the case may
be, less (b) the sum of:
(i)    the Borrower’s good faith estimate of taxes paid or payable in connection
with any such prepayment event,
(ii)    the amount of any reasonable reserve established in accordance with GAAP
against any liabilities (other than any taxes deducted pursuant to clause (i)
above) (x) associated with the assets that are the subject of such prepayment
event and (y) retained by the Borrower (or any of its members or direct or
indirect parents) or any of the Restricted Subsidiaries, including, with respect
to Net Cash Proceeds from a Disposition, liabilities under any indemnification
obligations or purchase price adjustment associated with such Disposition and


27

--------------------------------------------------------------------------------





other liabilities associated with the asset disposed of and retained by the
Borrower or any of its Restricted Subsidiaries after such Disposition, including
pension and other post‑employment benefit liabilities and liabilities related to
environmental matters; provided that the amount of any subsequent reduction of
such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Cash Proceeds of such a prepayment event
occurring on the date of such reduction,
(iii)    the amount of any Indebtedness secured by a Lien permitted hereunder on
the assets that are the subject of such prepayment event that is repaid upon
consummation of such prepayment event, and
(iv)    reasonable and customary costs and fees payable in connection therewith.
“Non‑Cash Charges” means (a) any impairment charge or asset write‑off or
write‑down related to intangible assets (including goodwill), long‑lived assets,
and investments in debt and equity securities pursuant to GAAP, (b) all non‑cash
losses from investments recorded using the equity method, (c) all Non‑Cash
Compensation Expenses, (d) the non‑cash impact of purchase or recapitalization
accounting, and (e) all other non‑cash charges (provided that, in each case, if
any non‑cash charges represent an accrual or reserve for potential cash items in
any future period, the cash payment in respect thereof in such future period
shall be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period).
“Non‑Cash Compensation Expense” means any non‑cash expenses and costs that
result from the issuance of stock‑based awards, limited liability company or
partnership interest‑based awards and similar incentive‑based compensation
awards or arrangements.
“Non‑Consenting Lender” as defined in Section 8.5.
“Non-Debt Fund Affiliate” means any Affiliate of Holdco (including, without
limitation, Fifth Third Bank) other than (a) any Subsidiary of Holdco, (b) any
Debt Fund Affiliate and (c) any natural person.
“Note” and “Notes” means and includes the Revolving Notes, the Term Notes, the
Swing Note and any other promissory note evidencing the Loans.
“Notice of Intent to Cure” is defined in Section 7.6 hereof.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on the preceding Business Day and (b) the Overnight Bank Funding Rate in
effect on the preceding Business Day; provided that if none of such rates are
published for any such preceding Business Day, the term “NYFRB Rate” means the
rate for a federal funds transaction quoted at 11:00 a.m. (New York City time)
on such day received by the Administrative Agent from a Federal funds broker of
recognized standing selected by it; provided further that if any of the
aforesaid rates shall be less than zero, such rate shall be deemed to be zero
for all purposes.
“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of Holdco, the Borrower or any of its Restricted Subsidiaries
arising


28

--------------------------------------------------------------------------------





under or in relation to any Loan Document, in each case whether now existing or
hereafter arising, due or to become due, direct or indirect, absolute or
contingent, and howsoever evidenced, held or acquired.
“OFAC” is defined in Section 5.21(a) hereof.
“OID” is defined in Section 2.14(a) hereof.
“Original Closing Date” means May 15, 2013.
“Original Credit Agreement” is defined in the Preliminary Statements hereto.
“Other Applicable Indebtedness” is defined in Section 2.8(c)(ii) hereof.
“Other Taxes” is defined in Section 10.4 hereof.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an Overnight
Bank Funding Rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Participant” is defined in Section 10.10(d) hereof.
“Participant Register” is defined in Section 10.10(d) hereof.
“Participating Interest” is defined in Section 2.3(d) hereof.
“Participating Lender” is defined in Section 2.3(d) hereof.
“Patriot Act” is defined in Section 5.21(b) hereof.
“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.
“Percentage” means for any Lender its Revolver Percentage or Term Loan
Percentage, as applicable; and where the term “Percentage” is applied on an
aggregate basis, such aggregate percentage shall be calculated by aggregating
the separate components of the Revolver Percentage and Term Loan Percentage, and
expressing such components on a single percentage basis.
“Permitted Acquisition” means any Acquisition with respect to which all of the
following conditions shall have been satisfied:
(a)    after giving effect to the Acquisition, the Borrower is in compliance
with Section 6.13 hereof;
(b)    the Acquisition is not a Hostile Acquisition;
(c)    (i) the Total Consideration for any acquired business that does not
become a Guarantor (or the assets of which are not acquired by the Borrower or a
Guarantor), when taken together with the Total Consideration for all such
acquired businesses acquired after the First Restatement Effective Date, does
not exceed (i) the greater of $400.0 million and 5.5% of Consolidated Total
Assets (measured as


29

--------------------------------------------------------------------------------





of the date of such Acquisition and based upon the financial statements most
recently delivered on or prior to such date pursuant to Section 6.1) plus
(ii) the Available Amount at such time; provided that, in the case of each of
clauses (i) and (ii) above, such limitation shall not apply to the extent (x)
the relevant Acquisition is made with proceeds of sales of, or contributions to,
the common equity of the Borrower (other than amounts constituting a Cure
Amount) or (y) (1) the Person so acquired (or the Persons owning such assets so
acquired) becomes a Guarantor even though such Person owns Equity Interests in
Persons that are not otherwise required to become Guarantors and (2) not less
than 70% of the Consolidated EBITDA of the consolidated target is generated by
Persons that become Guarantors (or, if Consolidated EBITDA attributable to
Persons that become Guarantors is not determinable, not less than 70% of the
assets of the consolidated target are owned by Persons that become Guarantors
(determined by reference to the book value of such assets));
(d)    if a new Subsidiary (other than an Excluded Subsidiary) is formed or
acquired as a result of or in connection with the Acquisition, the Borrower
shall have complied with the requirements of ARTICLE 4 hereof in connection
therewith (as and when required by ARTICLE 4); and
(e)    (i) no Event of Default under Section 7.1(a), (j) or (k) shall exist and
(ii) the Borrower and its Restricted Subsidiaries shall be in compliance, on a
Pro Forma Basis, with the financial covenants set forth in Section 6.22,
recomputed as of the last day of the most recently completed period for which
financial statements have been or were required to be delivered pursuant to
Section 6.1(a) or (b), in the case of each of clauses (i) and (ii), on the date
the relevant Acquisition is consummated and after giving effect thereto, or, at
the Borrower’s election, the date of the signing of the acquisition agreement
with respect thereto; provided that if the Borrower has made such an election,
in connection with the calculation of any ratio with respect to the incurrence
of Indebtedness or Liens, or the making of investments, Distributions,
Restricted Debt Payments, asset sales, fundamental changes or the designation of
an Unrestricted Subsidiary on or following such date and prior to the earlier of
the date on which such Acquisition is consummated or the definitive agreement
for such Acquisition is terminated, such ratio shall be calculated on a Pro
Forma Basis assuming such Acquisition and any other Specified Transactions in
connection therewith (including the incurrence of Indebtedness) have been
consummated, except to the extent such calculation would result in a lower
Leverage Ratio or Senior Secured Leverage Ratio or a higher ratio of
Consolidated EBITDA to Interest Expense than would apply if such calculation was
made without giving Pro Forma Effect to such Acquisition, other Specified
Transactions and Indebtedness.
“Permitted Investors” shall mean (a) the Existing Shareholders, their respective
limited partners and any Person making an investment in any direct or indirect
parent of the Borrower or its Subsidiaries concurrently with the Existing
Shareholders and (b) the members of management of any direct or indirect parent
of the Borrower and its Subsidiaries who are investors, directly or indirectly,
in the Borrower.
“Permitted Lien” is defined in Section 6.15 hereof.
“Person” means any natural person, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.
“Plan” means any “employee pension benefit plan” covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group (including the
Borrower) for current or former employees of a member of the Controlled Group
(including the Borrower) or (b) is maintained pursuant to a collective
bargaining


30

--------------------------------------------------------------------------------





agreement or any other arrangement under which more than one (1) employer makes
contributions and to which a member of the Controlled Group (including the
Borrower) is then making or accruing an obligation to make contributions or has
within the preceding five (5) plan years made contributions or under which a
member of the Controlled Group (including the Borrower) is reasonably expected
to incur liability.
“Post‑Transaction Period” means, with respect to any Specified Transaction, the
period beginning on the date such Specified Transaction is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated.
“Prime Rate” means the rate of interest per annum determined by JPMorgan Chase
Bank, N.A. as its prime rate in effect at its principal office in New York City
and notified to the Borrower (the Prime Rate not being intended to be the lowest
rate of interest charged by JPMorgan Chase Bank, N.A. in connection with
extensions of credit to debtors).
“Pro Forma Adjustment” means, for any period that includes all or any part of a
fiscal quarter included in any Post‑Transaction Period, the pro forma increase
or decrease in Consolidated EBITDA, which pro forma increase or decrease shall
be based on the Borrower’s good faith projections and reasonable assumptions as
a result of (a) actions taken, prior to or during such Post‑Transaction Period,
for the purposes of realizing reasonably identifiable and factually supportable
cost savings, or (b) any additional costs incurred prior to or during such
Post‑Transaction Period to effect operating expense reductions and other
operating improvements or synergies reasonably expected to result from a
Specified Transaction; provided that, (A) so long as such actions are taken
prior to or during such Post‑Transaction Period or such costs are incurred prior
to or during such Post‑Transaction Period it may be assumed, for purposes of
projecting such pro forma increase or decrease to Consolidated EBITDA, that such
cost savings will be realizable during the entirety of such period, or such
additional costs will be incurred during the entirety of such period, and
(B) any such pro forma increase or decrease to Consolidated EBITDA shall be
without duplication for cost savings or additional costs already included in
Consolidated EBITDA for such period. Notwithstanding the foregoing, any
Pro Forma Adjustment to Consolidated EBITDA for any period, together with any
amounts added back pursuant to clauses (viii) and (xii) of the definition of
“Consolidated EBITDA” for such period, shall not exceed the greater of $150.0
million and 20.00% of Consolidated EBITDA for such period.
“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a sale, transfer or other disposition
of all or substantially all capital stock in any Subsidiary of the Borrower or
any division or product line of the Borrower or any of its Subsidiaries, shall
be excluded, and (ii) in the case of a Permitted Acquisition or investment
described in the definition of the term “Specified Transaction”, shall be
included, (b) any retirement or repayment of Indebtedness, (c) any Indebtedness
incurred by the Borrower or any of its Subsidiaries in connection therewith and
if such indebtedness has a floating or formula rate, shall have an implied rate
of interest for the applicable period for purposes of this definition determined
by utilizing the rate that is or would be in effect with respect to such
Indebtedness at the relevant date of determination and (d) the acquisition of
any Consolidated Total Assets, whether pursuant to any Specified Transaction or
any Person becoming a Subsidiary or merging,


31

--------------------------------------------------------------------------------





amalgamating or consolidating with or into the Borrower or any of its
Subsidiaries or the Borrower or any of its Subsidiaries; provided that, without
limiting the application of the Pro Forma Adjustment pursuant to (A) above (but
without duplication thereof or in addition thereto), the foregoing pro forma
adjustments described in clause (a) above may be applied to any such test or
covenant solely to the extent that such adjustments are consistent with the
definition of Consolidated EBITDA and give effect to events (including operating
expense reductions) that are (i) (x) directly attributable to such transaction,
(y) expected to have a continuing impact on the Borrower and its Subsidiaries
and (z) factually supportable or (ii) otherwise consistent with the definition
of the term “Pro Forma Adjustment”.
“Prohibited Lender” means (a) any Person identified by the Borrower in writing
to the Arrangers on or prior to September 25, 2016, (b) any other Person
identified in writing upon two (2) Business Days’ notice by the Borrower to the
Administrative Agent that is a competitor or an Affiliate of a competitor of
Holdco or any of its Subsidiaries or (c) any readily identifiable Affiliate of
any Person described in clause (a) or (b) (including funds managed or advised by
such Person, but excluding, in the case of clause (b), any Affiliate of such
Person that is primarily engaged in making, purchasing, holding or otherwise
investing in commercial loans, bonds and similar extensions of credit in the
ordinary course (other than in distressed situations) and with respect to which
such Person does not, directly or indirectly, possess the power to direct or
cause the direction of the investment policies of such entity); provided that no
supplement to the list of Prohibited Lenders described in clause (b) shall (i)
apply retroactively to disqualify any Persons that have previously acquired an
assignment or participation interest in the Loans or (ii) be effective unless
delivered by email transmission to JPMDQ_Contact@jpmorgan.com as well as
pursuant to Section 10.8 hereof.
“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its Subsidiaries under GAAP.
“Qualified Public Offering” shall mean the issuance by the Borrower or any
direct or indirect parent of the Borrower of its common Equity Interests in an
underwritten primary public offering (other than a public offering pursuant to a
registration statement on Form S‑8) pursuant to an effective registration
statement filed with the U.S. Securities and Exchange Commission in accordance
with the Securities Act of 1933, as amended.
“Quarterly Distributions” has the meaning assigned to such term in the Holdco
LLC Agreement; provided that for purposes of this Agreement, such amounts shall
be calculated with regard to any adjustments pursuant to any Code Section 754
election if (x) an Event of Default has occurred, is continuing or would result
from any such Distribution and (y) (i) the Termination Date has not  occurred,
(ii) the Required Lenders have not waived such Event of Default, and (iii) three
(3) months have not passed since the occurrence of the Event of Default.
“Ratio-Based Incremental Amount” is defined in Section 2.14(b) herein.
“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.
“Refinancing Indebtedness” shall have the meaning assigned to such term under
Section 6.14(r) hereof.
“Register” is defined in Section 10.10(c) hereof.


32

--------------------------------------------------------------------------------





“Regulatory Event” means, with respect to any Lender, that (i) the Federal
Deposit Insurance Corporation or any other Governmental Authority is appointed
as conservator or Receiver for such Lender; (ii) such Lender is considered in
“troubled condition” for the purposes of 12 U.S.C. § 1831i or any regulation
promulgated thereunder; (iii) such Lender qualifies as “Undercapitalized,”
“Significantly Undercapitalized,” or “Critically Undercapitalized” as those
terms are defined in 12 C.F.R. § 208.43; or (iv) such Lender becomes subject to
any formal or informal regulatory action requiring the Lender to materially
improve its capital, liquidity or safety and soundness.
“Reimbursement Obligations” is defined in Section 2.3(c) hereof.
“Rejecting Lender” is defined in Section 2.8(c)(vi) hereof.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, trustees, officers, administrators, employees and
agents of such Person and of such Person’s Affiliates.
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing or migration into
the environment.
“Release Date” is defined in Section 9.13 hereof.
“Relevant Existing Facility” is defined in Section 2.14(a) hereof.
“Replaced Revolving Facility” is defined in Section 10.11(d) hereof.
“Replaced Term Loans” is defined in Section 10.11(d) hereof.
“Replacement Revolving Facility” is defined in Section 10.11(d) hereof.
“Replacement Term Loans” is defined in Section 10.11(d) hereof.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC
Regulation Section 4043.
“Repricing Transaction” means each of (a) the prepayment, repayment,
refinancing, substitution or replacement of all or a portion of the Term B Loans
with the proceeds of any secured term loans incurred or guaranteed by the
Borrower or any Subsidiary Guarantor the primary purpose of which is to result
in an effective interest rate (with the comparative determinations to be made by
the Administrative Agent in a manner consistent with generally accepted
financial practices, and in any event consistent with Section 2.14(a)(H)) that
is less than the effective interest rate (as determined by the Administrative
Agent on the same basis) applicable to such Term B Loans so prepaid, repaid,
refinanced, substituted or replaced and (b) any amendment, waiver or other
modification to, or consent under, this Agreement the primary purpose of which
is to reduce the effective interest rate (to be determined by the Administrative
Agent on the same basis as set forth in preceding clause (a)) of the Term B
Loans; provided that in no event shall any such prepayment, repayment,
refinancing, substitution, replacement, amendment, waiver, modification or
consent in connection with (x) a Change of Control, (y) a Permitted Acquisition
or similar investment or (z) a sale or other disposition of assets, in each case
under clauses (y) and (z), in excess of $100 million, constitute a Repricing
Transaction. Any determination by the Administrative Agent of any effective
interest rate as contemplated by preceding


33

--------------------------------------------------------------------------------





clauses (a) and (b) shall be conclusive and binding on all Lenders, and the
Administrative Agent shall have no liability to any Person with respect to such
determination.
“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans and interests in Letters of Credit and Unused Revolving Credit
Commitments constitute more than 50.00% of the sum of the total outstanding
Loans, interests in Letters of Credit and Unused Revolving Credit Commitments;
provided that the Revolving Credit Commitment of, and the portion of the
outstanding Loans, interests in Letters of Credit and Unused Revolving Credit
Commitments held or deemed held by, any Defaulting Lender (so long as such
Lender is a Defaulting Lender) or any Affiliated Lender shall be excluded for
purposes of making a determination of Required Lenders.
“Required Ratings” means that the long-term public credit rating of the Borrower
from S&P is BBB- or above and that the long-term public credit rating of the
Borrower from Moody’s is Baa3 or above, in each case with a stable or better
outlook.
“Required RC/TLA Lenders” means, at any time, Lenders having Revolving
Exposures, Term A-3 Loans and unused Commitments in respect of the foregoing
representing more than 50% of the sum of the total Revolving Exposures,
outstanding Term A-3 Loans and unused Commitments in respect of the foregoing at
such time; provided that the Revolving Exposures, Term A-3 Loans and unused
Commitments in respect of the foregoing held or deemed held by, any Defaulting
Lender (so long as such Lender is a Defaulting Lender) or any Affiliated Lender
shall be excluded for purposes of making a determination of Required RC/TLA
Lenders.
“Reserve Percentage” means, for any Borrowing of Eurodollar Loans, the daily
average for the applicable Interest Period of the maximum rate, expressed as a
decimal, at which reserves (including, without limitation, any supplemental,
marginal, and emergency reserves) are imposed during such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) on
“Eurocurrency liabilities,” as defined in such Board’s Regulation D (or in
respect of any other category of liabilities that includes deposits by reference
to which the interest rate on Eurodollar Loans is determined or any category of
extensions of credit or other assets that include loans by non‑United States
offices of any Lender to United States residents), subject to any amendments of
such reserve requirement by such Board or its successor, taking into account any
transitional adjustments thereto. For purposes of this definition, the
Eurodollar Loans shall be deemed to be “Eurocurrency liabilities” as defined in
Regulation D without benefit or credit for any prorations, exemptions or offsets
under Regulation D.
“Restricted Amount” is defined in Section 2.8(c)(v) hereof.
“Restricted Debt Payment” is defined in Section 6.20(a) hereof.
“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.
“Revolver Percentage” means, for each Revolving Lender, the percentage of the
aggregate Revolving Credit Commitments represented by such Revolving Lender’s
Revolving Credit Commitment or, if the Revolving Credit Commitments have been
terminated, the percentage held by such Revolving Lender (including through
participation interests in Reimbursement Obligations) of the aggregate principal
amount of all Revolving Loans and L/C Obligations then outstanding.
“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Swing Loans and Letters of
Credit issued for the account of the


34

--------------------------------------------------------------------------------





Borrower hereunder in an aggregate principal or face amount at any one time
outstanding not to exceed the amount set forth opposite such Revolving Lender’s
name on Schedule 1 attached hereto and made a part hereof, as the same may be
reduced, increased or otherwise modified at any time or from time to time
pursuant to the terms hereof. The Borrower and the Revolving Lenders acknowledge
and agree that the Revolving Credit Commitments of the Revolving Lenders
aggregate $650.0 million on the date hereof.
“Revolving Credit Commitment Increase” is defined in Section 2.14(a) hereof.
“Revolving Credit Termination Date” means October 14, 2021, or such earlier date
on which the Revolving Credit Commitments are terminated in whole pursuant to
Sections 2.10, 7.2 or 7.3 hereof.
“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Credit Commitments,
that Lender’s Revolving Credit Commitment; and (ii) after the termination of the
Revolving Credit Commitments, the sum of (a) the aggregate outstanding principal
amount of the Revolving Loans of that Lender, (b) in the case of L/C Issuer, the
aggregate Letter of Credit Usage in respect of all Letters of Credit issued by
that Lender (net of any participations by Lenders in such Letters of Credit),
(c) the aggregate amount of all participations by that Lender in any outstanding
Letters of Credit or any unreimbursed drawing under any Letter of Credit, (d) in
the case of the Swing Line Lender, the aggregate outstanding principal amount of
all Swing Loans (net of any participations therein by other Lenders), and
(e) the aggregate amount of all participations therein by that Lender in any
outstanding Swing Loans.
“Revolving Facility” means the credit facility for making Revolving Loans and
Swing Loans and issuing Letters of Credit described in Sections 2.2, 2.3 and
2.11 hereof.
“Revolving Lender” means any Lender holding all or a portion of the Revolving
Facility.
“Revolving Loan” is defined in Section 2.2 hereof and, as so defined, includes a
Base Rate Loan or a Eurodollar Loan, each of which is a “type” of Revolving Loan
hereunder.
“Revolving Note” is defined in Section 2.12(c) hereof.
“S&P” means S&P Global Ratings.
“Second Restatement Agreement” means that certain Amendment and Restatement
Agreement, dated as of October 14, 2016, among the Borrower, Holdco, the other
Loan Parties party thereto, the Administrative Agent, the L/C Issuer, the Swing
Line Lender and the lenders party thereto.
“Second Restatement Effective Date” means the date on which the conditions
precedent set forth in the Second Restatement Agreement shall have been
satisfied or waived in accordance with the terms thereof.
“Secured Parties” has the meaning assigned to that term in the Security
Agreement.
“Security Agreement” means that certain Amended and Restated Security Agreement,
substantially in the form of Exhibit J, dated as of the First Restatement
Effective Date by and between the Loan Parties party thereto and the Collateral
Agent.


35

--------------------------------------------------------------------------------





“Security Agreement Supplement” means an Assumption and Supplemental Security
Agreement in the form attached to the Security Agreement as Schedule F.
“Seller” is defined in the Preliminary Statements hereto.
“Senior Secured Leverage Ratio” means, as of the date of determination thereof,
the ratio of (a) Consolidated Senior Secured Debt as of such date to
(b) Consolidated EBITDA for the period of four (4) fiscal quarters then most
recently ended.
“Share Repurchase” means the repurchase of Vantiv’s common Equity Interests.
“Solvency Certificate” means the Solvency Certificate delivered pursuant to
Section 7(f)(vi) of the Second Restatement Agreement, substantially in the form
of Exhibit E to this Agreement.
“Specified Conditions” shall mean, in respect of any transaction, each of the
following:
(a) the Leverage Ratio, determined on a Pro Forma Basis after giving effect to
such transaction (i) is not 0.50x more than the Leverage Ratio as determined
immediately prior to such transaction and (ii) does not exceed the then
applicable Leverage Ratio level under Section 6.22 less 0.25x,
(b) (i) if, immediately prior to such transaction, the long-term public credit
rating of the Borrower (A) from S&P is BB+ or higher and (B) from Moody’s is Ba2
or higher, then the long-term public credit rating of the Borrower after giving
effect to such transaction shall not be less than BB+ from S&P or less than Ba2
from Moody’s, or (ii) if otherwise, the long-term public credit rating of the
Borrower from both S&P and Moody’s after giving pro forma effect to such
transaction shall be equal to or higher (with no negative change in outlook)
than the applicable long-term public credit rating of the Borrower from such
rating agency immediately prior to such transaction,
(c) at least two of the Persons constituting Designated Executive Officers
immediately prior to such transaction shall continue to constitute members of
the senior management team after giving effect to such transaction and shall not
be terminated or otherwise separated from employment as a result of such
transaction, and
(d) the transaction shall not result in any change in organizational identity or
jurisdiction of organization of the Borrower unless (i) such change does not
result in negative tax consequences to the Lenders (as reasonably determined by
the Administrative Agent and the Borrower after taking into account applicable
treaties, exemptions and gross-up obligations of the Borrower), (ii) the
Administrative Agent shall have received, and be reasonably satisfied with, all
documentation and other information about the Loan Parties that is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the Patriot Act,
that has been reasonably requested by the Administrative Agent or the Lenders
(through the Administrative Agent), and (iii) such change does not result in any
impairment of (A) the security interest of the Lenders in the Collateral (if
any), taken as a whole, or (B) the guarantees of the Obligations from the
Guarantors, taken as a whole.
“Specified Transaction” means, with respect to any period, (a) the Transactions
and the First Restatement Agreement Transactions, (b)  any Permitted Acquisition
or the making of other investment pursuant to which all or substantially all of
the assets or stock of a Person (or any line of business or division thereof)
are acquired, (c) the disposition of all or substantially all of the assets or
stock of a Subsidiary (or any line of business or division thereof) or (d) any
other event that by the terms of the


36

--------------------------------------------------------------------------------





Loan Documents requires Pro Forma Compliance with a test or covenant hereunder
or requires such test or covenant to be calculated on a Pro Forma Basis or after
giving Pro Forma Effect thereto.
“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50.00% of the outstanding Voting
Stock of which is at the time directly or indirectly owned by such parent
corporation or organization or by any one (1) or more other entities which are
themselves subsidiaries of such parent corporation or organization. Unless
otherwise expressly noted herein, the term “Subsidiary” means a Subsidiary of
the Borrower or of any of its direct or indirect Subsidiaries.
“Subsidiary Guarantor” means any Guarantor that is a Subsidiary of the Borrower.
“Successor Holdco” is defined in Section 6.13(b) hereof.
“Swap Obligation” has the meaning assigned to that term in the definition of
Excluded Swap Obligation.
“Swing Line” means the credit facility for making one (1) or more Swing Loans
described in Section 2.11 hereof.
“Swing Line Commitment” shall mean, with respect to each Swing Line Lender, the
commitment of such Swing Line Lender to make Swing Loans pursuant to Section
2.11 hereof.
“Swing Line Lender” means JPMorgan Chase Bank, N.A.
“Swing Line Sublimit” means $100.0 million, as reduced pursuant to the terms
hereof.
“Swing Loan” and “Swing Loans” each is defined in Section 2.11(a) hereof.
“Swing Note” is defined in Section 2.12(c) hereof.
“Taxes” means all present or future taxes, levies, imposts, duties, deduction,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Tax Receivable Agreements” means those certain Tax Receivable Agreements, dated
as of March 21, 2012, by and between Vantiv and each of Fifth Third Bank, FTPS
Partners, LLC, JPDN Enterprises LLC, and certain investment fund affiliates of
Advent International Corporation that are stockholder of Vantiv, as such
agreements may be assigned and amended from time to time in accordance with
their terms.
“Term A-3 Facility” means the credit facility for the Term A-3 Loans described
in Section 2.1(a) hereof.
“Term A-3 Lender” means any Lender holding all or a portion of the Term A
Facility.
“Term A-3 Loan” is defined in Section 2.1(a) hereof.
“Term A-3 Loan Commitment” means as to any Lender, the obligation of such Lender
to make Term A-3 Loans hereunder (including by way of conversion of Existing
Term A Loans or Existing Term


37

--------------------------------------------------------------------------------





B Loans) in an aggregate principal amount not to exceed the amount set forth
opposite such Lender’s name on Schedule 1 attached hereto and made a part
hereof, as the same may be reduced pursuant to Section 2.10. The Borrower and
the Term A-3 Lenders acknowledge and agree that the Term A-3 Loan Commitments of
the Term A-3 Lenders aggregate $2,469,375 thousand as of the date hereof.
“Term A-3 Loan Percentage” means, for any Term A-3 Lender, the percentage held
by such Term A-3 Lender of the aggregate principal amount of all Term A-3 Loans
then outstanding.
“Term A-3 Note” is defined in Section 2.12(c).
“Term A-3 Termination Date” is defined in Section 2.7(a) hereof.
“Term B Facility” means the credit facility for the Term B Loans described in
Section 2.1(c) hereof.
“Term B Lender” means any Lender holding all or a portion of the Term B
Facility.
“Term B Loan” is defined in Section 2.1(b) hereof.
“Term B Loan Commitment” means, as to any Lender, the obligation of such Lender
to make Term B Loans hereunder (including by way of conversion of Existing Term
B Loans) in an aggregate principal amount not to exceed the amount set forth
opposite such Lender’s name on Schedule 1 attached hereto and made a part
hereof, as the same may be reduced pursuant to Section 2.10. The Borrower and
the Term B Lenders acknowledge and agree that the Term B Loan Commitments of the
Term B Lenders aggregate $765 million as of the date hereof.
“Term B Loan Percentage” means, for any Term B Lender, the percentage held by
such Term B Lender of the aggregate principal amount of all Term B Loans then
outstanding.
“Term B Note” is defined in Section 2.12(c).
“Term B Termination Date” is defined in Section 2.7(c) hereof.
“Term Commitment Increase” is defined in Section 2.14(a) hereof.
“Term Facilities” means, collectively, the Term A-3 Facility and the Term B
Facility.
“Term Lenders” means, collectively, the Term A-3 Lenders and the Term B Lenders.
“Term Loans” means, collectively, the Term A-3 Loans and the Term B Loans.
“Term Loan Commitments” means, collectively, the Term A-3 Loan Commitments and
the Term B Loan Commitments.
“Term Loan Percentage” means either or both of the Term A-3 Loan Percentage and
the Term B Loan Percentage, as the context requires.
“Term Note” means any of the Term A-3 Notes and the Term B Notes, as the context
requires.
“Termination Date” is defined in the lead-in to Article 6 hereof.


38

--------------------------------------------------------------------------------





“Total Consideration” means the total amount (but without duplication) of
(a) cash paid in connection with any Acquisition, plus (b) Indebtedness for
borrowed money payable to the seller in connection with such Acquisition, plus
(c) the fair market value of any equity securities, including any warrants or
options therefor, delivered to the seller in connection with any Acquisition,
plus (d) the amount of Indebtedness assumed in connection with any Acquisition.
“Total Funded Debt” means, at any time the same is to be determined, the
aggregate amount of all Indebtedness under clauses (a), (c), (d) and (e) (to the
extent, in the case of clause (e), that such obligations are funded obligations
that have not been reimbursed within two (2) Business Days following the funding
thereof) of such definition of the Borrower and its Restricted Subsidiaries as
determined on a consolidated basis in accordance with GAAP.
“tranche” is defined in Section 2.15(a) hereof.
“Transaction Expenses” means any fees, costs or expenses incurred or paid by the
Borrower or any of its Restricted Subsidiaries in connection with the
Transactions (including OID).
“Transactions” means, collectively, (a) the transactions contemplated by this
Agreement and the other Loan Documents (including the Second Restatement
Agreement) and (b) the payment of the Transaction Expenses.
“Treasury Regulations” means the regulations issued by the Internal Revenue
Service under the Code, as such regulations may be amended from time to time.
“Trust Funds” means cash and Cash Equivalents comprised of (a) funds used or to
be used for payroll and payroll taxes and other employee benefit payments to or
for the benefit of any employees of Holdco, the Borrower and its Subsidiaries,
(b) funds used or to be used to pay all taxes required to be collected, remitted
or withheld (including U.S. federal and state withholding taxes (including the
employer’s share thereof)) by or on behalf of Holdco, the Borrower and its
Subsidiaries, (c) any other funds which any Loan Party holds as an escrow or
fiduciary for the benefit of another Person and (d) all deposit, securities and
commodities accounts solely containing Trust Funds.
“UCC” means the Uniform Commercial Code as in effect from time to time (except
as otherwise specified) in any applicable state or jurisdiction.
“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.
“Unrestricted Subsidiary” means (a) any Subsidiary designated by the Borrower as
an Unrestricted Subsidiary pursuant to Section 6.9 subsequent to the Original
Closing Date and (b) any Subsidiary of an Unrestricted Subsidiary.
“Unused Revolving Credit Commitments” means, at any time, the difference between
the Revolving Credit Commitments then in effect and the aggregate outstanding
principal amount of Revolving Loans and L/C Obligations; provided that Swing
Loans outstanding from time to time shall not be deemed to reduce the Unused
Revolving Credit Commitment of the Lenders for purposes of computing the
Commitment Fee under Section 2.13(a) hereof.


39

--------------------------------------------------------------------------------





“Vantiv” means Vantiv Inc., a Delaware corporation.
“Voting Stock” of any Person means capital stock or other Equity Interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person (including, without
limitation, general partners of a partnership), other than stock or other Equity
Interests having such power only by reason of the happening of a contingency.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the quotient obtained by dividing:
(a)    sum of the products of the number of years from the date of determination
to the date of each successive scheduled principal payment of such Indebtedness
multiplied by the amount of such payment; by
(b)    sum of all such payments.
“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.
“Wholly‑owned Subsidiary” means, at any time, any Subsidiary of which all of the
issued and outstanding shares of capital stock (other than directors’ qualifying
shares and shares held by a resident of the jurisdiction, in each case, as
required by law) or other Equity Interests are owned by any one (1) or more of
the Borrower and the Borrower’s other Wholly‑owned Subsidiaries at such time.
“Write-Down and Conversion Powers” means with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.2    Interpretation. With reference to this Agreement and each other
Loan Document, unless otherwise specified herein or in such other Loan Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
(ii)    Unless otherwise specified therein, references in a particular agreement
to an Exhibit, Schedule, Article, Section, clause or sub-clause refer to the
appropriate Exhibit or Schedule to, or Article, Section, clause or sub-clause
in, such agreement.
(iii)    The term “including” is by way of example and not limitation.
(iv)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(v)    Any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns.


40

--------------------------------------------------------------------------------





(vi)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including”.
(vii)    The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
(viii)    Unless the context requires otherwise, any definition of or reference
to any agreement, instrument or other document herein or in any Loan Document
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, amended and restated, supplemented or
otherwise modified, extended, refinanced or replaced (subject to any
restrictions or qualifications on such amendments, restatements, amendment and
restatements, supplements or modifications, extensions, refinancings or
replacements set forth herein or in any other Loan Document).
(c)    All references to time of day herein are references to New York City, New
York time unless otherwise specifically provided.
(d)    Where the character or amount of any asset or liability or item of income
or expense is required to be determined or any consolidation or other accounting
computation is required to be made for the purposes of this Agreement, it shall
be done in accordance with GAAP, (a) except as otherwise provided herein in the
definition of “Capital Lease” and (b) without giving effect to (i) any election
under Accounting Standards Codification 825-10-25 (previously referred to as
Statement of Financial Accounting Standards 159) (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities by the Borrower or any
Subsidiary at “fair value,” as defined therein and (ii) any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Account Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.
(e)    All terms that are used in this Agreement or any other Loan Document
which are defined in the UCC of the State of New York shall have the same
meanings herein as such terms are defined in the New York UCC, unless this
Agreement or such other Loan Document shall otherwise specifically provide.
(f)    In calculating the Leverage Ratio and/or the Senior Secured Leverage
Ratio for purposes of determining the permissibility of any incurrence of
Indebtedness hereunder, including under the Ratio-Based Incremental Amount, the
amount of any Indebtedness incurred in reliance on a provision of this Agreement
that does not require compliance with a Leverage Ratio and/or Senior Secured
Leverage Ratio test, substantially concurrently with any Indebtedness incurred
in reliance on a provision of this Agreement that requires compliance with a
Leverage Ratio and/or Senior Secured Leverage Ratio test, shall be disregarded
in the calculation of Indebtedness for purposes of such Leverage Ratio and/or
Secured Leverage Ratio test; provided, that notwithstanding the foregoing, any
provision of this Agreement requiring Pro Forma Compliance with Section 6.22 (or
any part thereof), including in connection with a transaction, such as a
Permitted Acquisition, must be satisfied on a Pro Forma Basis, including for the
incurrence of Indebtedness, regardless of the provision under which such
Indebtedness is or will be incurred.


41

--------------------------------------------------------------------------------





(g)    Notwithstanding anything to the contrary herein, financial ratios and
tests (including the Leverage Ratio, the Senior Secured Leverage Ratio and the
ratio of Consolidated EBITDA to Interest Expense (and the components of each of
the foregoing) and the amount of Consolidated Total Assets, but excluding Excess
Cash Flow and the CNI Growth Amount (and the components of each of the
foregoing)) contained in this Agreement that are calculated with respect to any
test period shall be calculated on a Pro Forma Basis.
(h)    Notwithstanding anything to the contrary in this Agreement, with respect
to the incurrence of any Indebtedness (including any Incremental Facility or
Incremental Equivalent Debt) the proceeds of which are to be used by the
Borrower or any Subsidiary to finance, in whole or in part, a Permitted
Acquisition, any other Investment permitted under Section 6.17, a redemption or
prepayment of Indebtedness or a Restricted Payment permitted under Section 6.18
(in each case, to the extent the consummation of such acquisition, investment,
redemption, prepayment or restricted payment is not conditioned on the
availability of, or on obtaining, third party financing) (each such transaction,
a “Limited Conditionality Transaction”), for purposes of determining (x)
compliance with any financial ratio, (y) occurrence of Default or Event of
Default or (z) availability under baskets, in each case, in connection with such
Limited Conditionality Transaction and any related incurrence of Indebtedness or
Liens under Section 6.14 or 6.15, the Borrower shall have the option of making
any such determinations as of the date the definitive agreement related to such
Limited Conditionality Transaction is signed (or as of the date the related
irrevocable notice of redemption, prepayment or Restricted Payment is given, as
applicable), and, following such date and prior to the earlier of the date on
which such Limited Conditionality Transaction is consummated or the definitive
agreement for such Limited Conditionality Transaction is terminated, such ratios
and availability under applicable baskets shall be calculated on a Pro Forma
Basis assuming such Limited Conditionality Transaction and any other Specified
Transactions in connection therewith (including the incurrence of Indebtedness)
have been consummated, except to the extent such calculation would result in a
lower Leverage Ratio or Senior Secured Leverage Ratio or a higher ratio of
Consolidated EBITDA to Interest Expense than would apply if such calculation was
made without giving Pro Forma Effect to such Limited Conditionality Transaction,
other Specified Transactions and Indebtedness.
Section 1.3    Change in Accounting Principles. If, after the First Restatement
Effective Date, there shall occur any change in GAAP (except as otherwise
provided herein in the definition of “Capital Lease”) from those used in the
preparation of the financial statements referred to in Section 6.1 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Required Lenders may by notice to the Lenders and the Borrower,
respectively, require that the Lenders and the Borrower negotiate in good faith
to amend such covenants, standards, and term so as equitably to reflect such
change in accounting principles, with the desired result being that the criteria
for evaluating the financial condition of the Borrower and its Restricted
Subsidiaries shall be the same as if such change had not been made. No delay by
the Borrower or the Required Lenders in requiring such negotiation shall limit
their right to so require such a negotiation at any time after such a change in
accounting principles. Until any such covenant, standard, or term is amended in
accordance with this Section 1.2(g), financial covenants (and all related
defined terms) shall be computed and determined in accordance with GAAP in
effect prior to such change in accounting principles. Without limiting the
generality of the foregoing, the Borrower shall neither be deemed to be in
compliance with any covenant hereunder nor out of compliance with any covenant
hereunder if such state of compliance or noncompliance, as the case may be,
would not exist but for the occurrence of a change in accounting principles
after the date hereof.




42

--------------------------------------------------------------------------------





ARTICLE 2.    The Loan Facilities.
Section 2.1    The Term Loans.
(a)    Subject to the terms and conditions set forth herein and in the Second
Restatement Agreement, each Term A-3 Lender agrees, severally and not jointly,
to and shall make a term loan (each individually, a “Term A-3 Loan” and,
collectively, the “Term A-3 Loans”) in Dollars to the Borrower on the Second
Restatement Effective Date (including, with respect to its Existing Term A Loans
to be converted into Term A-3 Loans pursuant to the Second Restatement
Agreement, by way of conversion of such Existing Term A Loans into Term A-3
Loans) in a principal amount not to exceed such Term A-3 Lender’s Term A-3 Loan
Commitment.
(b)    Subject to the terms and conditions set forth herein and in the Second
Restatement Agreement, each Term B Lender agrees, severally and not jointly, to
and shall make a term loan (each individually, a “Term B Loan” and,
collectively, the “Term B Loans”) in Dollars to the Borrower on the Second
Restatement Effective Date (including, with respect to any Existing Term B Loans
to be converted into Term B Loans pursuant to the Second Restatement Agreement,
by way of conversion of such Existing Term B Loans into Term B Loans) in a
principal amount not to exceed such Term B Lender’s Term B Loan Commitment.
(c)    Notwithstanding any other provision of this Agreement to the contrary, no
conversion or continuation of any Existing Term A Loan into a Term A-3 Loan or
Existing Term B Loan into a Term A-3 Loan or a Term B Loan on the Second
Restatement Effective Date pursuant to the Second Restatement Agreement shall,
in any case, constitute a voluntary or mandatory payment or prepayment for
purposes of this Agreement.
(d)    Amounts repaid or prepaid in respect of Term Loans may not be reborrowed.
Section 2.2    Revolving Credit Commitments. Prior to the Revolving Credit
Termination Date, each Revolving Lender severally and not jointly agrees,
subject to the terms and conditions hereof, to make revolving loans (each
individually a “Revolving Loan” and, collectively, the “Revolving Loans”) in
Dollars to the Borrower from time to time up to the amount of such Lender’s
Revolving Credit Commitment in effect at such time; provided, however, that the
sum of the aggregate principal amount of Revolving Loans, Swing Loans and L/C
Obligations at any time outstanding shall not exceed the sum of the total
Revolving Credit Commitments in effect at such time. Each Borrowing of Revolving
Loans shall be made ratably by the Lenders in proportion to their respective
Revolver Percentages. As provided in Section 2.5(a), and subject to the terms
hereof, the Borrower may elect that each Borrowing of Revolving Loans be either
Base Rate Loans or Eurodollar Loans. Revolving Loans may be repaid and
reborrowed before the Revolving Credit Termination Date, subject to the terms
and conditions hereof.
Section 2.3    Letters of Credit
(a)    General Terms. Subject to the terms and conditions hereof, as part of the
Revolving Facility, the L/C Issuer shall issue standby and documentary letters
of credit (each a “Letter of Credit”) for the Borrower’s and its Subsidiaries’
account in an aggregate undrawn face amount up to the L/C Sublimit; provided,
however, that the sum of the Revolving Loans, Swing Loans and L/C Obligations at
any time outstanding shall not exceed the sum of all Revolving Credit
Commitments in effect at such time; and provided further that (i) no L/C Issuer
shall have any obligation to issue any Letter of Credit if, after giving effect
to such issuance, the aggregate L/C Obligations in respect of Letters of Credit
issued by such L/C Issuer would exceed its Revolver Percentage of the Revolving
Credit Commitments and (ii) Credit Suisse AG and its Affiliates (to the extent
any such Person is an L/C Issuer) shall not be obligated to issue any
documentary Letters of Credit. Each Revolving Lender shall be obligated to
reimburse the L/C Issuer for such Revolving Lender’s Revolver Percentage of the
amount of each drawing under a Letter of Credit and, accordingly, each Letter of
Credit shall constitute usage of the


43

--------------------------------------------------------------------------------





Revolving Credit Commitment of each Revolving Lender pro rata in an amount equal
to its Revolver Percentage of the L/C Obligations then outstanding.
(b)    Applications. At any time before the Revolving Credit Termination Date,
the L/C Issuer shall, at the request of the Borrower, issue one (1) or more
Letters of Credit in Dollars, in form and substance acceptable to the L/C
Issuer, with expiration dates no later than the earlier of (i) 12 months from
the date of issuance (or which are cancelable not later than 12 months from the
date of issuance and each renewal) or (ii) five (5) Business Days prior to the
Revolving Credit Termination Date, in an aggregate face amount as requested by
the Borrower subject to the limitations set forth in clause (a) of this Section
2.3, upon the receipt of a duly executed application for the relevant Letter of
Credit in the form then customarily prescribed by the L/C Issuer for the Letter
of Credit requested (each an “Application”); provided that any Letter of Credit
with a 12-month tenor may provide for the renewal thereof for additional
12-month periods (which shall in no event extend beyond the date referred to in
clause (ii) above, unless an L/C Backstop has been provided to the L/C Issuer
thereof). Notwithstanding anything contained in any Application to the contrary:
(i) the Borrower shall pay fees in connection with each Letter of Credit as set
forth in Section 2.13(b) hereof, and (ii) if the L/C Issuer is not timely
reimbursed for the amount of any drawing under a Letter of Credit as required
pursuant to clause (c) of this Section 2.3, the Borrower’s obligation to
reimburse the L/C Issuer for the amount of such drawing shall bear interest
(which the Borrower hereby promises to pay) from and after the date such drawing
is paid to but excluding the date of reimbursement by the Borrower at a rate per
annum equal to the sum of 2.00% plus the Applicable Margin plus the Base Rate
from time to time in effect (computed on the basis of a year of 365 or 366 days,
as the case may be, and the actual number of days elapsed). Without limiting the
foregoing, the L/C Issuer’s obligation to issue a Letter of Credit or increase
the amount of a Letter of Credit is subject to the terms or conditions of this
Agreement (including the conditions set forth in Section 3.1 and the other terms
of this Section 2.3).
(c)    The Reimbursement Obligations. Subject to Section 2.3(b) hereof, the
obligation of the Borrower to reimburse the L/C Issuer for all drawings under a
Letter of Credit (a “Reimbursement Obligation”) shall be governed by the
Application related to such Letter of Credit and this Agreement, except that
reimbursement shall be paid by no later than 2:00 p.m. one Business Day after
such drawing has been paid if the Borrower has been informed of such drawing by
the L/C Issuer on or before 10:00 a.m. on the date when such drawing is to be
paid or, if notice of such drawing is given to the Borrower after 10:00 a.m.
reimbursement shall be made within two Business Days following the date when
such drawing is to be paid, by the end of such day, in all instances in
immediately available funds at the Administrative Agent’s principal office in
New York, New York or such other office as the Administrative Agent may
designate in writing to the Borrower, and the Administrative Agent shall
thereafter cause to be distributed to the L/C Issuer such amount(s) in like
funds. If the Borrower does not make any such reimbursement payment on the date
due and the Participating Lenders fund their participations in the manner set
forth in Section 2.3(d) below, then all payments thereafter received by the
Administrative Agent in discharge of any of the relevant Reimbursement
Obligations shall be distributed in accordance with Section 2.3(d) below. In
addition, for the benefit of the Administrative Agent, the L/C Issuer and each
Lender, the Borrower agrees that, notwithstanding any provision of any
Application, its obligations under this Section 2.3(c) and each Application
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement and the Applications,
under all circumstances whatsoever, and irrespective of any claim or defense
that the Borrower may otherwise have against the Administrative Agent, the L/C
Issuer or any Lender, including without limitation (i) any lack of validity or
enforceability of any Loan Document; (ii) any amendment or waiver of or any
consent to departure from all or any of the provisions of any Loan Document;
(iii) the existence of any claim of set‑off the Borrower may have at any time
against a beneficiary of a Letter of Credit (or any Person for whom a
beneficiary may be acting), the Administrative Agent, the L/C Issuer, any Lender
or any other Person, whether in connection with this Agreement, another Loan
Document, the transaction related to the Loan Document or any unrelated
transaction; (iv) any statement or any other document presented under a Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement


44

--------------------------------------------------------------------------------





therein being untrue or inaccurate in any respect; (v) payment by the
Administrative Agent or an L/C Issuer under a Letter of Credit against
presentation to the Administrative Agent or a L/C Issuer of a draft or
certificate that does not comply with the terms of the Letter of Credit;
provided that the Administrative Agent’s or L/C Issuer’s determination that
documents presented under the Letter of Credit complied with the terms thereof
did not constitute gross negligence, bad faith or willful misconduct of the
Administrative Agent or L/C Issuer; or (vi) any other act or omission to act or
delay of any kind by the Administrative Agent or an L/C Issuer, any Lender or
any other Person or any other event or circumstance whatsoever that might, but
for the provisions of this Section 2.3(c), constitute a legal or equitable
discharge of the Borrower’s obligations hereunder or under an Application.
(d)    The Participating Interests. Each Revolving Lender (other than the Lender
acting as L/C Issuer) severally and not jointly agrees to purchase from the L/C
Issuer, and the L/C Issuer hereby agrees to sell to each such Revolving Lender
(a “Participating Lender”), an undivided participating interest (a
“Participating Interest”) to the extent of its Revolver Percentage in each
Letter of Credit issued by, and each Reimbursement Obligation owed to, the L/C
Issuer. Upon the Borrower’s failure to pay any Reimbursement Obligation on the
date and at the time required, or if the L/C Issuer is required at any time to
return to the Borrower or to a trustee, receiver, liquidator, custodian or other
Person any portion of any payment of any Reimbursement Obligation, each
Participating Lender shall, not later than the Business Day it receives a
certificate in the form of Exhibit A hereto from the L/C Issuer (with a copy to
the Administrative Agent) to such effect, if such certificate is received before
12:00 noon, or not later than 12:00 noon the following Business Day, if such
certificate is received after such time, pay to the Administrative Agent for the
account of the L/C Issuer an amount equal to such Participating Lender’s
Revolver Percentage of such unpaid Reimbursement Obligation together with
interest on such amount accrued from the date the L/C Issuer made the related
payment to the date of such payment by such Participating Lender at a rate per
annum equal to: (i) from the date the L/C Issuer made the related payment to the
date two (2) Business Days after payment by such Participating Lender is due
hereunder, the Federal Funds Rate for each such day and (ii) from the date two
(2) Business Days after the date such payment is due from such Participating
Lender to the date such payment is made by such Participating Lender, the Base
Rate in effect for each such day. Each such Participating Lender shall, after
making its appropriate payment, be entitled to receive its Revolver Percentage
of each payment received in respect of the relevant Reimbursement Obligation and
of interest paid thereon, with the L/C Issuer retaining its Revolver Percentage
thereof as a Revolving Lender hereunder.
The several obligations of the Participating Lenders to the L/C Issuer under
this Section 2.3 shall be absolute, irrevocable and unconditional under any and
all circumstances and shall not be subject to any set‑off, counterclaim or
defense to payment which any Participating Lender may have or has had against
the Borrower, the L/C Issuer, the Administrative Agent, any Lender or any other
Person. Without limiting the generality of the foregoing, such obligations shall
not be affected by any Default or Event of Default or by any reduction or
termination of the Revolving Credit Commitment of any Revolving Lender, and each
payment by a Participating Lender under this Section 2.3 shall be made without
any offset, abatement, withholding or reduction whatsoever.
(e)    Indemnification. The Participating Lenders shall, to the extent of their
respective Revolver Percentages, indemnify the L/C Issuer (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from the L/C Issuer’s gross negligence or willful
misconduct) that the L/C Issuer may suffer or incur in connection with any
Letter of Credit issued by it. The obligations of the Participating Lenders
under this Section 2.3(e) and all other parts of this Section 2.3 shall survive
termination of this Agreement and of all Applications, Letters of Credit, and
all drafts and other documents presented in connection with drawings thereunder.
(f)    Manner of Requesting a Letter of Credit. The Borrower shall provide at
least three (3) Business Days’ advance written notice to the Administrative
Agent (or such lesser notice as the Administrative Agent and


45

--------------------------------------------------------------------------------





the L/C Issuer may agree in their sole discretion) of each request for the
issuance of a Letter of Credit, each such notice to be accompanied by a properly
completed and executed Application for the requested Letter of Credit and, in
the case of an extension or amendment or an increase in the amount of a Letter
of Credit, a written request therefor, in a form acceptable to the
Administrative Agent and the L/C Issuer, in each case, together with the fees
called for by this Agreement. The Administrative Agent shall promptly notify the
L/C Issuer of the Administrative Agent’s receipt of each such notice and the L/C
Issuer shall promptly notify the Administrative Agent and the Lenders of the
issuance of a Letter of Credit.
(g)    Conflict with Application. In the event of any conflict or inconsistency
between this Agreement and the terms of any Application, the terms of the
Agreement shall control.
(h)    Existing Letters of Credit. (i) Letters of credit issued or deemed issued
under the First Amended and Restated Credit Agreement, if any, shall be deemed
issued under the Revolving Facility.
(i)    Replacement of L/C Issuer. An L/C Issuer may be replaced at any time by
written agreement among the Borrower, the Administrative Agent, the replaced L/C
Issuer and the successor L/C Issuer. The Administrative Agent shall notify the
Lenders of any such replacement of an L/C Issuer. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced L/C Issuer pursuant to Section 2.13(b).
From and after the effective date of any such replacement, (i) the successor L/C
Issuer shall have all the rights and obligations of the replaced L/C Issuer
under this Agreement with respect to Letters of Credit to be issued thereafter
and (ii) references herein to the term “L/C Issuer” shall be deemed to refer to
such successor or to any previous L/C Issuer, or to such successor and all
previous L/C Issuers, as the context shall require. After the replacement of an
L/C Issuer hereunder, the replaced L/C Issuer shall remain a party hereto and
shall continue to have all the rights and obligations of such L/C Issuer under
this Agreement with respect to Letters of Credit issued by it prior to such
replacement but shall not be required to issue additional Letters of Credit.
(j)    Additional L/C Issuers. From time to time, the Borrower may by notice to
the Administrative Agent designate additional Lenders as an L/C Issuer each of
which agrees (in its sole discretion) to act in such capacity and is reasonably
satisfactory to the Administrative Agent. Each such additional L/C Issuer shall
execute a counterpart of this Agreement upon the approval of the Administrative
Agent (which approval shall not be unreasonably withheld) and shall thereafter
be an L/C Issuer hereunder for all purposes.
(k)    Provisions Related to Extended Revolving Credit Commitments. If the
maturity date in respect of any tranche of Revolving Credit Commitments occurs
prior to the expiration of any Letter of Credit, then (i) if one (1) or more
other tranches of Revolving Credit Commitments in respect of which the maturity
date shall not have occurred are then in effect, (x) the outstanding Revolving
Loans shall be repaid pursuant to Section 2.7(b) on such maturity date to the
extent and in an amount sufficient to permit the reallocation of the Letter of
Credit Usage relating to the outstanding Letters of Credit contemplated by
clause (y) below and (y) such Letters of Credit shall automatically be deemed to
have been issued (including for purposes of the obligations of the Revolving
Lenders to purchase participations therein and to make payments in respect
thereof pursuant to Section 2.3(d)) under (and ratably participated in by
Revolving Lenders pursuant to) the Revolving Credit Commitments in respect of
such non-terminating tranches up to an aggregate amount not to exceed the
aggregate principal amount of the Revolving Credit Commitments in respect of
such non-terminating tranches at such time (it being understood that (1) the
participations therein of Revolving Lenders under the maturing tranche shall be
correspondingly released and (2) no partial face amount of any Letter of Credit
may be so reallocated) and (ii) to the extent not reallocated pursuant to the
immediately preceding clause (i), but without limiting the obligations with
respect thereto, the Borrower shall provide an L/C Backstop with respect to any
such Letter of Credit in a manner reasonably satisfactory to the applicable L/C
Issuer. If, for any reason, such L/C Backstop is not provided


46

--------------------------------------------------------------------------------





or the reallocation does not occur, the Revolving Lenders under the maturing
tranche shall continue to be responsible for their participating interests in
the Letters of Credit; provided that, notwithstanding anything to the contrary
contained herein, upon any subsequent repayment of the Revolving Loans, the
reallocation set forth in clause (i) shall automatically and concurrently occur
to the extent of such repayment (it being understood that no partial face amount
of any Letter of Credit may be so reallocated). Except to the extent of
reallocations of participations pursuant to clause (i) of the second preceding
sentence, the occurrence of a maturity date with respect to a given tranche of
Revolving Credit Commitments shall have no effect upon (and shall not diminish)
the percentage participations of the Revolving Lenders in any Letter of Credit
issued before such maturity date. Commencing with the maturity date of any
tranche of Revolving Credit Commitments, the L/C Sublimit under any tranche of
Revolving Credit Commitments that has not so then matured shall be as agreed
with such Revolving Lenders; provided that in no event shall such sublimit be
less than the sum of (x) the Letter of Credit Usage with respect to the
Revolving Lenders under such extended tranche immediately prior to such maturity
date and (y) the face amount of the Letters of Credit reallocated to such
tranche of Revolving Credit Commitments pursuant to clause (i) of the second
preceding sentence above (assuming Revolving Loans are repaid in accordance with
clause (i)(x)).
Section 2.4    Applicable Interest Rates.
(a)    Term Base Rate Loans. Each Term Loan that is a Base Rate Loan made or
maintained by a Lender shall bear interest (computed on the basis of a year of
360 days (or, at times when the Base Rate is based on the Prime Rate, 365 or
366 days, as the case may be) and the actual days elapsed) on the unpaid
principal amount thereof from the date such Loan is advanced (or converted or
continued pursuant to Section 2.1) or created by conversion from a Eurodollar
Loan until, but excluding, the date of repayment thereof at a rate per annum
equal to the sum of the Applicable Margin plus the Base Rate from time to time
in effect, payable in arrears on the last Business Day of each March, June,
September and December and at maturity (whether by acceleration or otherwise).
(b)    Term Eurodollar Loans. Each Term Loan that is a Eurodollar Loan made or
maintained by a Lender shall bear interest during each Interest Period it is
outstanding (computed on the basis of a year of 360 days and actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced (or converted or continued pursuant to Section 2.1), continued or
created by conversion from a Base Rate Loan until, but excluding, the date of
repayment thereof at a rate per annum equal to the sum of the Applicable Margin
plus the Adjusted LIBOR applicable for such Interest Period, payable in arrears
on the last day of the Interest Period and at maturity (whether by acceleration
or otherwise), and, if the applicable Interest Period is longer than three
(3) months, on each day occurring every three (3) months after the commencement
of such Interest Period.
(c)    Revolving Base Rate Loans. Each Revolving Loan that is a Base Rate Loan
made or maintained by a Lender shall bear interest (computed on the basis of a
year of 360 days (or, at times when the Base Rate is based on the Prime Rate,
365 or 366 days, as the case may be) and the actual days elapsed) on the unpaid
principal amount thereof from the date such Loan is advanced or created by
conversion from a Eurodollar Loan until, but excluding, the date of repayment
thereof at a rate per annum equal to the sum of the Applicable Margin plus the
Base Rate from time to time in effect, payable in arrears on the last Business
Day of each March, June, September and December and at maturity (whether by
acceleration or otherwise).
(d)    Revolving Eurodollar Loans. Each Revolving Loan that is a Eurodollar Loan
made or maintained by a Lender shall bear interest during each Interest Period
it is outstanding (computed on the basis of a year of 360 days and actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced, continued or created by conversion from a Base Rate Loan until, but
excluding, the date of repayment thereof at a rate per annum equal to the sum of
the Applicable Margin plus the Adjusted LIBOR applicable for such


47

--------------------------------------------------------------------------------





Interest Period, payable in arrears on the last day of the Interest Period and
at maturity (whether by acceleration or otherwise), and, if the applicable
Interest Period is longer than three (3) months, on each day occurring every
three (3) months after the commencement of such Interest Period.
(e)    Default Rate. While any Event of Default under Section 7.1(a) (with
respect to the late payment of principal, interest, Reimbursement Obligations or
fees), or Section 7.1(j) or (k) exists or after acceleration, the Borrower shall
pay interest (after as well as before entry of judgment thereon to the extent
permitted by law) on the overdue amounts of all Loans, Reimbursement
Obligations, interest or fees owing hereunder by it at a rate per annum equal to
2.00% per annum plus (i) in the case of Loans, the interest rate otherwise
applicable thereto and (ii) otherwise, the rate applicable to Revolving Loans
that are Base Rate Loans. Such interest shall be paid on demand subject, except
in the case of any Event of Default under Section 7.1(j) or (k), to the request
of the Administrative Agent at the request or with the consent of the Required
Lenders.
(f)    Rate Determinations. The Administrative Agent shall determine each
interest rate applicable to the Revolving Loans and the Reimbursement
Obligations hereunder, and its determination thereof shall be conclusive and
binding except in the case of manifest error.
Section 2.5    Manner of Borrowing Loans and Designating Applicable Interest
Rates.
(a)    Notice to the Administrative Agent. The Borrower shall give notice to the
Administrative Agent by no later than 12:00 noon: (i) at least three
(3) Business Days before the date on which the Borrower requests the Lenders to
advance a Borrowing of Loans that are Eurodollar Loans and (ii) on the date the
Borrower requests the Lenders to advance a Borrowing of Loans that are Base Rate
Loans. The Loans included in each Borrowing of Loans shall bear interest
initially at the type of rate specified in such notice. Thereafter, the Borrower
may from time to time elect to change or continue the type of interest rate
borne by each Borrowing of Loans or, subject to Section 2.6 hereof, a portion
thereof, as follows: (i) if such Borrowing of Loans is of Eurodollar Loans, on
the last day of the Interest Period applicable thereto, the Borrower may
continue part or all of such Borrowing as Eurodollar Loans or convert part or
all of such Borrowing into Base Rate Loans or (ii) if such Borrowing of Loans is
of Base Rate Loans, on any Business Day, the Borrower may convert all or part of
such Borrowing into Eurodollar Loans for an Interest Period or Interest Periods
specified by the Borrower. The Borrower shall give all such notices requesting
the advance, continuation or conversion of a Borrowing of Loans to the
Administrative Agent by telephone or telecopy (which notice shall be irrevocable
once given and, if by telephone, shall be promptly confirmed in writing),
substantially in the form attached hereto as Exhibit B (Notice of Borrowing) or
Exhibit C (Notice of Continuation/Conversion), as applicable, or in such other
form acceptable to the Administrative Agent. Notice of the continuation of a
Borrowing of Loans that are Eurodollar Loans for an additional Interest Period
or of the conversion of part or all of a Borrowing of Loans that are Base Rate
Loans into Eurodollar Loans must be given by no later than 12:00 noon at least
three (3) Business Days before the date of the requested continuation or
conversion. All notices concerning the advance, continuation or conversion of a
Borrowing of Loans shall specify the date of the requested advance, continuation
or conversion of a Borrowing of Loans (which shall be a Business Day), the
amount of the requested Borrowing to be advanced, continued or converted, the
type of Loans (Base Rate Loans or Eurodollar Loans) to comprise such new,
continued or converted Borrowing and, if such Borrowing is to be comprised of
Eurodollar Loans, the Interest Period applicable thereto. If no Interest Period
is specified in any such notice with respect to any conversion to or
continuation as a Eurodollar Borrowing, the Borrower shall be deemed to have
selected an Interest Period of one (1) month’s duration. The Borrower agrees
that the Administrative Agent may rely on any such telephonic or telecopy notice
given by any person the Administrative Agent in good faith believes is an
Authorized Representative without the necessity of independent investigation
(the Borrower hereby indemnifies the Administrative Agent from any liability or
loss ensuing from such reliance) and, in the event any such notice by telephone
conflicts with any written confirmation, such telephonic notice shall govern if
the Administrative Agent has acted in reliance thereon.


48

--------------------------------------------------------------------------------





(b)    Notice to the Lenders. The Administrative Agent shall give prompt
telephonic or telecopy notice to each Lender of any notice from the Borrower
received pursuant to Section 2.5(a) above and, if such notice requests the
Lenders to make Eurodollar Loans, the Administrative Agent shall give notice to
the Borrower and each Lender of the interest rate applicable thereto promptly
after the Administrative Agent has made such determination.
(c)    Borrower’s Failure to Notify; Automatic Continuations and Conversions. If
the Borrower fails to give proper notice of the continuation or conversion of
any outstanding Borrowing of Loans that are Eurodollar Loans before the last day
of its then current Interest Period within the period required by Section 2.5(a)
and such Borrowing is not prepaid in accordance with Section 2.8(a) or (b), such
Borrowing shall, at the end of the Interest Period applicable thereto,
automatically be converted into a Base Rate Borrowing. In the event the Borrower
fails to give notice pursuant to Section 2.5(a) of a Borrowing of Loans equal to
the amount of a Reimbursement Obligation and has not notified the Administrative
Agent by 1:00 p.m. on the day such Reimbursement Obligation becomes due that it
intends to repay such Reimbursement Obligation through funds not borrowed under
this Agreement, the Borrower shall be deemed to have requested a Borrowing of
Loans that are Base Rate Loans (or, at the option of the Administrative Agent,
under the Swing Line) on such day in the amount of the Reimbursement Obligation
then due, which Borrowing, if otherwise available hereunder, shall be applied to
pay the Reimbursement Obligation then due.
(d)    Disbursement of Loans. Not later than 2:00 p.m. on the date of any
requested advance of a new Borrowing of Loans, subject to ARTICLE 3 hereof, each
Lender shall make available its Loan comprising part of such Borrowing in funds
immediately available at the principal office of the Administrative Agent in New
York, New York. The Administrative Agent shall promptly wire transfer the
proceeds of each new Borrowing of Loans to an account designated by the Borrower
in the applicable notice of borrowing.
(e)    Administrative Agent Reliance on Lender Funding. Unless the
Administrative Agent shall have been notified by a Lender prior to (or, in the
case of a Borrowing of Base Rate Loans, by 1:00 p.m. on such date) the date on
which such Lender is scheduled to make payment to the Administrative Agent of
the proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent may assume
that such Lender has made such payment when due and the Administrative Agent, in
reliance upon such assumption may (but shall not be required to) make available
to the Borrower the proceeds of the Loan to be made by such Lender and, if any
Lender has not in fact made such payment to the Administrative Agent, such
Lender shall, on demand, pay to the Administrative Agent the amount made
available to the Borrower attributable to such Lender together with interest
thereon in respect of each day during the period commencing on the date such
amount was made available to the Borrower and ending on (but excluding) the date
such Lender pays such amount to the Administrative Agent at a rate per annum
equal to: (i) from the date the related advance was made by the Administrative
Agent to the date two (2) Business Days after payment by such Lender is due
hereunder, the greater of, for each such day, (x) the Federal Funds Rate and
(y) an overnight rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any standard
administrative or processing fees charged by the Administrative Agent in
connection with such Lender’s non‑payment and (ii) from the date two
(2) Business Days after the date such payment is due from such Lender to the
date such payment is made by such Lender, the Base Rate in effect for each such
day. If such amount is not received from such Lender by the Administrative Agent
immediately upon demand, the Borrower will, on demand, repay to the
Administrative Agent the proceeds of the Loan attributable to such Lender with
interest thereon at a rate per annum equal to the interest rate applicable to
the relevant Loan, but without such payment being considered a payment or
prepayment of a Loan under Section 8.1 hereof so that the Borrower will have no
liability under such Section with respect to such payment.




49

--------------------------------------------------------------------------------







Section 2.6    Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each
Borrowing of Base Rate Loans advanced under the applicable Facility shall be in
an amount not less than $1.0 million or such greater amount that is an integral
multiple of $1.0 million. Each Borrowing of Eurodollar Loans advanced, continued
or converted under the applicable Facility shall be in an amount equal to
$1.0 million or such greater amount that is an integral multiple of
$1.0 million. Without the Administrative Agent’s consent, there shall not be
more than fifteen (15) Borrowings of Eurodollar Loans outstanding at any one
time.
Section 2.7    Maturity of Loans.
(a)    Scheduled Payments of Term A-3 Loans. Subject to Section 2.15, the
Borrower shall make principal payments on the Term A-3 Loans in installments on
the last Business Day of each March, June, September and December in each year,
commencing with the calendar quarter ending March 31, 2017, in an aggregate
amount equal to the following percentage of the aggregate principal amount of
the Term A-3 Loans made (including by way of conversion from Existing Term A
Loans or Existing Term B Loans) on the Second Restatement Effective Date:
(i) for the first twelve (12) full fiscal quarters following the Second
Restatement Effective Date, 1.25%; (ii) for the thirteenth (13th) through the
sixteenth (16th) full fiscal quarters following the Second Restatement Effective
Date, 1.875%; and (iii) for the seventeenth (17th) through the nineteenth (19th)
full fiscal quarters following the Second Restatement Effective Date, 2.50%, in
each case per fiscal quarter (which payments in each case shall be reduced as a
result of the application of prepayments in accordance with the order of
priority set forth in Section 2.8(a), Section 2.8(c) and Section 2.8(e), as
applicable); it being further agreed that a final payment comprised of all
principal and interest not sooner paid on the Term A-3 Loans, shall be due and
payable on October 14, 2021, the final maturity thereof (the “Term A-3
Termination Date”).
(b)    Scheduled Payments of Term B Loans. Subject to Section 2.15, the Borrower
shall make principal payments on the Term B Loans in installments on the last
Business Day of each March, June, September and December in each year,
commencing with the calendar quarter ending March 31, 2017, in an aggregate
amount equal to 0.25% of the aggregate principal amount of the Term B Loans made
(including by way of conversion from Existing Term B Loans) on the Second
Restatement Effective Date, in each case per fiscal quarter (which payments in
each case shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.8(a), Section
2.8(c) and Section 2.8(e), as applicable); it being further agreed that a final
payment comprised of all principal and interest not sooner paid on the Term B
Loans, shall be due and payable on October 14, 2023, the final maturity thereof
(the “Term B Termination Date”).
(c)    Revolving Loans. Each Revolving Loan, both for principal and interest,
shall mature and become due and payable by the Borrower on the Revolving Credit
Termination Date.
Section 2.8    Prepayments.
(a)    Voluntary Prepayments of Term Loans.
(i)    The Borrower may, at its option, upon notice as herein provided, prepay
without premium or penalty (subject to the requirements of Section 2.8(a)(ii)
below and except as set forth in Section 8.1 below) at any time all, or from
time to time any part of, the Term Loans, in each case, in a minimum aggregate
amount of $5.0 million or such greater amount that is an integral multiple of
$1.0 million or, if less, the entire principal amount thereof then outstanding.
The Borrower will give the Administrative Agent written notice (or telephone
notice promptly confirmed by written notice) of each optional prepayment under
this Section 2.8(a) prior to 12:00 noon (New York time) at least one
(1) Business Day in the case of Base Rate Loans and three (3) Business Days in
the case of Eurodollar


50

--------------------------------------------------------------------------------





Loans prior to the date fixed for such prepayment (which notice may be revoked
at the Borrower’s option). Each such notice shall specify the date of such
prepayment (which shall be a Business Day), the principal amount of such Term
Loans to be prepaid and the interest to be paid on the prepayment date with
respect to such principal amount being repaid. Any prepayments made pursuant to
this Section 2.8(a) shall be applied against the Class of Term Loans and the
remaining scheduled installments of principal due in respect of such Term Loans
in the manner specified by the Borrower or, if not so specified on or prior to
the date of such optional prepayment, on a pro rata basis to all Classes of Term
Loans in direct order of maturity and may not be reborrowed.
(ii)    In the event that, on or prior to the date that is twelve (12) months
after the Second Restatement Effective Date, the Borrower (x) prepays, repays,
refinances, substitutes or replaces any Term B Loans in connection with a
Repricing Transaction (including, for the avoidance of doubt, any prepayment
made pursuant to Section 2.8(c)(i) that constitutes a Repricing Transaction), or
(y) effects any amendment, waiver or other modification of, or consent under,
this Agreement resulting in a Repricing Transaction, the Borrower shall pay to
the Administrative Agent, for the ratable account of each of the applicable
Term B Lenders, (A) in the case of clause (x), a premium of 1.00% of the
aggregate principal amount of the Term B Loans so prepaid, repaid, refinanced,
substituted or replaced and (B) in the case of clause (y), a fee equal to 1.00%
of the aggregate principal amount of the Term B Loans outstanding immediately
prior to such amendment, waiver, modification or consent that are the subject of
such Repricing Transaction. If, on or prior to the date that is twelve (12)
months after the Second Restatement Effective Date, all or any portion of the
Term B Loans held by any Term B Lender are prepaid, repaid, refinanced,
substituted or replaced pursuant to Section 8.5 as a result of, or in connection
with, such Term B Lender being a Non-Consenting Lender with respect to any
amendment, waiver, modification or consent referred to in clause (y) above (or
otherwise in connection with a Repricing Transaction), such prepayment,
repayment, refinancing, substitution or replacement will be made at 101% of the
principal amount so prepaid, repaid, refinanced, substituted or replaced. All
such amounts shall be due and payable on the date of effectiveness of such
Repricing Transaction.
(b)    Voluntary Prepayments of Revolving Loans and Swing Loans. The Borrower
may prepay without premium or penalty (except as set forth in Section 8.1 below)
and in whole or in part any Borrowing of (i) Revolving Loans that are Eurodollar
Loans at any time upon at least three (3) Business Days prior notice by the
Borrower to the Administrative Agent, (ii) Revolving Loans that are Base Rate
Loans at any time upon at least one (1) Business Day’s prior notice by the
Borrower to the Administrative Agent (in the case of each of clauses (i) and
(ii), such notice must be in writing (or telephone notice promptly confirmed by
written notice) and received by the Administrative Agent prior to 2:00 p.m. (New
York time) on such date) or (iii) Swing Loans at any time without prior notice,
in each case, such prepayment to be made by the payment of the principal amount
to be prepaid and, in the case of any Eurodollar Loans, accrued interest thereon
to the date fixed for prepayment plus any amounts due the Lenders under Section
8.1; provided, however, that the Borrower may not partially repay a Borrowing
(other than a Borrowing of Swing Loans) (i) if such Borrowing is of Base Rate
Loans, in a principal amount less than $0.5 million, and (ii) if such Borrowing
is of Eurodollar Loans, in a principal amount less than $1.0 million, except, in
each case, in such lesser amount of the entire principal amount thereof then
outstanding.
(c)    Mandatory Prepayments.
(i)    If the Borrower or any Restricted Subsidiary shall at any time or from
time to time incur any Indebtedness (other than with respect to any Indebtedness
permitted to be incurred pursuant to Section 6.14 (other than Refinancing
Indebtedness in respect of the Term Loans)), then (x) the Borrower shall
promptly notify the Administrative Agent of such Indebtedness (including the
amount


51

--------------------------------------------------------------------------------





of the estimated Net Cash Proceeds to be received by the Borrower or such
Restricted Subsidiary in respect thereof) and (y) promptly upon receipt by the
Borrower or the Restricted Subsidiary of the Net Cash Proceeds from the
incurrence of such Indebtedness, the Borrower shall prepay the Term Loans in an
aggregate amount equal to 100.00% of the amount of all such Net Cash Proceeds,
net of underwriting discounts and commissions and other reasonable costs and
expenses associated therewith, including reasonable legal fees and expenses. The
amount of each such prepayment shall be applied to the outstanding Term Loans of
each Class, pro rata, until paid in full; provided that, in the case of any
prepayment under this clause (i) made using the Net Cash Proceeds of any
Refinancing Indebtedness, each such prepayment shall be applied (A) first, to
the Class or Classes of Term Loans, as directed by the Borrower, with the
earliest maturity date (ratably among Classes, if multiple Classes exist with
the same maturity date), until all such Term Loans of such Class or Classes have
been repaid or terminated in full and (B) thereafter, to the successive Class or
Classes of Term Loans with the next earliest maturity date (ratably among such
Classes, if multiple Classes exist with the same maturity date), and so on,
until 100% of Net Cash Proceeds of such Refinancing Indebtedness has been
applied to the Term Loans as required under this clause (i).
(ii)    If the Borrower or any Restricted Subsidiary shall at any time or from
time to time make a Disposition or shall suffer an Event of Loss resulting in
Net Cash Proceeds in excess of $10.0 million in a single transaction or in a
series of related transactions or $20.0 million in the aggregate for all such
Dispositions or Events of Loss during such fiscal year, then (x) the Borrower
shall promptly notify the Administrative Agent of such Disposition or Event of
Loss (including the amount of the estimated Net Cash Proceeds to be received by
the Borrower or such Restricted Subsidiary in respect thereof) and (y) promptly
upon receipt by the Borrower or the Restricted Subsidiary of the Net Cash
Proceeds of such Disposition or such Event of Loss, the Borrower shall prepay
the Term Loans in an aggregate amount equal to 100.00% of the amount of all such
Net Cash Proceeds in excess of the amount specified above; provided that, in the
case of each Disposition and Event of Loss, if the Borrower states in its notice
of such event that the Borrower or the applicable Restricted Subsidiary intends
to invest or reinvest, as applicable, within one (1) year of the applicable
Disposition or receipt of Net Cash Proceeds from an Event of Loss, the Net Cash
Proceeds thereof in assets used or useful in the operations of the Borrower or
its Subsidiaries, then so long as no Event of Default then exists, the Borrower
shall not be required to make a mandatory prepayment under this Section in
respect of such Net Cash Proceeds to the extent such Net Cash Proceeds are
actually invested or reinvested within such one-year period, or the Borrower or
a Restricted Subsidiary has committed to so invest or reinvest such Net Cash
Proceeds during such one-year period and such Net Cash Proceeds are so
reinvested within 180 days after the expiration of such one-year period;
provided, however, that if any Net Cash Proceeds have not been so invested or
reinvested prior to the expiration of the applicable period, the Borrower shall
promptly prepay the Term Loans in the amount of such Net Cash Proceeds in excess
of the amount specified above not so invested or reinvested; provided, further,
that if, at the time that any such prepayment would be required hereunder, the
Borrower is required to prepay or offer to repurchase any other Indebtedness
secured on a pari passu basis (or any Refinancing Indebtedness in respect
thereof that is secured on a pari passu basis) with the Obligations pursuant to
the terms of the documentation governing such Indebtedness with such Net Cash
Proceeds (such Indebtedness (or Refinancing Indebtedness in respect thereof)
required to be prepaid or offered to be so repurchased, the “Other Applicable
Indebtedness”), then the Borrower may apply such Net Cash Proceeds on a pro rata
basis to the prepayment of the Term Loans and to the repurchase or prepayment of
the Other Applicable Indebtedness (determined on the basis of the aggregate
outstanding principal amount of the Term Loans and Other Applicable Indebtedness
(or accreted amount if such Other Applicable Indebtedness is issued with
original issue discount) at such time; provided that the portion of such Net
Cash Proceeds allocated to the Other Applicable Indebtedness shall not exceed
the amount of such Net Cash Proceeds required to be allocated to the Other
Applicable


52

--------------------------------------------------------------------------------





Indebtedness pursuant to the terms thereof, and the remaining amount, if any, of
such Net Cash Proceeds shall be allocated to the Term Loans in accordance with
the terms hereof), and the amount of the prepayment of the Term Loans that would
have otherwise been required pursuant to this Section 2.8(c)(ii) shall be
reduced accordingly; provided, further, that to the extent the holders of the
Other Applicable Indebtedness decline to have such Indebtedness prepaid or
repurchased, the declined amount shall promptly be applied to prepay the Term
Loans in accordance with the terms hereof. The amount of each such prepayment
shall be applied to the outstanding Term Loans of each Class pro rata, until
paid in full.
(iii)    No later than the fifth Business Day after the date on which financial
statements with respect to each fiscal year of the Borrower are required to be
delivered pursuant to Section 6.1(b) (beginning with the fiscal year ended
December 31, 2017), the Borrower shall prepay the then outstanding Term B Loans
by an amount equal to (A) 50% of Excess Cash Flow of the Borrower and its
Restricted Subsidiaries for the most recently completed fiscal year of the
Borrower; provided that the foregoing percentage shall be reduced to 25% when
the Senior Secured Leverage Ratio calculated on a Pro Forma Basis as of the last
day of the relevant fiscal year is equal to or less than 4.25:1.00, and 0% when
the Senior Secured Leverage Ratio calculated on a Pro Forma Basis as of the last
day of the relevant fiscal year is equal to or less than 3.75:1.00 minus (B) the
principal amount of (1) any Term Loans, and, to the extent pari passu with the
Term Loans in right of payment and with respect to security, Incremental Term
Loans, Incremental Equivalent Debt, Replacement Term Loans and Refinancing
Indebtedness in the form of term loans and (2) any Revolving Loans, Incremental
Revolving Loans and Refinancing Indebtedness in the form of revolving loans (in
each case, to the extent accompanied by a permanent reduction of the relevant
revolving commitment) voluntarily prepaid pursuant to paragraphs (a) and (b) of
this Section 2.8 or purchased by Holdco or any of its Subsidiaries in cash
pursuant to Section 10.10(h) (with the amount of the deduction pursuant to this
subclause (B) for Loans purchased pursuant to Section 10.10(h) being limited to
the amount of cash paid by Holdco or any of its Subsidiaries in connection
therewith) or voluntarily prepaid or purchased pursuant to the applicable
provisions of the documentation governing such Refinancing Indebtedness,
Incremental Equivalent Debt or Replacement Term Loans, in each case, during such
fiscal year on or, at the option of the Borrower, prior to the date of the
required prepayment under this Section 2.8(c)(iii) in respect of such fiscal
year; provided that (x) no such voluntary prepayments or purchases shall reduce
the payments required to be made under this Section 2.8(c)(iii) for more than
one fiscal year, (y) no such voluntary prepayments or purchases shall reduce the
payments required to be made under this Section 2.8(c)(iii) to the extent
financed with long-term Indebtedness (other than revolving Indebtedness) and (z)
no mandatory prepayment shall be required under this Section 2.8(c)(iii) to the
extent the amount calculated hereby does not exceed $20.0 million. The amount of
each such prepayment shall be applied to the outstanding Term B Loans pro rata
until paid in full.
(iv)    The Borrower shall, on each date the Revolving Credit Commitments are
reduced pursuant to Section 2.10, prepay the Revolving Loans and Swing Loans
and, if necessary after such Revolving Loans and Swing Loans have been repaid in
full, replace or cause to be canceled (or provide an L/C Backstop or make other
arrangements reasonably satisfactory to the L/C Issuer) outstanding Letters of
Credit by the amount, if any, necessary to reduce the sum of the aggregate
principal amount of Revolving Loans, Swing Loans and L/C Obligations then
outstanding to the amount to which the Revolving Credit Commitments have been so
reduced.
(v)    Notwithstanding any provision under this Section 2.8(c) to the contrary,
(A) any amounts that would otherwise be required to be paid by the Borrower
pursuant to Section 2.8(c)(i), (ii) or (iii) above shall not be required to be
so prepaid to the extent any such Disposition is consummated


53

--------------------------------------------------------------------------------





by a Foreign Subsidiary, such Net Cash Proceeds in respect of any Event of Loss
are received by a Foreign Subsidiary, such Indebtedness is incurred by a Foreign
Subsidiary or such Excess Cash Flow is generated by a Foreign Subsidiary, for so
long as the repatriation to the United States of any such amounts would be
prohibited under any Applicable Laws (including any such laws with respect to
financial assistance, corporate benefit, thin capitalization, capital
maintenance, liquidity maintenance and similar legal principles, restrictions on
upstreaming of cash intra group and the fiduciary and statutory duties of the
directors of the relevant Subsidiaries) and (B) if the Borrower determines in
good faith that the upstreaming or transferring as a dividend of any amounts
required to mandatorily prepay the Loans pursuant to Section 2.8(c)(i), (ii) or
(iii) above would result in a material tax liability (including any withholding
tax) (such amount, a “Restricted Amount”), the amount the Borrower shall be
required to mandatorily prepay pursuant to Section 2.8(c)(i), (ii) or (iii), as
applicable, shall be reduced by the Restricted Amount until such time as it may
upstream or transfer such Restricted Amount without incurring such tax
liability.
(vi)    Notwithstanding the foregoing, each Term Lender shall have the right to
reject its applicable Term Loan Percentage of any mandatory prepayment of the
Term Loans pursuant to Section 2.8(c)(i) (other than Refinancing Indebtedness in
respect of the Term Loans), (ii) and (iii) above (each such Lender, a “Rejecting
Lender”), in which case the amounts so rejected may be retained by the Borrower
(the aggregate amount of such proceeds so rejected as of any date of
determination, the “Declined Proceeds”).
(vii)    Unless the Borrower otherwise directs, prepayments of Revolving Loans
under this Section 2.8(c) shall be applied first to Borrowings of Base Rate
Loans until payment in full thereof with any balance applied to Borrowings of
Eurodollar Loans in the order in which their Interest Periods expire. Each
prepayment of Loans under this Section 2.8(c) shall be made by the payment of
the principal amount to be prepaid and, in the case of any Term Loans, Swing
Loans or Eurodollar Loans, accrued interest thereon to the date of prepayment
together with any amounts due the Lenders under Section 8.1. Except as otherwise
provided in Section 2.8(c)(i) or Section 2.8(c)(ii), mandatory prepayments of
the Term Loans shall be applied to each Class of Term Loans on a pro rata basis
(other than with respect to prepayments made under Section 2.8(c)(iii)) and
applied to the installments thereof as directed by the Borrower, or if not so
specified before the date of required payment, in the direct order of maturity
other than with respect to that portion of any installment held by a Rejecting
Lender. Each prefunding of L/C Obligations that the Borrower chooses to make to
the Administrative Agent as a result of the application of Section 2.8(c)(iv)
above by the deposit of cash or Cash Equivalents with the Administrative Agent
shall be made in accordance with Section 7.4.
(d)    Defaulting Lenders. Until such time as the Default Excess (as defined
below) with respect to any Defaulting Lender has been reduced to zero, (i) any
voluntary prepayment of the Revolving Loans pursuant to Section 2.8(b) shall, if
the Borrower so directs at the time of making such voluntary prepayment, be
applied to the Revolving Loans of other Lenders as if such Defaulting Lender had
no loans outstanding and the Revolving Credit Commitments of such Defaulting
Lender were zero and (ii) any mandatory prepayment of the Loans pursuant to
Section 2.8(c) shall, if the Borrower so directs at the time of making such
mandatory prepayment, be applied to the Loans of other Lenders (but not to the
Loans of such Defaulting Lender) as if such Defaulting Lender has funded all
defaulted Loans of such Defaulting Lender, it being understood and agreed that
the Borrower shall be entitled to retain any portion of any mandatory prepayment
of the Loans that is not paid to such Defaulting Lender solely as a result of
the operation of the provisions of this clause (d). “Default Excess” means, with
respect to any Defaulting Lender, the excess, if any, of such Defaulting
Lender’s Percentage of the aggregate outstanding principal amount of the
applicable Loans of all the applicable Lenders (calculated as if all Defaulting


54

--------------------------------------------------------------------------------





Lenders (including such Defaulting Lender) had funded all of their respective
defaulted Loans) over the aggregate outstanding principal amount of the
applicable Loans of such Defaulting Lender.
(e)    The Administrative Agent will promptly advise each Lender of any notice
of prepayment it receives from the Borrower, and in the case of any partial
prepayment under Section 2.8(a) hereof, such prepayment shall be applied to the
Class of Term Loans and the remaining amortization payments on such Term Loans
in the manner specified by the Borrower or, if not so specified on or prior to
the date of such optional prepayment, on a pro rata basis to all Classes of Term
Loans in the direct order of maturity.
Section 2.9    Place and Application of Payments. All payments of principal of
and interest on the Loans and the Reimbursement Obligations, and of all other
Obligations payable by the Borrower under this Agreement and the other Loan
Documents, shall be made by the Borrower to the Administrative Agent by no later
than 2:00 p.m. on the due date thereof at the office of the Administrative Agent
in New York, New York (or such other location as the Administrative Agent may
designate to the Borrower in writing) for the benefit of the Lender or Lenders
entitled thereto. Any payments received after such time shall be deemed to have
been received by the Administrative Agent on the next Business Day. All such
payments shall be made in Dollars, in immediately available funds at the place
of payment, in each case without set‑off or counterclaim, except as provided in
Section 10.1. The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest on Loans
and on Reimbursement Obligations in which the Lenders have purchased
Participating Interests ratably to the Lenders and like funds relating to the
payment of any other amount payable to any Lender to such Lender, in each case
to be applied in accordance with the terms of this Agreement.
Anything contained herein to the contrary notwithstanding, (x) pursuant to the
exercise of remedies under Sections 7.2 and 7.3 hereof or (y) after written
instruction by the Required Lenders or Required RC/TLA Lenders, as applicable,
after the occurrence and during the continuation of an Event of Default, all
payments and collections received in respect of the Obligations and all proceeds
of the Collateral received, in each instance, by the Administrative Agent or any
of the Lenders, shall be remitted to the Administrative Agent and distributed as
follows:
(a)    first, to the payment of any outstanding costs and expenses incurred by
the Administrative Agent, and any security trustee therefor, in monitoring,
verifying, protecting, preserving or enforcing the Liens on the Collateral, in
protecting, preserving or enforcing rights under the Loan Documents, and in any
event all costs and expenses of a character which the Borrower has agreed to pay
the Administrative Agent under Section 10.13 hereof (such funds to be retained
by the Administrative Agent for its own account unless it has previously been
reimbursed for such costs and expenses by the Lenders, in which event such
amounts shall be remitted to the Lenders to reimburse them for payments
theretofore made to the Administrative Agent);
(b)    second, to the payment of principal and interest on the Swing Loans until
paid in full;
(c)    third, to the payment of any outstanding interest and fees due under the
Loan Documents to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof;
(d)    fourth, to the payment of principal on the Term Loans, Revolving Loans,
unpaid Reimbursement Obligations (together with amounts to be held by the
Administrative Agent as collateral security for any outstanding L/C Obligations
pursuant to Section 7.4 hereof (until the Administrative Agent is holding an
amount of cash equal to the then outstanding amount of all Letters of Credit, to
the extent the same have not been replaced or cancelled or otherwise provided
for to the reasonable satisfaction of the L/C Issuer)), and Hedging Liability,
the aggregate amount paid to (or held as collateral


55

--------------------------------------------------------------------------------





security for) the Lenders and, in the case of Hedging Liability, their
Affiliates, to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof;
(e)    fifth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of the Borrower and its Subsidiaries
secured by the Collateral Documents (including, without limitation, Funds
Transfer Liability, Deposit Account Liability and Data Processing Obligations)
to be allocated pro rata in accordance with the aggregate unpaid amounts owing
to each holder thereof; and
(f)    sixth, to the Borrower or whoever else may be lawfully entitled thereto.
Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor.
Section 2.10    Commitment Terminations. The Term Loan Commitments shall
automatically terminate upon the making, conversion or continuance, as
applicable, of the Term Loans on the Second Restatement Effective Date. The
Borrower shall have the right at any time and from time to time, upon three
(3) Business Days prior written notice to the Administrative Agent, to terminate
the Revolving Credit Commitments in whole or in part, any partial termination to
be (i) in an amount not less than $1.0 million or any greater amount that is an
integral multiple of $0.1 million and (ii) allocated ratably among the Lenders
in proportion to their respective Revolver Percentages; provided that the
Revolving Credit Commitments may not be reduced to an amount less than the sum
of the aggregate principal amount of Revolving Loans, Swing Loans and of
L/C Obligations then outstanding. Any termination of the Revolving Credit
Commitments below the L/C Sublimit then in effect shall reduce the L/C Sublimit
by a like amount. Any termination of the Revolving Credit Commitments below the
Swing Line Sublimit then in effect shall reduce the Swing Line Sublimit by a
like amount. The Administrative Agent shall give prompt notice to each Lender of
any such termination of the Revolving Credit Commitments. Any termination of the
Revolving Credit Commitments pursuant to this Section 2.10 may not be
reinstated.
Section 2.11    Swing Loans.
(a)    Generally. Subject to the terms and conditions hereof, as part of the
Revolving Facility, the Swing Line Lender agrees to make loans in Dollars to the
Borrower under the Swing Line (individually a “Swing Loan” and collectively the
“Swing Loans”) which shall not in the aggregate at any time outstanding exceed
the Swing Line Sublimit; provided, however, that the sum of the Revolving Loans,
Swing Loans and L/C Obligations at any time outstanding shall not exceed the sum
of all Revolving Credit Commitments in effect at such time. The Swing Loans may
be availed of by the Borrower from time to time, borrowings thereunder may be
repaid and used again during the period ending on the Revolving Credit
Termination Date, and each Swing Loan not sooner repaid shall mature and be due
and payable by the Borrower on such date. Each Swing Loan shall be in a minimum
amount of $0.25 million or such greater amount which is an integral multiple of
$0.1 million.
(b)    Interest on Swing Loans. Each Swing Loan shall bear interest until repaid
(whether by acceleration or otherwise) at a rate per annum equal to the sum of
the Base Rate plus the Applicable Margin (computed on the basis of a year of 360
days (or, at times when the Base Rate is based on the Prime Rate, 365 or
366 days, as the case may be) for the actual number of days elapsed). Interest
on each Swing Loan shall be due and payable in arrears on the last Business Day
of each of March, June, September and December and on the Revolving Credit
Termination Date.
(c)    Requests for Swing Loans. The Borrower shall give the Swing Line Lender
prior notice (which may be written or oral), no later than 12:00 p.m. on the
date upon which the Borrower requests that any Swing Loan be made or such later
time as may be acceptable to the Swing Line Lender, in its reasonable
discretion, of


56

--------------------------------------------------------------------------------





the amount and date of such Swing Loan. Subject to the terms and conditions
hereof, the proceeds of such Swing Loan shall be made available to the Borrower
by wire transfer to an account designated by the Borrower.
(d)    Refunding of Swing Loans. In its sole and absolute discretion, the Swing
Line Lender may at any time, on behalf of the Borrower (and the Borrower hereby
irrevocably authorizes the Swing Line Lender to act on its behalf for such
purpose) and with notice to the Borrower, request each Lender to make a
Revolving Loan in the form of a Base Rate Loan in an amount equal to such
Lender’s Revolver Percentage of the amount of the Swing Loans outstanding on the
date such notice is given. Unless an Event of Default described in Section
7.1(j) or 7.1(k) exists with respect to the Borrower, regardless of the
existence of any other Event of Default, each Lender shall make the proceeds of
its requested Revolving Loan available to the Swing Line Lender, in immediately
available funds, at the Swing Line Lender’s principal office in New York, New
York, before 1:00 p.m. on the Business Day following the day such notice is
given. The proceeds of such Borrowing of Revolving Loans shall be immediately
applied to repay the outstanding Swing Loans.
(e)    Participations. If any Lender refuses or otherwise fails to make a
Revolving Loan when requested by the Swing Line Lender pursuant to Section
2.11(d) above (because an Event of Default described in Section 7.1(j) or (k)
exists with respect to the Borrower or otherwise), such Lender will, by the time
and in the manner such Revolving Loan was to have been funded to the Swing Line
Lender, purchase from the Swing Line Lender an undivided participating interest
in the outstanding Swing Loans in an amount equal to its Revolver Percentage of
the aggregate principal amount of Swing Loans that were to have been repaid with
such Revolving Loans; provided that the foregoing purchases shall be deemed made
hereunder without any further action by such Lender or the Swing Line Lender.
Each Lender that so purchases a participation in a Swing Loan shall thereafter
be entitled to receive its Revolver Percentage of each payment of principal
received on the Swing Loan and of interest received thereon accruing from the
date such Lender funded to the Swing Line Lender its participation in such Loan.
The several obligations of the Lenders under this Section shall be absolute,
irrevocable and unconditional under any and all circumstances whatsoever and
shall not be subject to any set‑off, counterclaim or defense to payment which
any Lender may have or have had against the Borrower, any other Lender or any
other Person whatever. Without limiting the generality of the foregoing, such
obligations shall not be affected by any Default or Event of Default or by any
reduction or termination of the Revolving Credit Commitments of any Lender, and
each payment made by a Lender under this Section shall be made without any
offset, abatement, withholding or reduction whatsoever.
(f)    Provisions Related to Extended Revolving Credit Commitments. If the
maturity date shall have occurred in respect of any tranche of Revolving Credit
Commitments at a time when another tranche or tranches of Revolving Credit
Commitments is or are in effect with a longer maturity date, then on the
earliest occurring maturity date all then outstanding Swing Loans shall be
repaid in full on such date (and there shall be no adjustment to the
participations in such Swing Loans as a result of the occurrence of such
maturity date); provided that if on the occurrence of such earliest maturity
date (after giving effect to any repayments of Revolving Loans and any
reallocation of Participating Interests as contemplated in Section 2.3(k)),
there shall exist sufficient unutilized Extended Revolving Credit Commitments so
that the respective outstanding Swing Loans could be incurred pursuant to the
Extended Revolving Credit Commitments which will remain in effect after the
occurrence of such maturity date, then there shall be an automatic adjustment on
such date of the participations in such Swing Loans and the same shall be deemed
to have been incurred solely pursuant to the relevant Extended Revolving Credit
Commitments, and such Swing Loans shall not be so required to be repaid in full
on such earliest maturity date.
Section 2.12    Evidence of Indebtedness. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each


57

--------------------------------------------------------------------------------





Loan made by such Lender from time to time, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(a)    The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, with respect to Revolving
Loans, the type thereof and, with respect to Eurodollar Loans, the Interest
Period with respect thereto, (ii) the amount of any principal or interest due
and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.
(b)    The entries maintained in the accounts maintained pursuant to clauses (a)
and (b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.
(c)    Any Lender may request that its Loans be evidenced by a promissory note
or notes in the forms of Exhibit D‑1 (in the case of its Term A-3 Loan and
referred to herein as a “Term A-3 Note”), Exhibit D-2 (in the case of its Term B
Loan and referred to herein as a “Term B Note”), Exhibit D-3 (in the case of its
Revolving Loans and referred to herein as a “Revolving Note”), Exhibit D‑4 (in
the case of its Swing Loans and referred to herein as a “Swing Note”), as
applicable (the Term A-3 Notes, Term B Notes, Revolving Notes and Swing Note
being hereinafter referred to collectively as the “Notes” and individually as a
“Note”). In such event, the Borrower shall prepare, execute and deliver to such
Lender a Note payable to such Lender in the amount of such Lender’s Percentage
of the applicable Term Loan, Revolving Credit Commitment, or Swing Line
Sublimit, as applicable. Thereafter, the Loans evidenced by such Note or Notes
and interest thereon shall at all times (including after any assignment pursuant
to Section 10.10) be represented by one (1) or more Notes payable to the payee
named therein or any assignee pursuant to Section 10.10, except to the extent
that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in subsections (a) and (a) above.
Section 2.13    Fees.
(a)    Revolving Credit Commitment Fee. The Borrower shall pay to the
Administrative Agent for the ratable account of the Lenders according to their
Revolver Percentages a commitment fee at a rate per annum equal to the
Applicable Margin (computed on the basis of a year of 360 days and the actual
number of days elapsed) on the average daily Unused Revolving Credit Commitments
(the “Commitment Fee”); provided, however, that no Commitment Fee shall accrue
to the Unused Revolving Credit Commitment of a Defaulting Lender, or be payable
for the benefit of such Lender, so long as such Lender shall be a Defaulting
Lender. Such Commitment Fee shall be payable quarterly in arrears on the last
day of each March, June, September, and December in each year (commencing on the
first such date occurring after the Second Restatement Effective Date; provided
that any such fee pursuant to the First Amended and Restated Credit Agreement
that had accrued and was unpaid as of the Second Restatement Effective Date
shall continue to accrue and shall be payable as of the first payment date
following the Second Restatement Effective Date) and on the Revolving Credit
Termination Date, unless the Revolving Credit Commitments are terminated in
whole on an earlier date, in which event the Commitment Fee for the period to
the date of such termination in whole shall be paid on the date of such
termination.
(b)    Letter of Credit Fees. Quarterly in arrears, on the last day of each
March, June, September, and December, commencing on the first such date
occurring after the Original Closing Date, and on the Revolving Credit
Termination Date, the Borrower shall pay to the L/C Issuer for its own account a
fronting fee equal to 0.125% of the face amount of (or of the increase in the
face amount of) each outstanding Letter of Credit.


58

--------------------------------------------------------------------------------





Quarterly in arrears, on the last day of each March, June, September, and
December, commencing on the first such date occurring after the Original Closing
Date, and on the Revolving Credit Termination Date, the Borrower shall pay to
the Administrative Agent, for the ratable benefit of the Lenders according to
their Revolver Percentages, a letter of credit fee at a rate per annum equal to
(i) in the case of standby Letters of Credit, the Applicable Margin then in
effect with respect to Eurodollar Loans under the Revolving Facility and
(ii) with respect to documentary Letters of Credit, 50% of the Applicable Margin
then in effect with respect to Eurodollar Loans under the Revolving Facility (in
each case, computed on the basis of a year of 360 days and the actual number of
days elapsed) during each day of such quarter applied to the daily average face
amount of Letters of Credit outstanding during such quarter; provided that while
any Event of Default under Section 7.1(a) (with respect to the late payment of
principal, interest, Reimbursement Obligations or fees) or Section 7.1(j) or
Section 7.1(k) exists or after acceleration (but without duplication of the rate
set forth in Section 2.4(e)), such rate with respect to overdue fees shall
increase by 2.00% over the rate otherwise payable and such fee shall be paid on
demand subject, except in the case of any Event of Default under Section 7.1(j)
or (k), to the request of the Administrative Agent at the request or with the
consent of the Required Lenders; provided further that no letter of credit fee
shall accrue to the Revolver Percentage of a Defaulting Lender, or be payable
for the benefit of such Lender, so long as such Lender shall be a Defaulting
Lender. In addition, the Borrower shall pay to the L/C Issuer for its own
account the L/C Issuer’s standard drawing, negotiation, amendment, transfer and
other administrative fees for each Letter of Credit. Such standard fees referred
to in the preceding sentence may be established by the L/C Issuer from time to
time.
Section 2.14    Incremental Credit Extensions.
(a)    At any time and from time to time after the Second Restatement Effective
Date, subject to the terms and conditions set forth herein, the Borrower may, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly make such notice available to each of the Lenders), pursuant to an
Incremental Amendment (“Incremental Amendment”) request to effect (i) one (1) or
more additional term loan facilities hereunder or increases in the aggregate
amount of any Term Facility (each such increase, a “Term Commitment Increase”)
from one (1) or more Additional Term Lenders or (ii) up to two (2) additional
revolving credit facilities (each such additional facility, an “Incremental
Revolving Credit Facility”) or increases in the aggregate amount of the
Revolving Credit Commitments (each such increase, a “Revolving Credit Commitment
Increase” and together with any Term Commitment Increase, any Incremental Term
Facility and any Incremental Revolving Credit Facility, a “Commitment Increase”)
from Additional Revolving Lenders; provided that, unless otherwise provided
below, upon the effectiveness of each Incremental Amendment:
(A)    except as otherwise agreed by the Additional Lenders providing an
Incremental Facility to finance an Acquisition permitted under this Agreement,
no Default or Event of Default shall have occurred and be continuing or would
exist after giving effect thereto,
(B)    on the date of the incurrence or effectiveness of such Incremental
Facility (in the case of the incurrence or effectiveness of an Incremental
Revolving Credit Facility, assuming such Incremental Revolving Credit Facility
has been drawn in full), or, at the Borrower’s election to the extent incurred
in connection with an Acquisition, on the date of the signing of any acquisition
agreement with respect thereto, the Borrower shall be in compliance, on a Pro
Forma Basis, with the financial covenants set forth in Section 6.22 recomputed
as of the last day of the most recently ended fiscal quarter for which financial
statements have been or were required to be delivered pursuant to Section 6.1(a)
or (b); provided that if the Borrower has made the election to measure such
compliance on the date of the signing of an acquisition agreement, in connection
with the calculation of any ratio with respect to the incurrence of Indebtedness
or Liens, or the making of investments, Distributions, Restricted Debt Payments,
asset sales, fundamental changes or the designation of an Unrestricted
Subsidiary on or following such date


59

--------------------------------------------------------------------------------





and prior to the earlier of the date on which such Acquisition is consummated or
the definitive agreement for such Acquisition is terminated, such ratio shall be
calculated on a Pro Forma Basis assuming such Acquisition and any other
Specified Transactions in connection therewith (including the incurrence of
Indebtedness) have been consummated, except to the extent such calculation would
result in a lower Leverage Ratio or Senior Secured Leverage Ratio or a higher
ratio of Consolidated EBITDA to Interest Expense than would apply if such
calculation was made without giving Pro Forma Effect to such Acquisition, other
Specified Transactions and Indebtedness,
(C)    each Incremental Term A Facility shall have a final maturity date no
earlier than the Term A-3 Termination Date then in effect,
(D)    each Incremental Term B Facility and each other Incremental Term Facility
(other than an Incremental Term A Facility) shall have a final maturity date no
earlier than the Term B Termination Date then in effect,
(E)    the Weighted Average Life to Maturity of any Incremental Term A Loans
shall not be shorter than the Weighted Average Life to Maturity of the Term A-3
Loans then outstanding,
(F)    the Weighted Average Life to Maturity of any Incremental Term B Loans and
any other Incremental Term Loans (other than an Incremental Term A Loans) shall
not be shorter than the Weighted Average Life to Maturity of the Term B Loans
then outstanding,
(G)    any Incremental Revolving Loans will mature no earlier than, and will
require no scheduled amortization or mandatory reduction of the commitments
related thereto prior to, the Revolving Credit Termination Date then in effect
and all other terms of any such Incremental Revolving Credit Facility (except
with respect to margin, pricing and fees and as set forth in the foregoing
clauses and clause (J) below and other than any terms which are applicable only
after the then-existing maturity date with respect to the Revolving Facility)
shall be substantially identical to the Revolving Facility or otherwise
reasonably acceptable to the Administrative Agent,
(H)    the interest rate applicable to any Incremental Facility or Incremental
Loans will be determined by the Borrower and the Additional Lenders providing
such Incremental Facility or Incremental Loans; provided that, in the case of
Incremental Term Loans (other than Incremental Term A Loans) or Incremental
Term Facilities (other than Incremental Term A Facilities) that are secured pari
passu in right of payment and with respect to security with any then existing
Term B Loans (the “Relevant Existing Facility”), such interest rate will not be
more than 0.50% higher than the corresponding interest rate applicable to the
Relevant Existing Facility unless the interest rate with respect to the Relevant
Existing Facility is adjusted to be equal to the interest rate with respect to
the relevant Incremental Term Loans or Incremental Term Facility, minus 0.50%;
provided, further, that in determining the applicable interest rate under this
clause (H): (w) original issue discount (“OID”) or upfront fees paid in
connection with the Relevant Existing Facility or such Incremental Term Facility
or Incremental Term Loans (based on a four-year average life to maturity), shall
be included, (x) any amendments to or changes in the Applicable Margin with
respect to the Relevant Existing Facility that became effective subsequent to
the Second Restatement Effective Date but prior to the time of (or concurrently
with) the addition of such Incremental Term Facility or Incremental Term Loans
shall be included, (y) arrangement, commitment, structuring and underwriting
fees and any amendment fees paid or payable to the Arrangers (or their
affiliates) in their respective capacities as such in connection with the
Relevant Existing Facility or to one or more arrangers (or their affiliates) in
their capacities as such applicable to such Incremental Term Facility or
Incremental Term Loans shall be excluded and (z) if such Incremental Term
Facility or


60

--------------------------------------------------------------------------------





Incremental Term Loans include any interest rate floor greater than that
applicable to the Relevant Existing Facility, and such floor is applicable to
the Relevant Existing Facility on the date of determination, such excess amount
shall be equated to interest margin for determining the increase,
(I)    to the extent the terms of any Incremental Term Loans are not
substantially identical to the terms applicable to the relevant Term Facility
(except with respect to pricing and fees and to the extent permitted by the
foregoing clauses and clause (J) below and other than any terms which are
applicable only after the then-existing maturity date with respect to the
relevant Term Facility), such terms shall be reasonably satisfactory to the
Administrative Agent,
(J)    all Incremental Facilities shall rank pari passu or junior in right of
payment and right of security in respect of the Collateral with the Term Loans
and the Revolving Loans or may be unsecured; provided that to the extent any
such Incremental Facilities are subordinated in right of payment or right of
security, or pari passu in right of security and subject to separate
documentation, they shall be subject to intercreditor arrangements reasonably
satisfactory to the Administrative Agent; provided further that no Incremental
Facility may be secured by any Collateral (or assets that would constitute
Collateral if the Obligations were secured by such assets) at any time that the
Obligations are not secured by the Collateral as a result of any release of
Collateral pursuant to Section 9.13,
(K)    no Incremental Facility shall be guaranteed by any Person which is not
the Borrower or a Guarantor,
(L)     any mandatory prepayment (other than scheduled amortization payments) of
Incremental Term Loans that are pari passu in right of payment with any
then-existing Term Loans shall be made on a pro rata basis with such
then-existing Term Loans (and all other then-existing Incremental Term Loans
requiring ratable prepayment), except that the Borrower and the Additional
Lenders in respect of such Incremental Term Loans shall be permitted, in their
sole discretion, to elect to prepay or receive, as applicable, any prepayments
on a less than pro rata basis (but not on a greater than pro rata basis),
(M)    the Borrower shall have delivered to the Administrative Agent a
certificate of a financial officer certifying to the effect set forth in
subclauses (A) and (B) above, together with reasonably detailed calculations
demonstrating compliance with subclause (B) above (which calculations shall, if
made as of the last day of any fiscal quarter of the Borrower for which the
Borrower has not delivered to the Administrative Agent the financial statements
and Compliance Certificate required to be delivered by Section 6.1(e), be
accompanied by a reasonably detailed calculation of Consolidated EBITDA and
Interest Expense for the relevant period), and
(N)    all fees or other payments owing pursuant to Section 10.13 or as
otherwise agreed in writing in respect of such Commitment Increase to the
Administrative Agent and the Additional Lenders shall have been paid.
(b)    Notwithstanding anything to contrary herein, the aggregate principal
amount of all Commitment Increases (for the avoidance of doubt, excluding any
Commitment Increases made on the Second Restatement Effective Date) shall not
exceed (i) $650.0 million (less the aggregate principal amount of Incremental
Equivalent Debt incurred pursuant to Section 6.14(u) in reliance on this clause
(i) of the Incremental Cap) (the “Fixed Dollar Incremental Amount”), plus
(ii) an unlimited amount so long as in the case of this clause (ii), (A) if the
Commitment Increase is secured, the Senior Secured Leverage Ratio does not
exceed 4.85:1.00 or (B) if the Commitment Increase is unsecured, the Leverage
Ratio does not exceed 5.50:1.00, in each case under subclauses (A) and (B)
hereof, determined on a Pro Forma Basis after giving effect to such Commitment
Increase (in the


61

--------------------------------------------------------------------------------





case of the incurrence of an Incremental Revolving Credit Facility, assuming
such Incremental Revolving Credit Facility has been drawn in full) and any
related transaction as of the last day of the most recently ended period of four
consecutive fiscal quarters for which financial statements have been or were
required to be delivered pursuant to Section 6.1(a) or (b) (such amount under
this clause (ii), the “Ratio-Based Incremental Amount”); provided that unless
the Borrower otherwise elects, any portion of any Commitment Increase that could
be established in reliance on this clause (ii) at the time of incurrence shall
be deemed to have been incurred in reliance on the Ratio-Based Incremental
Amount without reducing the Fixed Dollar Incremental Amount plus (iii) in the
case of a Commitment Increase that serves to effectively extend the maturity of
any Term Facility or the Revolving Facility, an amount equal to the amount of
the Loans and/or Commitments so extended, plus (iv) in the case of a Commitment
Increase that effectively replaces the amount of any Loans or Commitments
terminated in connection with Section 8.5, an amount equal to the portion of
such Loans or Commitments so replaced (the total aggregate amount described
under clauses (i) through (iv) hereof, the “Incremental Cap”). Each Commitment
Increase shall be in a minimum principal amount of $50.0 million and integral
multiples of $1.0 million in excess thereof; provided that such amount may be
less than $50.0 million if such amount represents all the remaining availability
under the aggregate principal amount of Commitment Increases set forth above.
(c)    Each notice from the Borrower pursuant to this Section shall set forth
the requested amount of the relevant Commitment Increase.
(d)    Upon the implementation of any Incremental Revolving Credit Facility or
Revolving Credit Commitment Increase pursuant to this Section 2.14:
(i)    with respect to any Revolving Credit Commitment Increase, (A) each
Revolving Lender immediately prior to such increase will automatically and
without further act be deemed to have assigned to each relevant Additional
Revolving Lender, and each relevant Additional Revolving Lender will
automatically and without further act be deemed to have assumed a portion of
such Revolving Lender’s Participating Interests and participations hereunder in
Swing Loans such that, after giving effect to each deemed assignment and
assumption of participations, all of the Revolving Lenders’ (including each
Additional Revolving Lender’s) Participating Interests and participations
hereunder in Swing Loans shall be held on a pro rata basis on the basis of their
Revolver Percentage (after giving effect to any Revolving Credit Commitment
Increase) and (B) the existing Revolving Lenders of the applicable Class shall
assign Revolving Loans to certain other Revolving Lenders of such Class
(including the Additional Revolving Lenders providing the relevant Revolving
Credit Commitment Increase), and such other Revolving Lenders (including the
Additional Revolving Lenders providing the relevant Revolving Credit Commitment
Increase) shall purchase such Revolving Loans, in each case to the extent
necessary so that all of the Revolving Lenders of such Class participate in each
outstanding Borrowing of Revolving Loans of such Class pro rata on the basis of
their Revolver Percentage (after giving effect to any Revolving Credit
Commitment Increase); it being understood and agreed that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence; and
(ii)    with respect to any Incremental Revolving Credit Facility, (A) the
borrowing and repayment (except for (x) payments of interest and fees at
different rates on the existing Revolving Facilities and such Incremental
Revolving Credit Facility, (y) repayments required upon the maturity date of the
then-existing Revolving Facility and such Incremental Revolving Credit Facility
and (z) repayments made in connection with any permanent repayment and
termination of commitments (subject to clause (C) below)) of Incremental
Revolving Loans after the effective date of such Incremental Revolving Credit
Facility shall be made on a pro rata basis with the then-existing Revolving
Facility


62

--------------------------------------------------------------------------------





and any other then outstanding Incremental Revolving Credit Facility, (B) all
swingline loans or letters of credit made or issued, as applicable, under such
Incremental Revolving Credit Facility shall be participated on a pro rata basis
by all Revolving Lenders and (C) the permanent repayment of Loans with respect
to, and termination of commitments under, such Incremental Revolving Credit
Facility shall be made on a pro rata basis with the then-existing Revolving
Facility and any other then outstanding Incremental Revolving Credit Facility,
except that the Borrower shall be permitted to permanently repay and terminate
commitments under any revolving facility on a greater than pro rata basis as
compared with any other revolving facility with a later maturity date than such
revolving facility.
(e)    Effective on the date of each Incremental Revolving Credit Facility the
maximum amount of Letter of Credit Usage permitted hereunder shall increase by
an amount, if any, agreed upon by Administrative Agent, the L/C Issuer and the
Borrower.
Section 2.15    Extensions of Term Loans and Revolving Credit Commitments.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one (1) or more offers (each, an “Extension Offer”) made from time to time by
the Borrower to all Lenders holding Term A-3 Loans or Term B Loans, as
applicable, with a like maturity date or Revolving Credit Commitments with a
like maturity date, in each case on a pro rata basis (based on the aggregate
outstanding principal amount of the respective Term Loans or Revolving Credit
Commitments with a like maturity date, as the case may be) and on the same terms
to each such Lender, the Borrower is hereby permitted to consummate from time to
time transactions with individual Lenders that accept the terms contained in
such Extension Offers to extend the maturity date of all or a portion of each
such Lender’s Term Loans and/or Revolving Credit Commitments and otherwise
modify the terms of such Term Loans and/or Revolving Credit Commitments pursuant
to the terms of the relevant Extension Offer (including by increasing the
interest rate or fees payable in respect of such Term Loans and/or Revolving
Credit Commitments (and related outstandings) and/or modifying the amortization
schedule in respect of such Term Loans) (each, an “Extension”, and each group of
Term Loans or Revolving Credit Commitments, as applicable, in each case as so
extended, as well as the original Term Loans and the original Revolving Credit
Commitments (in each case not so extended), being a “tranche”; any Extended Term
Loans shall constitute a separate tranche of Term Loans from the tranche of Term
Loans from which they were converted and any Extended Revolving Credit
Commitments shall constitute a separate tranche of Revolving Facility
Commitments from the tranche of Revolving Facility Commitments from which they
were converted), so long as the following terms are satisfied:
(i)    no Default or Event of Default shall have occurred and be continuing at
the time the offering document in respect of an Extension Offer is delivered to
the Lenders;
(ii)    except as to interest rates, fees and final maturity (which shall be
determined by the Borrower and set forth in the relevant Extension Offer), the
Revolving Credit Commitment of any Lender that agrees to an extension with
respect to such Revolving Credit Commitment extended pursuant to an Extension
(an “Extended Revolving Credit Commitment”; and the Loans thereunder, “Extended
Revolving Loans”), and the related outstandings, shall be a Revolving Credit
Commitment (or related outstandings, as the case may be) with the same terms (or
terms not less favorable to existing Lenders) as the original Revolving Credit
Commitments (and related outstandings); provided that (x) subject to the
provisions of Section 2.11(f) and Section 2.3(k) to the extent dealing with
Swing Loans and Letters of Credit which mature or expire after a maturity date
when there exist Extended Revolving Credit Commitments with a longer maturity
date, all Swing Loans and Letters of Credit shall be participated in on a
pro rata basis by all Lenders with Extended Revolving Credit Commitments in


63

--------------------------------------------------------------------------------





accordance with their Revolver Percentages (and except as provided in Section
2.11(f) and Section 2.3(k), without giving effect to changes thereto on an
earlier maturity date with respect to Swing Loans and Letters of Credit
theretofore incurred or issued), (y) all borrowings and repayments (except for
(A) payments of interest and fees at different rates on Extended Revolving
Credit Commitments (and related outstandings), (B) repayments required upon the
maturity date of the non-extending Revolving Credit Commitments and
(C) repayments made in connection with a permanent repayment and reduction or
termination of commitments) of Extended Revolving Loans after the applicable
Extension date shall be made on a pro rata basis with all other Revolving Credit
Commitments and (z) at no time shall there be Revolving Credit Commitments
hereunder (including Extended Revolving Credit Commitments, any commitments with
respect to any Incremental Revolving Credit Facility and any original Revolving
Credit Commitments) that have more than three (3) different maturity dates;
(iii)    except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iv), (v) and (vi), be
determined by the Borrower and set forth in the relevant Extension Offer), the
Term Loans of any Lender that agrees to an extension with respect to such Term
Loans extended pursuant to any Extension (any such extended Term Loans,
“Extended Term Loans”) shall have the same terms as the tranche of Term Loans
subject to such Extension Offer until the maturity of such Term Loans;
(iv)    (A) the final maturity date of any Extended Term A-3 Loans shall be no
earlier than the Term A-3 Termination Date and (B) the final maturity date of
any Extended Term B Loans shall be no earlier than the Term B Termination Date;
(v)    (A) the Weighted Average Life to Maturity of any Extended Term A-3 Loans
shall be no shorter than the remaining Weighted Average Life to Maturity of the
Term A-3 Loans extended thereby and (B) the Weighted Average Life to Maturity of
any Extended Term B Loans shall be no shorter than the remaining Weighted
Average Life to Maturity of the Term B Loans extended thereby;
(vi)    any Extended Term Loans may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments in respect of the applicable Term Facility,
in each case as specified in the respective Extension Offer;
(vii)    if the aggregate principal amount of Term Loans (calculated on the face
amount thereof) or Revolving Credit Commitments, as the case may be, in respect
of which Lenders shall have accepted the relevant Extension Offer shall exceed
the maximum aggregate principal amount of Term Loans or Revolving Credit
Commitments, as the case may be, offered to be extended by the Borrower pursuant
to such Extension Offer, then the Term Loans or Revolving Loans, as the case may
be, of such Lenders shall be extended ratably up to such maximum amount based on
the respective principal amounts (but not to exceed actual holdings of record)
with respect to which such Lenders have accepted such Extension Offer;
(viii)    the Extensions shall be in a minimum amount of $50.0 million;
(ix)    any applicable Minimum Extension Condition shall be satisfied or waived
by the Borrower; and
(x)    all documentation in respect of such Extension shall be consistent with
the foregoing.


64

--------------------------------------------------------------------------------





(b)    With respect to all Extensions consummated by the Borrower pursuant to
this Section 2.15, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments or commitment reductions for purposes of
Sections 2.8, 2.9, 2.10 or 2.12, (ii) the amortization schedules (in so far as
such schedule affects payments due to Lenders participating in the relevant
Facility) set forth in Section 2.7 shall be adjusted to give effect to the
Extension of the relevant Facility and (iii) except as set forth in
clause (a)(viii) above, no Extension Offer is required to be in any minimum
amount or any minimum increment; provided that the Borrower may at its election
specify as a condition (a “Minimum Extension Condition”) to consummating any
such Extension that a minimum amount (to be determined and specified in the
relevant Extension Offer in the Borrower’s sole discretion and which may be
waived by the Borrower) of Term Loans or Revolving Credit Commitments (as
applicable) of any or all applicable tranches to be tendered. The Administrative
Agent and the Lenders hereby consent to the transactions contemplated by this
Section 2.15 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extended Term Loans and/or Extended Revolving
Credit Commitments on such terms as may be set forth in the relevant Extension
Offer) and hereby waive the requirements of any provision of this Agreement
(including Sections 2.8, 2.9, 2.10 or 2.12) or any other Loan Document that may
otherwise prohibit any such Extension or any other transaction contemplated by
this Section.
(c)    No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one (1) or more of its Term Loans and/or
Revolving Credit Commitments (or a portion thereof) and (B) with respect to any
Extension of the Revolving Credit Commitments (or a portion thereof), the
consent of the L/C Issuer and the Swing Line Lender, which consent shall not be
unreasonably withheld or delayed. All Extended Term Loans and Extended Revolving
Credit Commitments and all obligations in respect thereof shall be Obligations
under this Agreement and the other Loan Documents that are secured by the
Collateral and guaranteed on a pari passu basis with all other applicable
Obligations under this Agreement and the other Loan Documents. The Lenders
hereby irrevocably authorize the Administrative Agent to enter into amendments
to this Agreement and the other Loan Documents with the Borrower as may be
necessary in order to establish new tranches or sub-tranches in respect of
Revolving Credit Commitments or Term Loans so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new tranches or sub-tranches, in each case on terms consistent with this
Section 2.15. In addition, if so provided in such amendment and with the consent
of the L/C Issuer, participants in Letters of Credit expiring on or after the
latest maturity date (but in no event later than the date that is five
(5) Business Days prior to the Final Revolving Termination Date) in respect of
the Revolving Credit Commitments shall be re-allocated from Lenders holding
non-extended Revolving Credit Commitments to Lenders holding Extended Revolving
Credit Commitments in accordance with the terms of such amendment; provided,
however, that such participation interests shall, upon receipt thereof by the
relevant Lenders holding Revolving Credit Commitments, be deemed to be
participation interests in respect of such Revolving Credit Commitments and the
terms of such participation interests (including, without limitation, the
commission applicable thereto) shall be adjusted accordingly. Without limiting
the foregoing, in connection with any Extensions the respective Loan Parties
shall (at their expense) amend (and the Administrative Agent is hereby directed
to amend) any mortgage entered into in accordance with Section 4.2 that has a
maturity date prior to the later of the Final Maturity Date and the Final
Revolving Termination Date so that such maturity date is extended to the later
of the Final Maturity Date and the Final Revolving Termination Date (or such
later date as may be advised by local counsel to the Administrative Agent).


65

--------------------------------------------------------------------------------





(d)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten (10) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.15.
ARTICLE 3.    Conditions Precedent.
Section 3.1    All Credit Extensions. At the time of each Credit Extension made
after the Second Restatement Effective Date under the Revolving Facility
hereunder:
(a)    each of the representations and warranties set forth herein and in the
other Loan Documents shall be and remain true and correct in all material
respects (or in all respects, if qualified by a materiality threshold) as of
said time, except to the extent the same expressly relate to an earlier date;
(b)    no Default or Event of Default shall have occurred and be continuing or
would occur as a result of such Credit Extension;
(c)    after giving effect to any requested extension of credit, the aggregate
principal amount of all Revolving Loans, Swing Loans and L/C Obligations under
this Agreement shall not exceed the aggregate Revolving Credit Commitments;
(d)    (i) in the case of a Borrowing, the Administrative Agent shall have
received the notice required by Section 2.5 hereof, (ii) in the case of the
issuance of any Letter of Credit the L/C Issuer shall have received a duly
completed Application, and/or (iii) in the case of an extension or increase in
the amount of a Letter of Credit, a written request therefor in a form
reasonably acceptable to the L/C Issuer; and
(e)    such Credit Extension shall not violate any Applicable Law with respect
to the Administrative Agent or any Lender (including, without limitation,
Regulation U of the Board of Governors of the Federal Reserve System) as then in
effect; provided that any such Applicable Law shall not entitle any Lender that
is not affected thereby to not honor its obligation hereunder to advance,
continue or convert any Loan or, in the case of the L/C Issuer, to extend the
expiration date of or increase the amount of any Letter of Credit hereunder.
Each request for a Borrowing covered under this Section 3.1 and each request for
the issuance of, increase in the amount of, or extension of the expiration date
of, a Letter of Credit covered under this Section 3.1 shall be deemed to be a
representation and warranty by the Borrower on the date of such Credit Extension
as to the facts specified in subsections (a) through (d), both inclusive, of
this Section.
ARTICLE 4.    The Collateral And the Guaranty.
Section 4.1    Collateral. Subject to Section 9.13, the Obligations, Hedging
Liability, and, at the Borrower’s option, Funds Transfer Liability, Deposit
Account Liability and Data Processing Obligations shall be secured by (a) valid,
perfected, and enforceable Liens on all right, title, and interest of Holdco,
the Borrower and each Restricted Subsidiary (other than an Excluded Subsidiary)
in all capital stock and other Equity Interests (other than Excluded Equity
Interests) held by such Person in each of its Subsidiaries, whether now owned or
hereafter formed or acquired, and all proceeds thereof, and (b) valid,
perfected, and enforceable Liens on all


66

--------------------------------------------------------------------------------





right, title, and interest of Holdco, the Borrower and each Restricted
Subsidiary (other than an Excluded Subsidiary) in all personal property and
fixtures, whether now owned or hereafter acquired or arising, and all proceeds
thereof (other than Excluded Property).
Section 4.2    Liens on Real Property. Subject to Section 9.13, in the event
that the Borrower or any Restricted Subsidiary (other than an Excluded
Subsidiary) owns or hereafter acquires real property having a fair market value
in excess of $25.0 million in the aggregate (other than any Excluded Property),
within 90 days of the acquisition thereof (or such longer period as to which the
Administrative Agent may consent), the Borrower shall, or shall cause such
Restricted Subsidiary to (i) execute and deliver to the Administrative Agent (or
a security trustee therefor) a mortgage or deed of trust reasonably acceptable
in form and substance to the Administrative Agent for the purpose of granting to
the Administrative Agent a Lien on such real property to secure the Obligations,
Hedging Liability, and Funds Transfer Liability, Deposit Account Liability and
Data Processing Obligations and shall pay all taxes and reasonable costs and
expenses incurred by the Administrative Agent in recording such mortgage or deed
of trust and (ii) provide the Administrative Agent with (a) a completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and each applicable Restricted Subsidiary relating
thereto), and (b) to the extent improvements on Mortgaged Property are located
within a special flood hazard area, a policy of flood insurance with respect to
such improvements that is in an amount required to be maintained under the
National Flood Insurance Act of 1968.
Section 4.3    Guaranty. The payment and performance of the Obligations, Hedging
Liability, and, at the Borrower’s option, Funds Transfer Liability, Deposit
Account Liability and Data Processing Obligations shall at all times be
guaranteed by Holdco (or any Successor Holdco) and each Restricted Subsidiary
(other than an Excluded Subsidiary), including any Immaterial Subsidiary which
becomes a Material Subsidiary (each, a “Guarantor” and, collectively, the
“Guarantors”) pursuant to a guaranty agreement in substantially the form
attached as Exhibit K, as the same may be amended, restated, amended and
restated, modified or supplemented from time to time (the “Guaranty”). If all of
the Equity Interests of any Guarantor or any of its successors in interest
hereunder shall be sold or otherwise disposed of (including by merger or
consolidation) in accordance with the terms and conditions hereof, the Guaranty
of such Guarantor or such successor in interest, as the case may be, hereunder
shall automatically be discharged and released without any further action by any
Person effective as of the time of such sale or disposal.
Section 4.4    Further Assurances. Subject to Section 9.13, the Borrower agrees
that it shall, and shall cause each Restricted Subsidiary (other than any
Excluded Subsidiary) to, from time to time at the request of the Administrative
Agent or the Required Lenders, execute and deliver such documents and do such
acts and things as the Administrative Agent or the Required Lenders may
reasonably request in order to provide for or perfect or protect such Liens on
the Collateral. In the event the Borrower or any Restricted Subsidiary forms or
acquires any after-acquired property or other Restricted Subsidiary (other than
an Excluded Subsidiary), or any Immaterial Subsidiary becomes a Material
Subsidiary (other than an Excluded Subsidiary) after the date hereof, on or
prior to the later to occur of (a) 30 days following the date of such
acquisition or formation or event and (b) the date of the required delivery of
the Compliance Certificate following the date of such acquisition, formation or
event (or such longer period as to which the Administrative Agent may consent),
the Borrower shall cause such Restricted Subsidiary to execute such Collateral
Documents (or supplements, assumptions or amendments to existing Collateral
Documents) as the Administrative Agent may then require, and the Borrower shall
also deliver to the Administrative Agent, or cause such Restricted Subsidiary to
deliver to the Administrative Agent, at the Borrower’s cost and expense, such
other instruments, documents, certificates, and opinions reasonably required by
the Administrative Agent in connection therewith; provided that (i) no foreign
law security or pledge agreements shall be required and (ii) no control
agreements shall be required.


67

--------------------------------------------------------------------------------





Section 4.5    Limitation on Collateral. Notwithstanding anything to the
contrary in Sections 4.1 through 4.4 or any other Collateral Document (a) no
Loan Party shall be required to grant a security interest in any asset or
perfect a security interest in any Collateral to the extent: (i) the cost,
burden, difficulty or consequence of granting or perfecting a Lien (including
any mortgage, stamp, intangible or other tax or expenses relating to such Lien)
outweighs the benefit to the Lenders of the security afforded thereby as
reasonably determined by the Borrower and the Administrative Agent or (ii) the
grant or perfection of a security interest in such asset would be prohibited by
enforceable anti-assignment provisions of contracts or applicable law or would
violate the terms of any contract relating to such asset or would trigger
termination of (or a right of termination under) any contract pursuant to any
“change of control” or similar provision or otherwise require any Loan Party or
any Subsidiary thereof to take any action that is materially adverse to its
interests (in each case, after giving effect to the applicable anti-assignment
provisions of the UCC or other applicable law), (b) Liens required to be granted
pursuant to Section 4.4 shall be subject to exceptions and limitations
consistent with those set forth in the Collateral Documents as in effect on the
First Restatement Effective Date (to the extent appropriate in the applicable
jurisdiction), (c) no action shall be required in order to create or perfect any
security interest in any assets located outside of the United States and no
foreign law security or pledge agreement or foreign intellectual property filing
or search shall be required, (d) no Loan Party shall be required to seek any
landlord lien waiver, estoppel, warehouseman waiver or other collateral access
or similar letter or agreement and (e) the security interests in the following
Collateral shall not be required to be perfected: (i) assets requiring
perfection through control agreements or other control arrangements (other than
control of pledged Equity Interests to the extent otherwise required by any Loan
Document and promissory notes in a principal amount in excess of $10.0 million);
(ii) vehicles and any other assets subject to certificates of title; and
(iii) Letter of Credit Rights to the extent not perfected by the filing of a
Form UCC-1 financing statement.
Section 4.6    Material Subsidiaries. If, at any time after the Second
Restatement Effective Date, (a) the book value of the Consolidated Total Assets
of all Domestic Subsidiaries (together with their Subsidiaries) that are not
Guarantors (solely because such Domestic Subsidiaries do not meet the threshold
set forth in clause (a) or (b) of the definition of “Material Subsidiary”)
constitutes in the aggregate more than 5.00% of the book value of the
Consolidated Total Assets of the Borrower and its Restricted Subsidiaries at
such time or (b) the consolidated net income in accordance with GAAP of all
Domestic Subsidiaries (together with their Subsidiaries) that are not Guarantors
(solely because such Domestic Subsidiaries do not meet the threshold set forth
in clause (a) or (b) of the definition of “Material Subsidiary”) for any four
(4) consecutive fiscal quarters of the Borrower ending on or after December 31,
2015, constitutes in the aggregate more than 5.00% of the consolidated net
income in accordance with GAAP of the Borrower and its Restricted Subsidiaries
for such period, then the Borrower shall promptly (and in any event not later
than the date of delivery of any financial statements required pursuant to
Section 6.1(a) or (b) as of the date of which or for the period of which the
threshold set forth in clause (a) or (b) above has been exceeded) designate one
or more of such Domestic Subsidiaries as a Material Subsidiary pursuant to
clause (ii) of the definition of “Material Subsidiary” so that after giving
effect to such designation the thresholds set forth in clauses (a) and (b) above
are no longer exceeded.
ARTICLE 5.    Representations and Warranties.
On the dates and to the extent required pursuant to the Second Restatement
Agreement or Section 3.1 hereof, as applicable, the Borrower represents and
warrants to each Lender and the Administrative Agent that:
Section 5.1    Financial Statements. The Borrower’s audited consolidated balance
sheet and related audited consolidated statements of income and cash flows as of
and for the fiscal years ended December 31, 2015, December 31, 2014, and
December 31, 2013 (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein and (ii) fairly present


68

--------------------------------------------------------------------------------





in all material respects in accordance with GAAP the financial condition of the
Borrower and its Subsidiaries as of such dates and for such periods and their
results of operations for the periods covered thereby.
(a)    The unaudited consolidated balance sheet and related unaudited statements
of income and cash flows of the Borrower as of and for the fiscal quarter ended
June 30, 2016, in each case, (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects in
accordance with GAAP the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.
Section 5.2    Organization and Qualification. The Borrower and each of its
Restricted Subsidiaries (i) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, except to the
extent the failure of any Restricted Subsidiary to be in existence and good
standing would not reasonably be expected to have Material Adverse Effect,
(ii) has the power and authority to own its property and to transact the
business in which it is engaged and proposes to engage, except where the failure
to do so would not reasonably be expected to have a Material Adverse Effect, and
(iii) is duly qualified and in good standing in each jurisdiction where the
ownership, leasing or operation of property or the conduct of its business
requires such qualification, except, in each case, under this clause (iii) where
the same could not be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect.
Section 5.3    Authority and Enforceability. The Borrower has the power and
authority to enter into this Agreement and the other Loan Documents executed by
it, to make the borrowings herein provided for, to issue its Notes (if any), to
grant to the Collateral Agent the Liens described in the Collateral Documents
executed by the Borrower, and to perform all of its obligations hereunder and
under the other Loan Documents executed by it. Each other Loan Party has the
power and authority to enter into the Loan Documents executed by it, to grant to
the Collateral Agent the Liens described in the Collateral Documents executed by
such Person, and to perform all of its obligations under the Loan Documents
executed by it. The Loan Documents delivered by the Loan Parties have been duly
authorized by proper corporate and/or other organizational proceedings,
executed, and delivered by such Person and constitute valid and binding
obligations of such Person enforceable against it in accordance with their
terms, except as enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance or similar laws affecting creditors’ rights generally and
general principles of equity (regardless of whether the application of such
principles is considered in a proceeding in equity or at law); and this
Agreement and the other Loan Documents do not, nor does the performance or
observance by any Loan Party, if any, of any of the matters and things herein or
therein provided for, (a) violate any provision of law or any judgment,
injunction, order or decree binding upon any Loan Party, (b) contravene or
constitute a default under any provision of the organizational documents (e.g.,
charter, articles of incorporation, by‑laws, articles of association, operating
agreement, partnership agreement or other similar document) of any Loan Party,
(c) contravene or constitute a default under any covenant, indenture or
agreement of or affecting any Loan Party or any of its Property, or (d) result
in the creation or imposition of any Lien on any Property of any Loan Party
other than the Liens granted in favor of the Collateral Agent pursuant to the
Collateral Documents and Permitted Liens, except with respect to clauses (a),
(c) or (d), to the extent, individually or in the aggregate, that such
violation, contravention, breach, conflict, default or creation or imposition of
any Lien could not reasonably be expected to result in a Material Adverse
Effect.
Section 5.4    No Material Adverse Change. Since December 31, 2015, there has
been no event or circumstance which individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.


69

--------------------------------------------------------------------------------





Section 5.5    Litigation and Other Controversies. There is no litigation,
arbitration or governmental proceeding pending or, to the knowledge of the
Borrower and its Restricted Subsidiaries, threatened in writing against the
Borrower or any of its Restricted Subsidiaries that could reasonably be expected
to have a Material Adverse Effect.
Section 5.6    True and Complete Disclosure. As of the Second Restatement
Effective Date, all information (other than projections or any other
forward‑looking information and any information of a general economic or
industry‑specific nature) furnished by or on behalf of the Borrower or any of
its Restricted Subsidiaries in writing to the Administrative Agent, the L/C
Issuer or any Lender for purposes of or in connection with this Agreement, or
any transaction contemplated herein, is true and accurate in all material
respects and not incomplete by omitting to state any fact necessary to make such
information (taken as a whole) not misleading in light of the circumstances
under which such information was provided; provided that, with respect to
projected financial information furnished by or on behalf of the Borrower or any
of its Restricted Subsidiaries, the Borrower only represents and warrants that
such information is prepared in good faith based upon assumptions believed to be
reasonable at the time furnished (it being understood that such projections are
subject to uncertainties and contingencies, many of which are beyond the control
of the Borrower, that actual results may vary from projected results and such
variances may be material and that the Borrower makes no representation as to
the attainability of such projections or as to whether such projections will be
achieved or will materialize).
Section 5.7    Margin Stock. No part of the proceeds of any Loan or other
extension of credit hereunder will be used by the Borrower or any Restricted
Subsidiary thereof to purchase or carry any margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System, “Margin
Stock”) or to extend credit to others for the purpose of purchasing or carrying
any margin stock. Neither the making of any Loan or other extension of credit
hereunder nor the use of the proceeds thereof will violate or be inconsistent
with the provisions of Regulations T, U or X of the Board of Governors of the
Federal Reserve System and any successor to all or any portion of such
regulations. Margin Stock constitutes less than 25.00% of the value of those
assets of the Borrower and its Restricted Subsidiaries that are subject to any
limitation on sale, pledge or other restriction hereunder.
Section 5.8    Taxes. The Borrower and each of its Restricted Subsidiaries has
filed or caused to be filed all Tax returns required to be filed by the Borrower
and/or any of its Restricted Subsidiaries, except where failure to so file could
not be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect. The Borrower and each of its Restricted Subsidiaries
has paid all Taxes payable by them (other than Taxes which are not delinquent),
except those (a) not overdue by more than thirty (30) days or (b) if more than
30 days overdue, (i) those that are being contested in good faith and by proper
legal proceedings and as to which appropriate reserves have been provided for in
accordance with GAAP or (ii) those the non‑payment of which could not be
reasonably expected to result in a Material Adverse Effect.
Section 5.9    ERISA. The Borrower and each other member of its Controlled Group
has fulfilled its obligations under the minimum funding standards of, and is in
compliance in all material respects with, ERISA and the Code to the extent
applicable to it and, other than a liability for premiums under Section 4007 of
ERISA, has not incurred any liability to the PBGC or a Plan, except where the
failure, noncompliance or incurrence of such could not be reasonably expected,
individually or in the aggregate, to have a Material Adverse Effect. The
Borrower and its Restricted Subsidiaries have no contingent liabilities with
respect to any post‑retirement benefits under a Welfare Plan, other than
liability for continuation coverage described in article 6 of Title 1 of ERISA,
and except as could not be reasonably expected to have a Material Adverse
Effect.
Section 5.10    Subsidiaries. Schedule 5.10 correctly sets forth, as of the
Second Restatement Effective Date, each Subsidiary of the Borrower, its
respective jurisdiction of organization and the percentage ownership


70

--------------------------------------------------------------------------------





(whether directly or indirectly) of the Borrower in each class of capital stock
or other Equity Interests of each of its Subsidiaries and also identifies the
direct owner thereof. As of the Second Restatement Effective Date, all of the
Subsidiaries of the Borrower will be Restricted Subsidiaries.
Section 5.11    Compliance with Laws. The Borrower and each of its Restricted
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authority in respect of the conduct of their businesses and the ownership of
their property, except such noncompliances as could not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.
Section 5.12    Environmental Matters. The Borrower and each of its Restricted
Subsidiaries is in compliance with all applicable Environmental Laws and the
requirements of any permits issued under such Environmental Laws, except to the
extent that the aggregate effect of all noncompliances could not reasonably be
expected to have a Material Adverse Effect. There are no pending or, to the
knowledge of the Borrower and its Restricted Subsidiaries, threatened in writing
Environmental Claims, including any such claims (regardless of materiality) for
liabilities under CERCLA relating to the disposal of Hazardous Materials,
against the Borrower or any of its Restricted Subsidiaries or any real property,
including leaseholds, owned or operated by the Borrower or any of its Restricted
Subsidiaries, except such claims as could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect. Except as
could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect, there are no facts, circumstances,
conditions or occurrences on any real property, including leaseholds, owned or
operated by the Borrower or any of its Restricted Subsidiaries that, to the
knowledge of the Borrower and its Restricted Subsidiaries, could reasonably be
expected (i) to form the basis of an Environmental Claim against the Borrower or
any of its Restricted Subsidiaries or any such real property, or (ii) to cause
any such real property to be subject to any restrictions on the ownership,
occupancy, use or transferability of such real property by the Borrower or any
of its Restricted Subsidiaries under any applicable Environmental Law. To the
knowledge of the Borrower, Hazardous Materials have not been Released on or from
any real property, including leaseholds, owned or operated by the Borrower or
any of its Restricted Subsidiaries where such Release, individually, or when
combined with other Releases, in the aggregate, may reasonably be expected to
have a Material Adverse Effect.
Section 5.13    Investment Company. Neither the Borrower nor any Restricted
Subsidiary is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
Section 5.14    Intellectual Property. The Borrower and each of its Restricted
Subsidiaries own all the patents, trademarks, service marks, trade names,
copyrights, trade secrets, know-how or other intellectual property rights, or
each has obtained licenses or other rights of whatever nature necessary for the
present conduct of its businesses, in each case without any known conflict with
the rights of others which, or the failure to obtain which, as the case may be,
could reasonably be expected to result in a Material Adverse Effect.
Section 5.15    Good Title. The Borrower and its Restricted Subsidiaries have
good and indefeasible title, or valid leasehold interests, to their material
properties and assets as reflected on the Borrower’s most recent consolidated
balance sheet provided to the Administrative Agent (except for sales of assets
permitted hereunder, and such defects in title that could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect) and is subject to no Liens, other than Permitted Liens.
Section 5.16    Labor Relations. Neither the Borrower nor any of its Restricted
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected to have a Material Adverse Effect. There is (i) no strike, labor
dispute, slowdown or stoppage pending against the Borrower or any of its
Restricted Subsidiaries


71

--------------------------------------------------------------------------------





or, to the knowledge of the Borrower and its Restricted Subsidiaries, threatened
in writing against the Borrower or any of its Restricted Subsidiaries and
(ii) to the knowledge of the Borrower and its Restricted Subsidiaries, no union
representation proceeding is pending with respect to the employees of the
Borrower or any of its Restricted Subsidiaries and no union organizing
activities are taking place, except (with respect to any matter specified in
clause (i) or (ii) above, either individually or in the aggregate) such as could
not reasonably be expected to have a Material Adverse Effect.
Section 5.17    Capitalization. Except as set forth on Schedule 5.17, all
outstanding Equity Interests of the Borrower and its Restricted Subsidiaries
have been duly authorized and validly issued, and, to the extent applicable, are
fully paid and nonassessable, and as of the Second Restatement Effective Date
there are no outstanding commitments or other obligations of any Restricted
Subsidiary to issue, and no rights of any Person to acquire, any Equity
Interests in any Restricted Subsidiary.
Section 5.18    Governmental Authority and Licensing. The Borrower and its
Restricted Subsidiaries have received all licenses, permits, and approvals of
each Governmental Authority necessary to conduct their businesses, in each case
where the failure to obtain or maintain the same could reasonably be expected to
have a Material Adverse Effect. No investigation or proceeding that could
reasonably be expected to result in revocation or denial of any license, permit
or approval is pending or, to the knowledge of the Borrower, threatened in
writing, except where such revocation or denial could not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.
Section 5.19    Approvals. No authorization, consent, license or exemption from,
or filing or registration with, any Governmental Authority, nor any approval or
consent of any other Person, is or will be necessary to the valid execution,
delivery or performance by the Borrower or any other Loan Party of any Loan
Document, except (a) for such approvals which have been obtained prior to the
date of this Agreement and remain in full force and effect, (b) filings
necessary to perfect Liens created by the Loan Documents and (c) consents,
approvals, registrations, filings, permits or actions the failure to obtain or
perform which could not be reasonably expected to have a Material Adverse
Effect.
Section 5.20    Solvency. As of the Second Restatement Effective Date and after
giving effect to the Transactions and the incurrence of the indebtedness and
obligations being incurred in connection with this Agreement and the
Transactions, (a) the sum of the debts and liabilities (including subordinated
and contingent liabilities) of the Borrower and its Restricted Subsidiaries,
taken as a whole, does not exceed the fair value of the present assets of the
Borrower and its Restricted Subsidiaries, taken as a whole, (b) the present fair
saleable value of the assets of the Borrower and its Restricted Subsidiaries,
taken as a whole, is not less than the amount that will be required to pay the
probable debts and liabilities (including subordinated and contingent
liabilities) of the Borrower and its Restricted Subsidiaries, taken as a whole,
or their debts as they become absolute and matured in the ordinary course of
business, (c) the capital of the Borrower and its Restricted Subsidiaries, taken
as a whole, is not unreasonably small in relation to the business of the
Borrower or its Restricted Subsidiaries, taken as a whole, contemplated as of
the date hereof and as proposed to be conducted following the Second Restatement
Effective Date; and (d) the Borrower and its Restricted Subsidiaries, taken as a
whole, have not incurred, or believe that they will incur, debts (including
current obligations and contingent liabilities) beyond their ability to pay such
debts as they mature in the ordinary course of business. For the purposes of
this Section 5.20, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Accounting Standards
Codification Topic 450).


72

--------------------------------------------------------------------------------





Section 5.21    Foreign Assets Control Regulations and Anti-Money Laundering.
(a)    OFAC. None of the Borrower, any of its Restricted Subsidiaries or, to the
knowledge of the Borrower, any director, officer, employee or agent of the
Borrower or any of its Restricted Subsidiaries is a Person that is, or is owned
or controlled by Persons that are: (i) the target of any sanctions then being
administered or enforced by the U.S. Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”), the U.S. Department of State, the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority (collectively, “Sanctions”), or (ii) located,
organized or resident in a country, region or territory that is, or whose
government is, then the subject of Sanctions (currently, Crimea, Cuba, Iran,
North Korea, Sudan and Syria).
(b)    Patriot Act. The Borrower and its Restricted Subsidiaries are in
compliance, in all material respects, with the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”).
(c)    Use of Proceeds. The Borrower will not, directly or, to its knowledge,
indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
Person, (i) to fund any activities or business of or with any Person, or in any
country, region or territory, that, at the time of such funding, is, or whose
government is, the subject of Sanctions; (ii) in any other manner that would
result in a violation of Sanctions by any Loan Party or its Restricted
Subsidiaries; (iii) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of laws, rules, and regulations of any jurisdiction
applicable to the Borrower or any of its Restricted Subsidiaries from time to
time concerning or relating to bribery or corruption; or (iv) in violation of
the Patriot Act.
Section 5.22    Security Interest in Collateral. Subject to Section 9.13, the
provisions of the Collateral Documents create legal, valid and enforceable Liens
on all of the Collateral in favor of the Collateral Agent (or any designee or
trustee on its behalf), for the benefit of itself and the other Secured Parties,
subject, as to enforceability, to applicable bankruptcy, insolvency or similar
laws affecting creditors’ rights generally and to general principles of equity
and principles of good faith and dealing, and upon the making of such filings
and taking of such other actions required to be taken by the applicable
Collateral Documents (including the filing of appropriate financing statements
with the office of the Secretary of State of the state of organization of each
Loan Party, the filing of appropriate assignments or notices with the
U.S. Patent and Trademark Office and the U.S. Copyright Office, and, to the
extent required pursuant to Section 4.2 of this Agreement, the proper
recordation of mortgages or deeds of trust and fixture filings with respect to
any real property (other than Excluded Property), in each case in favor of the
Collateral Agent (or any designee or trustee on its behalf) for the benefit of
itself and the other Secured Parties and the delivery to the Collateral Agent of
any certificates representing Equity Interests or promissory notes required to
be delivered pursuant to the applicable Collateral Documents), such Liens
constitute perfected Liens (with the priority such Liens are expressed to have
within the relevant Collateral Document) on the Collateral (to the extent such
Liens are required to be perfected under the terms of the Loan Documents),
securing the Obligations, Hedging Liability, and, at the Borrower’s option,
Funds Transfer Liability, Deposit Account Liability and Data Processing
Obligations, in each case as and to the extent set forth therein.
Section 5.23    EEA Financial Institutions. None of the Loan Parties is an EEA
Financial Institution.
ARTICLE 6.    Covenants.
The Borrower covenants and agrees that, until the Loans or other Obligations
hereunder shall have been paid in full (other than with respect to contingent
indemnification obligations for which no claim has been made


73

--------------------------------------------------------------------------------





and Letters of Credit that have been cash collateralized or otherwise
backstopped (including by “grandfathering” into future credit agreements)) and
the Commitments shall have been terminated (the “Termination Date”):
Section 6.1    Information Covenants. The Borrower will furnish to the
Administrative Agent (for delivery to the Lenders):
(a)    Quarterly Reports. Within 45 days after the end of each fiscal quarter of
Vantiv not corresponding with the fiscal year end, commencing with the fiscal
quarter ending September 30, 2016, Vantiv’s consolidated balance sheet as at the
end of such fiscal quarter and the related consolidated statements of income and
retained earnings and of cash flows for such fiscal quarter and for the elapsed
portion of the fiscal year-to-date period then ended, each in reasonable detail,
prepared by Vantiv in accordance with GAAP, and setting forth comparative
figures for the corresponding fiscal quarter in the prior fiscal year, all of
which shall be certified by the chief financial officer or other financial or
accounting officer of the Borrower that they fairly present in all material
respects in accordance with GAAP the financial condition of Vantiv and its
Subsidiaries as of the dates indicated and the results of their operations and
changes in their cash flows for the periods indicated, subject to normal
year‑end audit adjustments and the absence of footnotes.
(b)    Annual Statements. Within 90 days after the close of each fiscal year of
Vantiv (commencing with the fiscal year ending December 31, 2016), a copy of
Vantiv’s consolidated balance sheet as of the last day of the fiscal year then
ended and Vantiv’s consolidated statements of income, retained earnings, and
cash flows for the fiscal year then ended, and accompanying notes thereto, each
in reasonable detail and showing in comparative form the figures for the
previous fiscal year, accompanied by a report thereon of a firm of independent
public accountants of recognized national standing, selected by Vantiv, to the
effect that the consolidated financial statements have been prepared in
accordance with GAAP and present fairly in accordance with GAAP the consolidated
financial condition of Vantiv and its Subsidiaries as of the close of such
fiscal year and the results of their operations and cash flows for the fiscal
year then ended and that an examination of such accounts in connection with such
financial statements has been made in accordance with generally accepted
auditing standards (which report shall be unqualified as to scope of such audit
and shall not contain any “going concern” or like qualification; provided that
such report may contain a “going concern” qualification, explanatory paragraph
or emphasis solely as a result of an impending maturity within 12 months of, or
an impending breach of any financial covenant under, any of the Facilities
(including Incremental Facilities, Incremental Equivalent Debt, and Refinancing
Indebtedness in respect of any of the foregoing)).
(c)    Annual Budget. Within 45 days after the commencement of each fiscal year
of Vantiv, a detailed consolidated budget for Vantiv and its Subsidiaries for
such fiscal year (including a projected consolidated balance sheet and
consolidated statements of projected operations, comprehensive income and cash
flows as of the end of and for such fiscal year and setting forth the material
assumptions used for purposes of preparing such budget).
(d)    Management Discussion and Analysis. Within 45 days after the close of
each of the first three (3) fiscal quarters, a management discussion and
analysis of Vantiv and its Subsidiaries’ financial performance for that fiscal
quarter and a comparison of financial performance for that financial quarter to
the corresponding fiscal quarter of the previous fiscal year (in form reasonably
acceptable to the Administrative Agent, which shall not be unacceptable solely
because it does not contain all of the information required to be included in
unaudited interim financial statements by Item 303 of Regulation S-K of the
Securities Act of 1933, as amended). Within 90 days after the close of each
fiscal year, a


74

--------------------------------------------------------------------------------





management discussion and analysis of Vantiv and its Subsidiaries’ financial
performance for that fiscal year and a comparison of financial performance for
that fiscal year to the prior year.
(e)    Compliance Certificate. At the time of the delivery of the financial
statements provided for in Sections 6.1(a) and (b), a certificate of the chief
financial officer or other financial or accounting officer of the Borrower
substantially in the form of Exhibit F (w) stating no Default or Event of
Default has occurred and is then continuing or, if a Default or Event of Default
exists, a detailed description of the Default or Event of Default and all
actions the Borrower is taking with respect to such Default or Event of Default,
(x) to the extent required by Section 4.6, designating any applicable Domestic
Subsidiary as a Material Subsidiary, (y) showing the Borrower’s compliance with
the covenants set forth in Section 6.22 and (z) solely in connection with the
delivery of financial statements pursuant to Section 6.1(b) for any fiscal year
beginning with the fiscal year ending December 31, 2017, if the Senior Secured
Leverage Ratio calculated on a Pro Forma Basis as of the last day of such fiscal
year is greater than 3.75:1.00, calculating Excess Cash Flow for such fiscal
year and the Senior Secured Leverage Ratio as of the last day of such fiscal
year.
(f)    Notice of Default or Litigation. Promptly after any senior executive
officer of the Borrower obtains knowledge thereof, notice of (i) the occurrence
of any event which constitutes a Default or an Event of Default, which notice
shall specify the nature thereof, the period of existence thereof and what
action the Borrower proposes to take with respect thereto, (ii) the commencement
of, or threat in writing of, or any significant development in, any litigation,
labor controversy, arbitration or governmental proceeding pending against the
Borrower or any of its Restricted Subsidiaries which would reasonably be
expected to result in a Material Adverse Effect.
(g)    Other Reports and Filings. To the extent not required by any other clause
in this Section 6.1, promptly, copies of all financial information, proxy
materials and other material information which the Borrower or any of its
Restricted Subsidiaries has delivered to holders of, or to any agent or trustee
with respect to, Indebtedness of the Borrower or any of its Subsidiaries in
their capacity as such a holder, agent or trustee to the extent that the
aggregate principal amount of such Indebtedness exceeds (or upon the utilization
of any unused commitments may exceed) $30.0 million.
(h)    Environmental Matters. Promptly after any senior executive officer of the
Borrower obtains knowledge thereof, notice of one (1) or more of the following
environmental matters which individually, or in the aggregate, may reasonably be
expected to have a Material Adverse Effect: (i) any notice of an Environmental
Claim against the Borrower or any of its Subsidiaries or any real property owned
or operated by the Borrower or any of its Subsidiaries; (ii) any condition or
occurrence on or arising from any real property owned or operated by the
Borrower or any of its Subsidiaries that (a) results in noncompliance by the
Borrower or any of its Subsidiaries with any applicable Environmental Law or
(b) could reasonably be expected to form the basis of an Environmental Claim
against the Borrower or any of its Subsidiaries or any such real property;
(iii) any condition or occurrence on any real property owned or operated by the
Borrower or any of its Subsidiaries that could reasonably be expected to cause
such real property to be subject to any restrictions on the ownership,
occupancy, use or transferability by the Borrower or any of its Subsidiaries of
such real property under any Environmental Law; and (iv) any removal or remedial
actions to be taken in response to the actual or alleged presence of any
Hazardous Material on any real property owned or operated by the Borrower or any
of its Subsidiaries as required by any Environmental Law or any Governmental
Authority. All such notices shall describe in reasonable detail the nature of
the claim, investigation, condition, occurrence or removal or remedial action
and the Borrower’s or such Subsidiary’s response thereto. In addition, the
Borrower agrees to provide the Lenders with copies of all material
non-privileged written communications by the Borrower


75

--------------------------------------------------------------------------------





or any of its Subsidiaries with any Person or Governmental Authority relating to
any of the matters set forth in clauses (i)‑(iv) above, and such detailed
reports relating to any of the matters set forth in clauses (i)‑(iv) above as
may reasonably be requested by the Administrative Agent or the Required Lenders.
(i)    Other Information. From time to time, such other information or documents
(financial or otherwise) as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request; provided that the Administrative
Agent and any Lender (through the Administrative Agent) may request such
information in their respective capacities as Administrative Agent and Lender
only and may not use such information for any purpose other than a purpose
reasonably related to its capacity as Administrative Agent or Lender, as
applicable; provided further that nothing in this Section 6.1(i) shall require
Holdco, the Borrower or any Subsidiary to take any action that would violate any
customary third party confidentiality agreement with any Person that is not an
Affiliate (and, in all events, so long as such confidentiality agreement does
not relate to information regarding the financial affairs of Holdco, the
Borrower or any Subsidiary or the compliance with the terms of any Loan
Document) or waive any attorney‑client or similar privilege.
Information and documents required to be delivered pursuant to this Section 6.1
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address provided to the Administrative Agent or on an Intralinks or similar site
to which the Lenders have been granted access; or (ii) on which such documents
are transmitted by electronic mail to the Administrative Agent.
Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 6.1 may be satisfied by furnishing Vantiv’s Form 10‑K or 10‑Q, as
applicable, filed with the Securities and Exchange Commission.
Section 6.2    Inspections. The Borrower will, and will cause each Restricted
Subsidiary to, permit officers, designated representatives and agents of the
Administrative Agent (or any Lender solely if accompanying the Administrative
Agent), to visit and inspect any Property of the Borrower or such Restricted
Subsidiary, and to examine the books of account of the Borrower or such
Restricted Subsidiary and discuss the affairs, finances and accounts of the
Borrower or such Restricted Subsidiary with its and their officers and
independent accountants, all at such reasonable times as the Administrative
Agent may request; provided that (i) prior written notice of any such visit,
inspection or examination shall be provided to the Borrower and such visit,
inspection or examination shall be performed at reasonable times to be agreed to
by the Borrower, which agreement will not be unreasonably withheld,
(ii) excluding any such visits and inspections during the continuation of an
Event of Default, the Administrative Agent shall not exercise its rights under
this Section 6.2 more often than one (1) time during any such fiscal year, the
Borrower is not obligated to compensate the Administrative Agent for more than
one (1) inspection and examination by the Administrative Agent during any
calendar year and any such compensation shall be subject to the limitations of
Section 10.13, and (iii) the Administrative Agent may conduct inspections
pursuant to this Section 6.2 in its respective capacity as Administrative Agent
only and may not conduct inspections or utilize information from such
inspections for any purpose other than a purpose reasonably related to its
capacity as Administrative Agent; provided, further, that nothing in this
Section 6.2 shall require Holdco, the Borrower or any Subsidiary to take any
action or permit any inspection that would violate any customary third party
confidentiality agreement with any Person that is not an Affiliate (and, in all
events, so long as such confidentiality agreement does not relate to information
regarding the financial affairs of Holdco, the Borrower or any Subsidiary or the
compliance with the terms of any Loan Document) or waive any attorney‑client or
similar privilege. The Administrative Agent shall give the Borrower a reasonable
opportunity to participate in any discussions with the Borrower’s independent
public accountants.


76

--------------------------------------------------------------------------------





Section 6.3    Maintenance of Property, Insurance, Environmental Matters, etc.
(a)    The Borrower will, and will cause each of its Subsidiaries to, (i) keep
its property, plant and equipment in good repair, working order and condition,
except (A) normal wear and tear and casualty and condemnation and (B) to the
extent that failure to do so would not reasonably be expected to result in a
Material Adverse Effect, and (ii) maintain in full force and effect with
financially sound and reputable insurance companies insurance against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business of the Borrower and shall furnish to the Administrative
Agent upon its reasonable request (but not more than twice per fiscal year in
the absence of an Event of Default) reasonably detailed information as to the
insurance so carried.
(b)    Without limiting the generality of Section 6.3(a), the Borrower and its
Subsidiaries: (i) shall comply with, and maintain all real property in
compliance with, any applicable Environmental Laws; (ii) shall obtain and
maintain in full force and effect all governmental approvals required for its
operations at or on its properties by any applicable Environmental Laws;
(iii) shall cure as soon as reasonably practicable any violation of applicable
Environmental Laws with respect to any of its properties which individually or
in the aggregate may reasonably be expected to have a Material Adverse Effect;
(iv) shall not, and shall not permit any other Person to, own or operate on any
of its properties any landfill or dump or hazardous waste treatment, storage or
disposal facility as defined pursuant to the RCRA, or any comparable state law;
and (v) shall not use, generate, treat, store, release or dispose of Hazardous
Materials at or on any of the real property except in the ordinary course of its
business and in compliance with all Environmental Laws; except, with respect to
clauses (i), (ii), (iv) and (v), to the extent, either individually or in the
aggregate, all of the same could not be reasonably expected to have a Material
Adverse Effect. With respect to any Release of Hazardous Materials, the Borrower
and its Restricted Subsidiaries shall conduct any necessary or required
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other response action necessary to remove, cleanup or abate any
material quantity of Hazardous Materials released at or on any of its properties
as required by any applicable Environmental Law.
Section 6.4    Books and Records. Each of Holdco and the Borrower will, and will
cause each Restricted Subsidiary to, maintain proper books of record and account
in which entries that are full, true and correct in all material respects and
are in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of Holdco,
the Borrower or its Restricted Subsidiary, as the case may be.
Section 6.5    Preservation of Existence. The Borrower will, and will cause each
of its Restricted Subsidiaries to, do or cause to be done, all things necessary
to preserve and keep in full force and effect (a) its existence under the laws
of its jurisdiction of organization and (b) its franchises, authority to do
business, licenses, patents, trademarks, copyrights and other proprietary
rights, except, (i) in the case of clause (a) with respect to each Restricted
Subsidiary and (ii) in the case of clause (b), in each case, where the failure
to do so would not reasonably be expected to have a Material Adverse Effect;
provided, however, that nothing in this Section 6.5 shall prevent the Borrower
or any Restricted Subsidiary from consummating any transaction permitted by
Section 6.16.
Section 6.6    Compliance with Laws. The Borrower shall, and shall cause each
Restricted Subsidiary to, comply in all respects with the requirements of all
laws, rules, regulations, ordinances and orders applicable to its property or
business operations of any Governmental Authority, where any such
non‑compliance, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect or result in a Lien upon any of its Property
(other than a Permitted Lien).


77

--------------------------------------------------------------------------------





Section 6.7    ERISA. The Borrower shall, and shall cause each Subsidiary to,
promptly pay and discharge all obligations and liabilities arising under ERISA
of a character which if unpaid or unperformed would reasonably be expected to
have a Material Adverse Effect. The Borrower shall, and shall cause each
Subsidiary to, promptly notify the Administrative Agent of: (a) the occurrence
of any Reportable Event with respect to a Plan, (b) receipt of any notice from
the PBGC of its intention to seek termination of any Plan or appointment of a
trustee therefor and (c) its intention to terminate or withdraw from any Plan,
in each case, except as could not reasonably be expected to have a Material
Adverse Effect.
Section 6.8    Payment of Taxes. The Borrower will, and will cause each of its
Restricted Subsidiaries to, pay and discharge all material Taxes imposed upon it
or any of its Property, before becoming delinquent and before any material
penalties accrue thereon, unless and to the extent that (a) such Taxes are being
contested in good faith and by proper proceedings and as to which appropriate
reserves are provided therefor in accordance with GAAP, unless and until any
material Lien resulting therefrom attaches to any of its Property or (b) the
failure to pay such Taxes could not be reasonably expected to have a Material
Adverse Effect.
Section 6.9    Designation of Subsidiaries. The Borrower may at any time after
the Second Restatement Effective Date designate (or re-designate) any existing
or subsequently acquired or organized Restricted Subsidiary of the Borrower as
an Unrestricted Subsidiary and designate (or re-designate) any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (i) immediately before and
after such designation or re-designation on a Pro Forma Basis, no Event of
Default shall have occurred and be continuing (including after the
reclassification of investments in, Indebtedness of, and Liens on, the
applicable Subsidiary or its assets) and (ii) immediately after giving effect to
such designation or re-designation, the Borrower and its Restricted Subsidiaries
shall be in compliance, on a Pro Forma Basis, with the covenants set forth in
Section 6.22 recomputed as of the last day of the most recent period for which
financial statements have been or were required to be delivered pursuant to
Section 6.1(a) or (b). The designation (or re-designation) of any Subsidiary as
an Unrestricted Subsidiary after the Second Restatement Effective Date shall
constitute an investment by the Borrower therein at the date of designation (or
re-designation) in an amount equal to the fair market value of the Borrower’s or
its Restricted Subsidiary’s (as applicable) investment therein. Such designation
(or re-designation) will be permitted only if an investment in such amount would
be permitted at such time pursuant to Section 6.17. Unrestricted Subsidiaries
will not be subject to any of the mandatory prepayments, representations and
warranties, covenants or Events of Default set forth in the Loan Documents.
Section 6.10    Use of Proceeds. The Borrower shall use the proceeds of the
Revolving Loans and Swing Loans on or after the Second Restatement Effective
Date for working capital needs and other general corporate purposes of the
Borrower and its subsidiaries (including for capital expenditures, Acquisitions,
working capital and/or purchase price adjustments, the payment of transaction
fees and expenses (in each case, including in connection with the Transactions),
other investments, Distributions and any other purpose not prohibited by the
Loan Documents). The Borrower shall use the proceeds of the Term A-3 Loans and
the Term B Loans made in cash on the Second Restatement Effective Date to
finance a portion of the Transactions (including the payment of Transaction
Costs) and for working capital and other general corporate purposes, including
the financing of Permitted Acquisitions and other investments and any other use
not prohibited by the Loan Documents. The Borrower and its Subsidiaries shall
use the proceeds of the Incremental Facilities for working capital and other
general corporate purposes, including the financing of Permitted Acquisitions
and other investments and any other use not prohibited by the Loan Documents.
Section 6.11    Contracts with Affiliates. The Borrower shall not, nor shall it
permit any Restricted Subsidiary to, enter into any contract, agreement or
business arrangement with any of its Affiliates (other than by or among the
Borrower and/or its Restricted Subsidiaries), except on terms that are not
materially less favorable


78

--------------------------------------------------------------------------------





to the Borrower or such Restricted Subsidiary as would have been obtained in a
comparable arm’s-length transaction with a Person that is not an Affiliate;
provided that the foregoing restrictions shall not apply to:
(a)    individual transactions with an aggregate value of less than
$20.0 million;
(b)    transactions permitted by Section 6.18;
(c)    the First Restatement Agreement Transactions and the transactions
contemplated by the Master Investment Agreement and the Ancillary Agreements (as
defined in the Master Investment Agreement);
(d)    [Reserved];
(e)    employment and severance arrangements and health, disability and similar
insurance or benefit plans between the Borrower (or any direct or indirect
parent thereof) and the Restricted Subsidiaries and their respective directors,
officers, employees (including management and employee benefit plans or
agreements, subscription agreements or similar agreements pertaining to the
repurchase of capital stock pursuant to put/call rights or similar rights with
current or former employees, officers or directors and stock option or incentive
plans and other compensation arrangements) in the ordinary course of business or
as otherwise approved by the board of directors (or similar governing body) of
the Borrower;
(f)    the payment of customary fees and reasonable out‑of‑pocket costs to, and
indemnities provided on behalf of, directors, managers, consultants, officers
and employees of the Borrower and the Restricted Subsidiaries (or any direct or
indirect parent of the Borrower) in the ordinary course of business (in the case
of any direct or indirect parent of the Borrower, to the extent attributable to
the operations of the Borrower or its Restricted Subsidiaries);
(g)    transactions with joint ventures for the purchase and sale of goods,
equipment or services entered into in the ordinary course of business;
(h)    transactions pursuant to permitted agreements in existence on the Second
Restatement Effective Date and set forth on Schedule 6.11 or any amendment
thereto to the extent such an amendment is not adverse, taken as a whole, to the
Lenders in any material respect;
(i)    payments by the Borrower and its Restricted Subsidiaries to each other
pursuant to tax sharing agreements or arrangements among any direct or indirect
parent of Borrower and such parent’s Restricted Subsidiaries on customary terms;
(j)    loans and other transactions among the Borrower and its Subsidiaries (and
any direct and indirect parent company of the Borrower) to the extent permitted
under this ARTICLE 6; provided that any Indebtedness of any Loan Party owed to a
Subsidiary that is not a Loan Party shall be subordinated in right of payment to
the Obligations (it being understood that payments shall be permitted thereon
unless an Event of Default has occurred and is continuing); and
(k)    payments or loans (or cancellation of loans) to directors, officers,
employees, members of management or consultants of the Borrower, any of its
direct or indirect parent companies or any of its Restricted Subsidiaries which
are approved by a majority of the board of directors of the Borrower in good
faith.


79

--------------------------------------------------------------------------------





Section 6.12    No Changes in Fiscal Year. The Borrower shall not, nor shall it
permit any Restricted Subsidiary to, change its fiscal year for financial
reporting purposes from its present basis without the prior written consent of
the Administrative Agent (which consent shall not be unreasonably withheld);
provided that in the event that the Administrative Agent shall so consent to
such change, the Borrower and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement that are
necessary in order to reflect such change in financial reporting.
Section 6.13    Change in the Nature of Business; Limitations on the Activities
of Holdco.      The Borrower and its Restricted Subsidiaries, taken as a whole,
will not fundamentally and substantively alter the character of their business,
taken as a whole, from the Business conducted by the Borrower on the Second
Restatement Effective Date and other business activities incidental or related
to any of the foregoing unless such change occurs as a result of any Regulatory
Event at any Lender.
(a)    Holdco will not conduct, transact or otherwise engage in any business or
operations other than (i) the ownership of the capital stock of each direct
Subsidiary of Holdco, as applicable, on the Second Restatement Effective Date,
(ii) maintaining its corporate existence, (iii) participating in tax, accounting
and other administrative activities as a member of the consolidated group of
companies, including the Loan Parties, (iv) the execution and delivery of the
Loan Documents, other documents relating to the First Restatement Agreement
Transactions, the Transactions and any documents pertaining to Indebtedness and
Liens permitted by clauses (A) and/or (B) below, in each case, to which it is a
party and the performance of its obligations thereunder, (v) the performance of
its obligations under the Master Investment Agreement and the Ancillary
Agreements (as defined in the Master Investment Agreement), (vi) in connection
with any Qualified Public Offering or any other issuance of Equity Interests not
prohibited by ARTICLE 6, including the initial public offering of Vantiv’s
Equity Interests, (vii) providing indemnification to officers and directors,
(viii) holding any cash or property received in connection with Distributions
permitted under Section 6.18 and (ix) activities incidental to the businesses or
operations described in clauses (i) through (viii) above; or create, incur,
assume or suffer to exist (A) any Indebtedness except pursuant to (v) the Loan
Documents, (w) guarantees by Holdco of Incremental Equivalent Debt incurred by
the Borrower and/or any Subsidiary Guarantor under Section 6.14(u) or
Refinancing Indebtedness incurred by the Borrower and/or any Subsidiary
Guarantor under Section 6.14(r) to refinance Indebtedness incurred pursuant to
the Loan Documents or Section 6.14(u); provided that, if any such Indebtedness
of the Borrower or any Subsidiary Guarantor is subordinated in right of payment
to the Obligations, any guarantee by Holdco thereof shall be subordinated in
right of payment to Holdco’s guarantee of the Obligations to the same extent,
(x) intercompany Indebtedness, (y) the Transactions or (z) the transactions
contemplated under the Master Investment Agreement or the Ancillary Agreements
(as defined in the Master Investment Agreement) or (B) Liens except (v) pursuant
to the Loan Documents, (w) on Collateral securing any guarantee by Holdco
permitted by clause (A)(w) above; provided that such Liens are subject to
intercreditor arrangements reasonably satisfactory to the Administrative Agent
and, if the Indebtedness of the Borrower or any Subsidiary Guarantor guaranteed
by Holdco pursuant to clause (A)(w) above is secured on a junior basis to the
Obligations, the guarantee by Holdco thereof shall be secured on a junior basis
to the Obligations to the same extent, (x) pursuant to the Transactions,
(y) pursuant to the transactions contemplated under the Master Investment
Agreement or the Ancillary Agreements (as defined in the Master Investment
Agreement) and (z) non-consensual Liens.
(b)    Notwithstanding the foregoing or anything herein to the contrary, Holdco
may merge or consolidate with or into any other Person (other than the Borrower)
or liquidate or dissolve so long as: (i) (x) in the case of a merger or
consolidation, Holdco shall be the continuing or surviving Person or (y) in the
case of a merger or consolidation in which Holdco is not the continuing or
surviving Person or in the case of any liquidation or dissolution, the Person
formed by or surviving any such merger or consolidation or receiving the assets
of Holdco, as applicable, shall be an entity organized or existing under the
laws of the United States, any state thereof or the District of Columbia (Holdco
or such Person, as the case may be, being herein referred to as the


80

--------------------------------------------------------------------------------





“Successor Holdco”), (ii) the Successor Holdco (if other than Holdco) shall
expressly assume all the obligations of Holdco under this Agreement and the
other Loan Documents pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent, (iii) no Event of Default
has occurred and is continuing at the date of such merger, consolidation,
liquidation or dissolution or would result from such merger, consolidation,
liquidation or dissolution, (iv) each Subsidiary Guarantor, unless it is the
other party to such merger or consolidation, or unless the Successor Holdco is
Holdco, shall have by a reaffirmation agreement in form reasonably satisfactory
to the Administrative Agent confirmed that its obligations under the Guaranty,
the Collateral Documents and any other Loan Documents to which it is a party
shall apply to the Successor Holdco’s obligations under the Loan Documents, (v)
the Successor Holdco shall, immediately following such merger, consolidation,
liquidation or dissolution directly or indirectly own all Subsidiaries directly
owned by Holdco immediately prior to such merger, consolidation, liquidation or
dissolution, (vi) the Secured Parties’ rights and remedies under the Loan
Documents, taken as a whole, including their rights and remedies with respect to
any Guaranty and any Collateral owned by the Successor Holdco, and the Successor
Holdco’s obligations under the Loan Documents, including the Guaranty, the
Security Agreement and any other Collateral Documents to which it is a party,
will not be impaired in any manner as a result of such merger, consolidation,
liquidation or dissolution and (vii) the Borrower shall have provided all
documentation and other information regarding the Successor Holdco (unless such
Successor Holdco is Holdco) as shall have been reasonably requested in writing
by the Administrative Agent or any Lender through the Administrative Agent that
the Administrative Agent or such Lender shall have reasonably determined is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act; provided that, if the foregoing are satisfied, the Successor Holdco
(if other than Holdco) will succeed to, and be substituted for, Holdco under
this Agreement.
Section 6.14    Indebtedness. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, contract, create, incur, assume or suffer to
exist any Indebtedness, except;
(a)    the Obligations, Hedging Liability (other than for speculative purposes),
and Funds Transfer Liability, Deposit Account Liability and Data Processing
Obligations of the Borrower and its Restricted Subsidiaries;
(b)    Indebtedness owed pursuant to Hedge Agreements entered into in the
ordinary course of business and not for speculative purposes with Persons other
than Lenders (or their Affiliates);
(c)    intercompany Indebtedness among the Borrower and its Restricted
Subsidiaries to the extent permitted by Section 6.17;
(d)    Indebtedness (including Capitalized Lease Obligations and other
Indebtedness arising under Capital Leases) the proceeds of which are used to
finance the acquisition, lease, construction, repair, replacement, expansion or
improvement of fixed or capital assets or otherwise incurred in respect of
capital expenditures, whether through the direct purchase of assets or the
purchase of capital stock of any Person owning such assets; provided that the
aggregate principal amount of Indebtedness outstanding under this clause (d),
together with any Refinancing Indebtedness incurred under clause (r) below in
respect thereof, shall not exceed the greater of $75.0 million and 1.0% of
Consolidated Total Assets (measured as of the date such Indebtedness is issued
or incurred and based upon the financial statements most recently delivered on
or prior to such date pursuant to Section 6.1(a) or (b), but giving effect to
any Specified Transaction occurring thereafter and on or prior to the date of
determination);
(e)    Indebtedness of the Borrower and its Restricted Subsidiaries not
otherwise permitted by this Section; provided that the aggregate amount of
Indebtedness outstanding under this clause (e)


81

--------------------------------------------------------------------------------





shall not exceed the greater of $300.0 million and 4.0% of Consolidated Total
Assets (measured as of the date such Indebtedness is issued or incurred and
based upon the financial statements most recently delivered on or prior to such
date pursuant to Section 6.1(a) or (b), but giving effect to any Specified
Transaction occurring thereafter and on or prior to the date of determination);
(f)    Contingent Obligations incurred by (i) any Restricted Subsidiary in
respect of Indebtedness of the Borrower or any other Subsidiary that is
permitted to be incurred under this Agreement and (ii) the Borrower in respect
of Indebtedness of any Subsidiary that is permitted to be incurred under this
Agreement; provided that any such Contingent Obligations incurred by the
Borrower or any Loan Party with respect to Indebtedness incurred by any
Subsidiary that is not a Loan Party, must not be prohibited by Section 6.17;
(g)    Contingent Obligations incurred in the ordinary course of business in
respect of obligations to suppliers, customers, franchisees, lessors, licensees
or distribution partners;
(h)    (i) unsecured (other than vendor’s liens arising by operation of law)
Indebtedness in respect of obligations of the Borrower or any Restricted
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money or any Hedge Agreements and
(ii) unsecured Indebtedness in respect of intercompany obligations of the
Borrower or any Restricted Subsidiary in respect of accounts payable incurred in
connection with goods sold or services rendered in the ordinary course of
business and not in connection with the borrowing of money;
(i)    Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, entered into in connection with the
disposition of any business, assets or capital stock permitted hereunder, other
than Contingent Obligations incurred by any Person acquiring all or any portion
of such business, assets or capital stock for the purpose of financing such
acquisition;
(j)    Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for earn-outs, indemnification, adjustment of purchase
price or similar obligations, in each case, entered into in connection with
Permitted Acquisitions or other investments permitted under Section 6.17;
(k)    Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, performance and completion guarantees and similar obligations
incurred in the ordinary course of business and not in connection with the
borrowing of money or Hedge Agreements;
(l)    Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(i) obligations to pay insurance premiums or (ii) take or pay obligations
contained in supply agreements, in each case arising in the ordinary course of
business and not in connection with the borrowing of money or Hedge Agreements;
(m)    Indebtedness representing deferred compensation or similar arrangements
to employees, consultants or independent contractors of the Borrower (or its
direct or indirect parent) and its Restricted Subsidiaries incurred in the
ordinary course of business or otherwise incurred in connection with the
consummation of the First Restatement Agreement Transactions or any Permitted
Acquisition or other


82

--------------------------------------------------------------------------------





investment whether consummated prior to the Second Restatement Effective Date or
permitted under Section 6.17;
(n)    Indebtedness consisting of promissory notes issued to current or former
officers, managers, consultants, directors and employees (or their respective
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees) to finance the purchase or redemption of capital stock of the
Borrower or any of its direct or indirect parent companies permitted by Section
6.18;
(o)    Indebtedness in respect of Cash Management Services, netting services,
automatic clearing house arrangements, employees’ credit or purchase cards,
overdraft protections and similar arrangements in each case incurred in the
ordinary course of business;
(p)    Indebtedness of the Borrower and its Restricted Subsidiaries in existence
on the Second Restatement Effective Date and set forth in all material respects
on Schedule 6.14;
(q)    Indebtedness incurred by the Borrower or any Restricted Subsidiary
constituting reimbursement obligations with respect to bankers’ acceptances and
letters of credit issued in the ordinary course of business, including letters
of credit in respect of workers’ compensation laws, unemployment insurance laws
or similar legislation, or other Indebtedness with respect to reimbursement type
obligations regarding workers’ compensation laws, unemployment insurance laws or
similar legislation; provided, however, that upon the drawing of such bankers’
acceptances and letters of credit or the incurrence of such Indebtedness, such
obligations are reimbursed within 30 days following such drawing or incurrence;
(r)    the incurrence by the Borrower or any Restricted Subsidiary of
Indebtedness which serves to refund or refinance any Indebtedness permitted
under clauses (a), (d), (p), (q), (s), (u), (v), (w), (x) and (y) of this
Section 6.14 or any Indebtedness issued to so refund, replace or refinance
(herein, “refinance”) such Indebtedness, including, in each case, additional
Indebtedness incurred to pay accrued but unpaid interest, premiums (including
tender premiums), defeasance costs and fees and expenses in connection therewith
(collectively, the “Refinancing Indebtedness”) prior to its respective maturity;
provided, however, that such Refinancing Indebtedness:
(A)    (other than with respect to Refinancing Indebtedness that refinances
Indebtedness incurred under clause (a) of this Section 6.14) has a Weighted
Average Life to Maturity at the time such Refinancing Indebtedness is incurred
which is not less than the remaining Weighted Average Life to Maturity of the
Indebtedness being refunded or refinanced;
(B)    to the extent such Refinancing Indebtedness refinances Indebtedness
permitted under clause (a) of this Section 6.14 (i) if secured (w) is secured
only by the Collateral and on a pari passu or subordinated basis with the
Obligations, (x) is subject to customary intercreditor arrangements, the
material terms of which are reasonably satisfactory to the Administrative Agent,
(y) in the case of the refinancing of any Term Facility shall not have a shorter
Weighted Average Life to Maturity than the Term Loans being refinanced and
(z) in the case of the refinancing of any Revolving Facility does not have
required scheduled amortization or commitment reductions earlier than the
Revolving Credit Termination Date, (ii) has a maturity date no earlier than the
latest maturity date of the relevant tranche or Class of Facilities being
refinanced or replaced and (iii) has terms (excluding pricing, fees, rate
floors, optional prepayment or redemption terms, subordination terms (such
subordination terms to be on current market terms) and maturity date) that are
not, when taken as a whole, materially more favorable to the lenders providing
such Refinancing Indebtedness than those applicable to the relevant


83

--------------------------------------------------------------------------------





tranche or Class of Facilities being refinanced or replaced (except for
covenants or other provisions applicable only to periods after the then-existing
latest final maturity date of the relevant tranche or Class of Facilities being
refinanced or replaced) or are on current market terms for such type of
Indebtedness (as reasonably determined by the Borrower in good faith);
(C)    to the extent such Refinancing Indebtedness refinances Indebtedness that
was originally (1) subordinated or pari passu to the Obligations (other than
Indebtedness incurred under clause (w) of this Section 6.14), such Refinancing
Indebtedness is subordinated or pari passu to the Obligations at least to the
same extent as the Indebtedness being refinanced or refunded, (2) secured by the
Collateral on a pari passu or junior basis, such Refinancing Indebtedness is
secured only by the Collateral and only to the extent as the Indebtedness being
refinanced or refunded (but, for the avoidance of doubt, may be unsecured), (3)
secured by assets other than the Collateral, such Refinancing Indebtedness is
secured only by assets other than the Collateral or (4) unsecured, such
Refinancing Indebtedness is unsecured; and
(D)    shall not include Indebtedness of a non‑Loan Party that refinances
Indebtedness of a Loan Party.
(s)    Indebtedness of (x) the Borrower or any Subsidiary incurred to finance a
permitted Acquisition or (y) Persons that are acquired by the Borrower or any
Subsidiary or merged into the Borrower or a Subsidiary in a permitted
Acquisition in accordance with the terms of this Agreement or that is assumed by
the Borrower or any Subsidiary in connection with such permitted Acquisition;
provided that such Indebtedness under this clause (y) is not incurred in
contemplation of such permitted Acquisition; provided further that:
(A)    no Default exists or shall result therefrom;
(B)    any Indebtedness incurred in reliance on clause (x) of this Section
6.14(s) shall not be secured by a Lien and shall not mature or require any
payment of principal, in each case, prior to the date which is 91 days after the
Term B Termination Date;
(C)    in the case of any Indebtedness incurred in reliance on clause (y) of
this Section 6.14(s) the aggregate principal amount of such Indebtedness that is
secured by any Lien, together with all Refinancing Indebtedness in respect
thereof, shall not exceed $150.0 million; and
(D)    subject to subclause (C) above, immediately prior to, and after giving
effect to such permitted Acquisition, at the Borrower’s option either on the
date of execution of the related acquisition agreement or on the date such
Acquisition is consummated, the Borrower and its Restricted Subsidiaries shall
be in compliance, on a Pro Forma Basis, with the covenants set forth in Section
6.22 recomputed as of the last day of the most recently completed period for
which financial statements have been or were required to be delivered pursuant
to Section 6.1(a) or (b);
(t)    Indebtedness of the Borrower or any of its Restricted Subsidiaries
supported by a letter of credit in a principal amount not to exceed the face
amount of such letter of credit;
(u)    secured or unsecured notes issued in lieu of Incremental Facilities (such
notes, “Incremental Equivalent Debt”); provided that if secured (i) is secured
only by the Collateral and on a pari passu or subordinated basis with the
Obligations and (ii) is subject to customary intercreditor


84

--------------------------------------------------------------------------------





arrangements reasonably satisfactory to the Administrative Agent and provided,
further that any such Incremental Equivalent Debt (x) otherwise satisfies
clauses (A), (B), (D), (F), (I), (J) and (K) of Section 2.14(a) as if such
Incremental Equivalent Debt were an Incremental Facility and (y) does not exceed
the Incremental Cap; provided further that no Incremental Equivalent Debt may be
secured by any Collateral (or assets that would constitute Collateral if the
Obligations were secured by such assets) at any time that the Obligations are
not secured by the Collateral as a result of any release of Collateral pursuant
to Section 9.13;
(v)    senior subordinated or subordinated unsecured Indebtedness of the
Borrower or any of its Restricted Subsidiaries; provided that the terms of such
Indebtedness (excluding pricing, fees, rate floors, optional prepayment or
redemption terms and subordination terms (such subordination terms to be on
current market terms)) are not, when taken as a whole, materially more favorable
(as reasonably determined by the Borrower in good faith) to the lenders
providing such Indebtedness than those applicable to the Facilities (other than
any covenants or any other provisions applicable only to periods after the Final
Maturity Date (in each case, as of the incurrence of such Indebtedness)) or is
otherwise on current market terms for such type of Indebtedness (as reasonably
determined by the Borrower in good faith) and provided further, that, after
giving effect thereto, (i) the Leverage Ratio does not exceed 5.75:1.00,
calculated on a Pro Forma Basis as of the last day of the most recently ended
period of four consecutive fiscal quarters for which financial statements have
been or were required to be delivered pursuant to Section 6.1(a) or (b) and
(ii) no Event of Default shall have occurred and be continuing or would result
therefrom;
(w)    senior unsecured Indebtedness of the Borrower or any of its Restricted
Subsidiaries; provided that the terms of such Indebtedness (excluding pricing,
fees, rate floors, optional prepayment or redemption terms and subordination
terms (such subordination terms to be on current market terms)) are not, when
taken as a whole, materially more favorable (as reasonably determined by the
Borrower in good faith) to the lenders providing such Indebtedness than those
applicable to the Facilities (other than any covenants or any other provisions
applicable only to periods after the Final Maturity Date (in each case, as of
the incurrence of such Indebtedness)) or is otherwise on current market terms
for such type of Indebtedness or is otherwise on current market terms for such
type of Indebtedness (as reasonably determined by the Borrower in good faith)
and provided further that, after giving effect thereto, (i) the Leverage Ratio
does not exceed 5.75:1.00, calculated on a Pro Forma Basis as of the last day of
the most recently ended period of four consecutive fiscal quarters for which
financial statements have been or were required to be delivered pursuant to
Section 6.1(a) or (b) and (ii) no Event of Default shall have occurred and be
continuing or would result therefrom;
(x)    additional secured Indebtedness of the Borrower or any of its Restricted
Subsidiaries provided that after giving effect thereto, the Senior Secured
Leverage Ratio does not exceed 4.85:1.00, calculated on a Pro Forma Basis as of
the last day of the most recently ended period of four consecutive fiscal
quarters for which financial statements have been or were required to be
delivered pursuant to Section 6.1(a) or (b) and provided further that (i) no
Event of Default shall have occurred and be continuing or would result therefrom
and (ii) such Indebtedness (A) is secured by the Collateral only, (B) if secured
on a pari passu basis with the Obligations, consists of notes, (C) otherwise
satisfies clauses (A), (B), (D), (F), (I), (J) and (K) of Section 2.14(a) as if
such Indebtedness were an Incremental Facility and (D) is subject to
intercreditor arrangements reasonably satisfactory to the Administrative Agent;
provided further that no such Indebtedness may be secured by any Collateral (or
assets that would constitute Collateral if the Obligations were secured by such
assets) at any time that the Obligations are not secured by the Collateral as a
result of any release of Collateral pursuant to Section 9.13;


85

--------------------------------------------------------------------------------





(y)    additional Indebtedness of the Borrower or any of its Restricted
Subsidiaries that are not Loan Parties; provided that the aggregate principal
amount of Indebtedness outstanding under this clause (y), together with any
Refinancing Indebtedness incurred under clause (r) above in respect thereof,
shall not exceed the greater of $150.0 million and 2.0% of Consolidated Total
Assets (measured as of the date such Indebtedness is issued or incurred and
based upon the financial statements most recently delivered on or prior to such
date pursuant to Section 6.1, but giving effect to any Specified Transaction
occurring thereafter and on or prior to the date of determination); and
(z)    all customary premiums (if any), interest (including post‑petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in each of Section 6.14(a) through 6.14(y) above.
Section 6.15    Liens. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, create, incur or suffer to exist any Lien on any of
its Property; provided that the foregoing shall not prevent the following (the
Liens described below, the “Permitted Liens”):
(a)    Liens for the payment of taxes which are not yet due and payable or the
payment of which is not required by Section 6.8;
(b)    Liens (i) arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges, (ii) in connection
with bids, tenders, contracts or leases to which the Borrower or any Restricted
Subsidiary is a party or (iii) to secure public or statutory obligations of such
Person or deposits of cash or Cash Equivalents to secure surety or appeal bonds
to which such Person is a party, or deposits as security for contested taxes or
for the payment of rent, in each case, incurred in the ordinary course of
business;
(c)    mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other
similar Liens arising in the ordinary course of business with respect to
obligations which are not overdue by a period of more than 30 days or if more
than 30 days over due (i) which could not reasonably be expected to have a
Material Adverse Effect or (ii) which are being contested in good faith by
appropriate proceedings;
(d)    Subject to Section 9.13, Liens created by or pursuant to this Agreement
and the Collateral Documents;
(e)    Liens on property of the Borrower or any Restricted Subsidiary created
solely for the purpose of securing indebtedness permitted by Section 6.14(d)
hereof; provided that no such Lien shall extend to or cover other Property of
the Borrower or such Restricted Subsidiary other than the respective Property so
acquired or similar Property acquired from the same lender or its Affiliates,
and the principal amount of indebtedness secured by any such Lien shall at no
time exceed the purchase price of all such Property;
(f)    Liens assumed in connection with Permitted Acquisitions;
(g)    easements, rights‑of‑way, restrictions, and other similar encumbrances as
to the use of real property of the Borrower or any Restricted Subsidiary
incurred in the ordinary course of business which do not impair their use in the
operation of the business of such Person;
(h)    Liens in favor of (i) Fifth Third Bank created pursuant to the Clearing
Agreement and/or (ii) one (1) or more financial institutions pursuant to similar
sponsorship, clearinghouse and/or


86

--------------------------------------------------------------------------------





settlement arrangements; provided that no Liens permitted under this clause (ii)
will extend to cover Property of the Borrower or any Restricted Subsidiary other
than that held by the other party to such agreement and the amount of such Lien
shall not exceed the amount owed by the Borrower or any Restricted Subsidiary
under such agreement;
(i)    ground leases or subleases, licenses or sublicenses in respect of real
property on which facilities owned or leased by the Borrower or any of its
Restricted Subsidiaries are located;
(j)    Liens arising from judgments or decrees for the payment of money in
circumstances not constituting an Event of Default under Section 7.1;
(k)    any interest or title of a lessor, sublessor, licensor or sublicensor or
Lien securing a lessor’s, sublessor’s, licensor’s or sublicensor’s interest
under any lease not prohibited by this Agreement;
(l)    licenses and sublicenses of intellectual property granted in the ordinary
course of business;
(m)    any zoning or similar law or right reserved to, or vested in, any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary course of conduct of the
business of the Borrower and its Restricted Subsidiaries, taken as a whole;
(n)    Liens (i) of a collection bank arising under Section 4‑210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodity brokerage accounts incurred in the ordinary course of
business and (iii) in favor of a banking institution arising as a matter of law
encumbering deposits (including the right to set off), which are within the
general parameters customary in the banking industry;
(o)    Liens (i) on cash advances in favor of the seller of any property to be
acquired in an investment permitted pursuant to Section 6.17 to be applied
against the purchase price for such investment or (ii) consisting of an
agreement to sell, transfer, lease or otherwise dispose of any property in a
transaction permitted under Section 6.16;
(p)    Liens on securities that are the subject of repurchase agreements
constituting Cash Equivalents;
(q)    Liens that are contractual rights of set‑off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of indebtedness, (ii) relating to pooled deposit, automatic
clearing house or sweep accounts of the Borrower or any Restricted Subsidiary to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower and its Restricted Subsidiaries or
(iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any Restricted Subsidiary in the ordinary course of
business;
(r)    Liens solely on any cash earnest money deposits or escrow arrangements
made by the Borrower or any of its Restricted Subsidiaries in connection with
any letter of intent or purchase agreement permitted hereunder;
(s)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;


87

--------------------------------------------------------------------------------





(t)    Liens incurred to secure any obligations; provided that the aggregate
principal amount of all such obligations secured by such Liens, together with
all Refinancing Indebtedness in respect thereof, shall not exceed the greater of
$300.0 million and 4.0% of Consolidated Total Assets (measured as of the date
such Liens are incurred and based upon the financial statements most recently
delivered on or prior to such date pursuant to Section 6.1, but giving effect to
any Specified Transaction occurring thereafter and on or prior to the date of
determination);
(u)    Liens in favor of the issuer of customs, stay, performance, bid, appeal
or surety bonds or completion guarantees and other obligations of a like nature
or letters of credit issued pursuant to the request of and for the account of
such Person in the ordinary course of its business;
(v)    Liens existing on the Second Restatement Effective Date and described on
Schedule 6.15;
(w)    Liens on property or shares of stock of a Person at the time such Person
becomes a Restricted Subsidiary; provided, however, that such Liens are not
created or incurred in connection with, or in contemplation of, such other
Person becoming such a Restricted Subsidiary or concurrently therewith; provided
further that such Liens may not extend to any other property owned by the
Borrower or any of its Restricted Subsidiaries; provided further that such Liens
secure Indebtedness permitted to be incurred under clause (y) of Section
6.14(s);
(x)    Liens on property at the time the Borrower or a Subsidiary acquired the
property or concurrently therewith, including any acquisition by means of a
merger or consolidation with or into the Borrower or any of its Restricted
Subsidiaries; provided, however, that such Liens are not created or incurred in
connection with, or in contemplation of, such acquisition; provided further that
the Liens may not extend to any other property owned by the Borrower or any of
its Restricted Subsidiaries; provided further that such Liens secure
Indebtedness permitted to be incurred under clause (y) of Section 6.14(s);
(y)    Liens on specific items of inventory or other goods and the proceeds
thereof of any Person securing such Person’s obligations under any agreement to
facilitate the purchase, shipment or storage of such inventory or other goods,
and pledges or deposits in the ordinary course of business securing inventory
purchases from vendors;
(z)    Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness permitted by Section
6.14 and secured by any Lien referred to in the foregoing clauses (e), (v), (w)
and (x); provided, however, that (i) such new Lien shall be limited to all or
part of the same property that secured the original Lien (plus improvements on
such property), and (ii) the Indebtedness secured by such Lien at such time is
not increased to any amount greater than the sum of (A) the outstanding
principal amount or, if greater, committed amount of the Indebtedness described
under clauses (e), (v), (w) and (x) at the time the original Lien became a
Permitted Lien hereunder, and (B) an amount necessary to pay any fees and
expenses, including premiums, related to such refinancing, refunding, extension,
renewal or replacement;
(aa)    Liens to secure any Indebtedness permitted by Section 6.14(b) to the
extent that the Borrower or any other Loan Party is required to post segregated
collateral to any clearing agency in respect of any such Indebtedness as
required, or as may be required, by the Commodity Exchange Act, any regulations
thereto, or any other applicable legislation or regulations in connection
therewith; and


88

--------------------------------------------------------------------------------





(bb)    Liens to secure (x) Refinancing Indebtedness, (y) Incremental Equivalent
Debt and (z) Indebtedness allowed under Section 6.14(x); provided that no such
Indebtedness may be secured by any Collateral (or assets that would constitute
Collateral if the Obligations were secured by such assets) at any time that the
Obligations are not secured by the Collateral as a result of any release of
Collateral pursuant to Section 9.13.
Section 6.16    Consolidation, Merger, Sale of Assets, etc. The Borrower will
not, and will not permit any of its Restricted Subsidiaries to, wind up,
liquidate or dissolve its affairs or merge or consolidate, or convey, sell,
lease or otherwise dispose of all or any part of its Property, including any
disposition as part of any sale‑leaseback transactions except that this
Section shall not prevent:
(a)    the sale and lease of inventory in the ordinary course of business;
(b)    the sale, transfer or other disposition of any Property that, in the
reasonable judgment of the Borrower or its Restricted Subsidiaries, has become
uneconomic, obsolete or worn out or is no longer useful in its business;
(c)    the sale, transfer, lease, or other disposition of Property of the
Borrower and its Restricted Subsidiaries to one another; provided that the fair
market value of any Property in respect of any such sale, transfer, lease, or
other disposition made by any Loan Party to any Restricted Subsidiary which is
not a Loan Party plus the fair market value of any Loan Party that is merged
with and into any Restricted Subsidiary that is not a Loan Party pursuant to a
merger permitted by Section 6.16(d) hereof shall not exceed $75.0 million in the
aggregate during the term of this Agreement;
(d)    the merger, consolidation or amalgamation of any Restricted Subsidiary
with and into the Borrower or any other Restricted Subsidiary; provided that, in
the case of any merger or consolidation involving the Borrower, (i) the Borrower
is the legal entity surviving the merger or consolidation and (ii) such
surviving entity is organized under the Applicable Laws of the United States,
any state thereof, or the District of Columbia; and provided further that the
fair market value of any Loan Party that is merged, consolidated or amalgamated
with and into any Restricted Subsidiary which is not a Loan Party plus the fair
market value of any Property in respect of any sale, transfer, lease, or other
disposition by a Loan Party to a Restricted Subsidiary which is not a Loan Party
permitted by Section 6.16(c) hereof shall not exceed $75.0 million in the
aggregate during the term of this Agreement;
(e)    the disposition or sale of Cash Equivalents;
(f)    any Restricted Subsidiary may dissolve if the Borrower determines in good
faith that such dissolution is in the best interests of the Borrower, such
dissolution is not disadvantageous to the Lenders and the Borrower or any
Restricted Subsidiary receives any assets of such dissolved Subsidiary, subject
in the case of a dissolution of a Loan Party that results in a distribution of
assets to a non-Loan Party to the limitations set forth in the provisos in each
of clauses (c) and (d) above;
(g)    the sale, transfer, lease, or other disposition of Property of the
Borrower or any Restricted Subsidiary (including any disposition of Property as
part of a sale and leaseback transaction) aggregating for the Borrower and its
Restricted Subsidiaries not more than $50.0 million during any fiscal year of
the Borrower;
(h)    the lease, sublease, license (or cross‑license) or sublicense (or
cross‑sublicense) of real or personal property in the ordinary course of
business;


89

--------------------------------------------------------------------------------





(i)    the sale, transfer or other disposal of property (including like‑kind
exchanges) to the extent that (i) such property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of such
disposition are promptly applied to the purchase price of such replacement
property;
(j)    the sale, transfer or other disposal of investments in joint ventures to
the extent required by, or made pursuant to customary buy/sell arrangements
between, the joint venture parties set forth in joint venture arrangements or
similar binding arrangements;
(k)    any transaction permitted by Section 6.17;
(l)    a Designated Change of Control;
(m)    the unwinding of any Hedge Agreement;
(n)    the disposition of any asset between or among the Borrower and/or its
Restricted Subsidiaries as a substantially concurrent interim disposition in
connection with a disposition otherwise permitted pursuant to clauses (a)
through (p) (other than this clause (n)) of this Section;
(o)    the sale, transfer or other disposition of Property of the Borrower or
any Restricted Subsidiary for fair market value so long as (i) with respect to
dispositions in an aggregate amount in excess of the greater of $30.0 million
and 0.5% of Consolidated Total Assets (measured as of the date of such sale,
transfer or other disposition and based upon the financial statements most
recently delivered on or prior to such date pursuant to Section 6.1, but giving
effect to any Specified Transaction occurring thereafter and on or prior to the
date of determination), at least 75.00% of the consideration for such
disposition shall consist of cash or Cash Equivalents (provided that, for
purposes of the 75.00% cash consideration requirement, (w) the amount of any
Indebtedness or other liabilities of the Borrower or any Restricted Subsidiary
(as shown on such person’s most recent balance sheet or in the notes thereto)
that are assumed by the transferee of any such assets, (x) the amount of any
trade-in value applied to the purchase price of any replacement assets acquired
in connection with such disposition, (y) any securities received by the Borrower
or such Restricted Subsidiary from such transferee that are converted by such
Restricted Subsidiary into cash or Cash Equivalents (to the extent of the cash
or Cash Equivalents received) following the closing of the applicable
disposition and (z) any Designated Non-Cash Consideration received in respect of
such disposition having an aggregate fair market value, taken together with all
other Designated Non-Cash Consideration received pursuant to this clause (z)
that is at that time outstanding, not in excess of $50.0 million, in each case,
shall be deemed to be cash) (i) the Net Cash Proceeds of such disposition are
applied in accordance with Section 2.8(c)(ii) and (ii) no Event of Default has
occurred and is continuing or would result therefrom;
(p)    the sale, transfer or other disposition of any assets acquired in
connection with any acquisition permitted under this Agreement (including any
Permitted Acquisition) so long as (i) such disposition is made or contractually
committed to be made within three hundred and sixty five (365) days of the date
such assets were acquired by the Borrower or such Subsidiary or such later date
as the Borrower and the Administrative Agent may agree, (ii) the Borrower and
its Restricted Subsidiaries are in compliance, on a Pro Forma Basis, with
Section 6.22(a) and (iii) with respect to dispositions in an aggregate amount in
excess of the greater of $30.0 million and 0.5% of Consolidated Total Assets
(measured as of the date of such sale, transfer or other disposition and based
upon the financial statements most recently delivered on or prior to such date
pursuant to Section 6.1, but giving effect to any Specified Transaction
occurring thereafter and on or prior to the date of determination), at least
75.00% of the


90

--------------------------------------------------------------------------------





consideration for such disposition shall consist of cash or Cash Equivalents
(subject to the exceptions listed in clauses (w) through (z) of Section 6.16(o)
above); and
(q)    the sale of the EFT Business; provided that at least 75.00% of the
consideration received therefore must be in the form of cash or Cash
Equivalents; and provided further that 100.00% of the Net Cash Proceeds
therefrom are applied toward the repayment of the Obligations in the manner set
forth in Section 2.8(c)(ii) and Section 2.8(c)(vii).
To the extent any Collateral is disposed of as expressly permitted by this
Section 6.16 to any Person other than a Loan Party, such Collateral shall
automatically be sold free and clear of the Liens created by the Loan Documents,
and the Administrative Agent shall be authorized to take any actions deemed
appropriate in order to effect the foregoing.
Section 6.17    Advances, Investments and Loans. The Borrower will not, and will
not permit any of its Restricted Subsidiaries to make loans or advances to,
guarantee any obligations of, or make, retain or have outstanding any
investments (whether through purchase of Equity Interests or debt obligations)
in, any Person or enter into any partnerships or joint ventures, or purchase or
own a futures contract or otherwise become liable for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract (all of the foregoing, collectively, “investments”), except that this
Section shall not prevent:
(a)    investments constituting receivables created in the ordinary course of
business;
(b)    investments in Cash Equivalents;
(c)    investments (including debt obligations) received in connection with the
bankruptcy or reorganization of a Person and in settlement of delinquent
obligations of, and other disputes with, a Person arising in the ordinary course
of business;
(d)    (i) the Borrower’s equity investments from time to time in its Restricted
Subsidiaries, and (ii) investments made from time to time by a Restricted
Subsidiary in the Borrower or one (1) or more of its Restricted Subsidiaries;
provided that the aggregate amount of any such investments made by any Loan
Party in any Restricted Subsidiary which is not a Loan Party plus any
intercompany advances by a Loan Party to any Restricted Subsidiary which is not
a Loan Party permitted by Section 6.17(e) hereof shall not exceed the greater of
$150.0 million and 2.0% of Consolidated Total Assets (measured as of the date of
such investment and based upon the financial statements most recently delivered
on or prior to such date pursuant to Section 6.1, but giving effect to any
Specified Transaction occurring thereafter and on or prior to the date of
determination);
(e)    intercompany advances (including in the form of a guarantee for the
benefit of such Person) made from time to time from (i) the Borrower to any one
(1) or more Restricted Subsidiaries, (ii) from one (1) or more Restricted
Subsidiaries to the Borrower and (iii) from one (1) or more Restricted
Subsidiaries to one (1) or more Restricted Subsidiaries; provided that the
aggregate amount of any such advances made by a Loan Party to a Restricted
Subsidiary that is not a Loan Party plus any equity investments by any Loan
Party in any Restricted Subsidiary which is not a Loan Party permitted by
Section 6.17(d) hereof shall not exceed the greater of $150.0 million and 2.0%
of Consolidated Total Assets (measured as of the date of such advance and based
upon the financial statements most recently delivered on or prior to such date
pursuant to Section 6.1, but giving effect to any Specified Transaction
occurring thereafter and on or prior to the date of determination);


91

--------------------------------------------------------------------------------





(f)    other investments (including investments in joint ventures or similar
entities that do not constitute Restricted Subsidiaries), in each case, as
valued at the fair market value of such investment at the time each such
investment is made, in an aggregate amount for all such investments under this
clause (f) that, at the time such investment is made, would not exceed the sum
of (i) the greater of $75.0 million and 1.0% of Consolidated Total Assets
(measured as of the date of such investment and based upon the financial
statements most recently delivered on or prior to such date pursuant to
Section 6.1, but giving effect to any Specified Transaction occurring thereafter
and on or prior to the date of determination) plus (ii) the amount of any
returns of capital, dividends or other distributions received in connection with
such investment (not to exceed the original amount of the investment);
(g)    loans and advances to officers, directors, employees and consultants of
the Borrower (or its direct or indirect parent company) or any of its Restricted
Subsidiaries for reasonable and customary business related travel expenses,
entertainment expenses, moving expenses and similar expenses, in each case
incurred in the ordinary course of business and advances of payroll payments to
employees, consultants or independent contractors or other advances of salaries
or compensation to employees, consultants or independent contractors, in each
case in the ordinary course of business; provided that the aggregate amount of
such loan in advance outstanding at any time shall not exceed $10.0 million;
(h)    investments in Hedge Agreements permitted by Section 6.14(a) and (b);
(i)    investments received upon the foreclosure with respect to any secured
investment or other transfer of title with respect to any secured investment;
(j)    investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;
(k)    guarantees by the Borrower or any Restricted Subsidiary of leases (other
than Capital Leases) or of other obligations that do not constitute indebtedness
for borrowed money, in each case entered into in the ordinary course of
business;
(l)    Permitted Acquisitions;
(m)    investments in Restricted Subsidiaries for the purpose of consummating
transactions permitted under Section 6.16(n) or any Permitted Acquisition;
(n)    investments permitted under Sections 6.14, 6.15, 6.16 and 6.18;
(o)    other investments, loans and advances in addition to those otherwise
permitted by this Section in an amount not to exceed (i) the greater of
$225.0 million and 3.0% of Consolidated Total Assets (measured as of the date of
such investments, loans or advances and based upon the financial statements most
recently delivered on or prior to such date pursuant to Section 6.1, but giving
effect to any Specified Transaction occurring thereafter and on or prior to the
date of determination) plus (ii) the Growth Amount in the aggregate at any one
time outstanding;
(p)    investments consisting of consideration received in connection with any
disposition or other transfer made in compliance with Section 6.16;


92

--------------------------------------------------------------------------------





(q)    other investments, loans and advances existing as of the Second
Restatement Effective Date and set forth on Schedule 6.17 (as the same may be
renewed, refinanced or extended from time to time);
(r)    investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such investments are made with the proceeds received by such
Restricted Subsidiary from an investment made by a Loan Party in such Restricted
Subsidiary pursuant to this Section 6.17;
(s)    investments the sole consideration for which is Equity Interests of
Holdco (or any direct or indirect parent of Holdco) or, following the
consummation of a Qualified Public Offering of the Borrower, the Borrower;
(t)    [Reserved];
(u)    intercompany advances made by the Borrower or its Restricted Subsidiaries
to the Borrower’s direct or indirect parent company to effectuate a Distribution
permitted by either (i) Section 6.18(f)(x) or (ii) Section 6.18(m), in each
case, in lieu of making a Distribution in such permitted amounts; and
(v)    additional investments by the Borrower or any of its Restricted
Subsidiaries; provided that on the date of consummation of such investment or,
at the Borrower’s election to the extent such investment is made in connection
with an Acquisition, on the date of the signing of any acquisition agreement
with respect thereto, (i) no Event of Default shall have occurred and be
continuing or would result therefrom and (ii) after giving effect thereto the
Senior Secured Leverage Ratio does not exceed 5.25:1.00 (calculated on a Pro
Forma Basis as of the last day of the most recently ended period of four
consecutive fiscal quarters for which financial statements have been or were
required to be delivered pursuant to Section 6.1(a) or (b)).
Section 6.18    Restricted Payments. The Borrower shall not, nor shall it permit
any of its Restricted Subsidiaries to, (i) declare or pay any dividends on or
make any other distributions in respect of any class or series of its Equity
Interests or (ii) directly or indirectly purchase, redeem, or otherwise acquire
or retire any of its Equity Interests or any warrants, options, or similar
instruments to acquire the same (all the foregoing, “Distributions”); provided,
however:
(a)    any Subsidiary of the Borrower may make Distributions to its parent
company (and, in the case of any non‑Wholly‑owned Subsidiary, pro rata to its
parent companies based on their relative ownership interests in the class of
equity receiving such Distribution);
(b)    so long as no Event of Default has occurred, is continuing or would
result therefrom, the Borrower may redeem, acquire, retire or repurchase (and
the Borrower may declare and pay Distributions, the proceeds of which are used
to so redeem, acquire, retire or repurchase and to pay withholding or similar
tax payments that are expected to be payable in connection therewith) its Equity
Interests (or any options or warrants or stock appreciation rights issued with
respect to any of such Equity Interests) (or make Distributions to allow any of
the Borrower’s direct or indirect parent companies to so redeem, retire, acquire
or repurchase their equity) held by current or former officers, managers,
consultants, directors and employees (or their respective spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees)
of Borrower (or any direct or indirect parent thereof) and its Restricted
Subsidiaries, with the proceeds of Distributions from, seriatim, the Borrower,
upon the death, disability, retirement or termination of employment of any such
Person or otherwise in accordance with any stock option or stock appreciation
rights plan, any management, director and/or employee stock


93

--------------------------------------------------------------------------------





ownership or incentive plan, stock subscription plan, employment termination
agreement or any other employment agreements or equity holders’ agreement;
provided that the aggregate amount of Distributions made pursuant to this
Section shall not exceed $40.0 million in any fiscal year; provided further that
(x) such amount, if not so expended in the fiscal year for which it is
permitted, may be carried forward for Distributions in the next two (2) fiscal
years and (y) Distributions made pursuant to this clause (b) during any fiscal
year shall be deemed made first in respect of amounts permitted for such fiscal
year as provided above, second in respect of amounts carried over from the
fiscal year two (2) years prior to such date pursuant to clause (x) above and
third in respect of amounts carried over from the immediately preceding fiscal
year prior to such date pursuant to clause (x) above;
(c)    the Borrower may repurchase Equity Interests (or pay Distributions to
permit any direct or indirect parent to repurchase Equity Interests) upon
exercise of options or warrants if such Equity Interest represents all or a
portion of the exercise price of such options or warrants;
(d)    the Borrower may pay Distributions, the proceeds of which shall be used
to allow any direct or indirect parent of Borrower to pay (A)(w) its operating
expenses incurred in the ordinary course of business, (x) other corporate
overhead costs and expenses (including administrative, legal, accounting and
similar expenses provided by third parties), which are reasonable and customary
and incurred in the ordinary course of business, (y) fees and expenses related
to any debt or equity offering, investment or acquisition permitted hereunder
(whether or not successful) and (z) any reasonable and customary indemnification
claims made by directors or officers of the Borrower (or any parent thereof), in
each case under this clause (A) that are attributable to the ownership and
operations of the Borrower and its Restricted Subsidiaries and (B) other
operating expenses and corporate overhead costs and expenses in an aggregate
amount not to exceed $6.0 million in any fiscal year of the Borrower;
(e)    the Borrower may make Distributions to Holdco in an amount sufficient to
permit Holdco to make the Quarterly Distributions in the amount set forth in the
Holdco LLC Agreement;
(f)    the Borrower may make Distributions in an aggregate amount not to exceed
(x) so long as (A) no Event of Default has occurred, is continuing or would
result therefrom and (B) the Borrower shall be in compliance, on a Pro Forma
Basis, with the covenants set forth in Section 6.22; provided that clauses (A)
and (B) shall not prohibit Distributions within 60 days after the date of
declaration thereof, if on the date of declaration the Distribution would have
complied with clauses (A) and (B), the greater of $300.0 million and 4.0% of
Consolidated Total Assets (measured as of the date of such Distribution and
based upon the financial statements most recently delivered on or prior to such
date pursuant to Section 6.1, but giving effect to any Specified Transaction
occurring thereafter and on or prior to the date of determination) minus any
amounts of intercompany advances pursuant to Section 6.17(u) pertaining to this
clause (f)(x) plus (y) the Growth Amount at the time such Distribution is made
(so long as in the case of any Distributions made in reliance on clause (a)(i)
of the definition of Growth Amount (i) no Default or Event of Default has
occurred, is continuing or would result therefrom and (ii) the Leverage Ratio,
calculated on a Pro Forma Basis after giving effect to such Distribution, is in
compliance with the applicable Leverage Ratio set forth in Section 6.22;
provided that clauses (i) and (ii) shall not prohibit Distributions within
60 days after the date the date of declaration thereof, if on the date of
declaration the Distribution would have complied with clauses (i) and (ii));
(g)    the Borrower may make Distributions to (i) redeem, repurchase, retire or
otherwise acquire any (A) Equity Interests (“Treasury Capital Stock”) of the
Borrower or any Subsidiary or (B) Equity Interests of any direct or indirect
parent company of the Borrower, in the case of each of subclause (A) and (B), in
exchange for, or out of the proceeds of the substantially concurrent sale (other


94

--------------------------------------------------------------------------------





than to the Borrower or a Subsidiary) of, Equity Interests of the Borrower, or
any direct or indirect parent company of the Borrower to the extent contributed
to the capital of the Borrower or any Subsidiary (“Refunding Capital Stock”) and
(ii) declare and pay dividends on the Treasury Capital Stock out of the proceeds
of the substantially concurrent sale (other than to the Borrower or a
Subsidiary) of the Refunding Capital Stock;
(h)    Distributions the proceeds of which will be used to make cash payments in
lieu of issuing fractional Equity Interests in connection with the exercise of
warrants, options or other securities convertible or exchangeable for Equity
Interests of the Borrower (or its direct or indirect parent) in an amount not to
exceed $0.2 million in any fiscal year;
(i)    to the extent constituting a Distribution, transactions permitted by
Section 6.11 and 6.16;
(j)    Distributions by the Borrower (or to any direct or indirect parent to
fund a Distribution) of up to 6% of the net cash proceeds received by (or
contributed to the capital of) the Borrower in or from any Qualified Public
Offering;
(k)    the Borrower may make payments in connection with the Tax Receivable
Agreements; provided that (A) no Event of Default shall have occurred and be
continuing or would result therefrom (provided that, notwithstanding the
occurrence of an Event of Default, such payments shall be authorized if either
(x) the Termination Date has occurred or (y) the Required Lenders shall have
waived such Event of Default) and (B) the Borrower shall be in compliance, on a
Pro Forma Basis, with the covenants set forth in Section 6.22;
(l)    Distributions to Holdco or any direct or indirect parent thereof to fund
payments required under any arrangements, agreements or plans in respect of any
Distributions permitted under Section 6.18(b), (c) and (h) or withholding
obligations in respect of any Distributions permitted hereunder;
(m)    the Borrower may make payments in connection with any tax receivable
agreement with terms similar to those under the Mercury TRA that are entered
into by Vantiv, Holdco, the Borrower or any of its Restricted Subsidiaries and
the sellers with respect to any permitted Acquisition entered into by the
Borrower or any of its Restricted Subsidiaries after the Second Restatement
Effective Date; provided that (A) no Event of Default shall have occurred and be
continuing or would result therefrom (provided that, notwithstanding the
occurrence of an Event of Default, such payments shall be authorized if either
(x) the Termination Date has occurred or (y) the Required Lenders shall have
waived such Event of Default) and (B) the Borrower shall be in compliance, on a
Pro Forma Basis, with the covenants set forth in Section 6.22;
(n)    so long as (i) no Event of Default has occurred and is continuing or
would result therefrom and (ii) the Senior Secured Leverage Ratio does not
exceed 4.80:1.00 (calculated on a Pro Forma Basis as of the last day of the most
recently ended period of four consecutive fiscal quarters for which financial
statements have been or were required to be delivered pursuant to Section 6.1(a)
or (b)) after giving effect thereto, the Borrower may make additional
Distributions; provided that clauses (i) and (ii) shall not prohibit
Distributions within 60 days after the date the date of declaration thereof, if
on the date of declaration the Distribution would have complied with clauses (i)
and (ii); and
(o)    Distributions in connection with Share Repurchases in an aggregate amount
not to exceed $200.0 million.


95

--------------------------------------------------------------------------------





Section 6.19    Limitation on Restrictions. The Borrower will not, and it will
not permit any of its Restricted Subsidiaries to, directly or indirectly, create
or otherwise cause or suffer to exist or become effective any consensual
restriction on the ability of any such Restricted Subsidiary to (a) pay
dividends or make any other distributions on its capital stock or other Equity
Interests owned by the Borrower or any other Restricted Subsidiary, (b) pay or
repay any Indebtedness owed to the Borrower or any other Restricted Subsidiary,
(c) make loans or advances to the Borrower or any other Restricted Subsidiary,
(d) transfer any of its Property to the Borrower or any other Restricted
Subsidiary, (e) encumber or pledge any of its assets to or for the benefit of
the Administrative Agent or (f) guaranty the Obligations, Hedging Liability and
Funds Transfer Liability, Deposit Account Liability and Data Processing
Obligations, except for, in each case:
(a)    restrictions and conditions imposed by any Loan Document or which
(x) exist on the date hereof and (y) to the extent contractual obligations
permitted by subclause (x) are set forth in an agreement evidencing
Indebtedness, are set forth in any agreement evidencing any permitted renewal,
extension or refinancing of such Indebtedness so long as such renewal, extension
or refinancing does not expand the scope of such contractual obligation;
(b)    customary restrictions and conditions contained in agreements relating to
any sale of assets pending such sale; provided that such restrictions and
conditions apply only to the Person or property that is to be sold;
(c)    restrictions or conditions imposed by any agreement relating to
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the Person obligated under such Indebtedness and its Subsidiaries
or, in the case of secured Indebtedness, the property or assets intended to
secure such Indebtedness;
(d)    contractual obligations binding on a Restricted Subsidiary at the time
such Restricted Subsidiary first becomes a Restricted Subsidiary, so long as
such contractual obligations were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary;
(e)    customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 6.17 and
applicable solely to such joint venture entered into in the ordinary course of
business;
(f)    restrictions on cash, other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business and customary
provisions in leases, subleases, licenses, sublicenses and other contracts
restricting the assignment thereof, in each case entered into in the ordinary
course of business;
(g)    secured Indebtedness otherwise permitted to be incurred under
Sections 6.14 and 6.15 that limit the right of the obligor to dispose of the
assets securing such Indebtedness; and
(h)    any encumbrances or restrictions of the types referred to in clauses (a)
through (f) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (i) through
(vii) above; provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are,
in the good faith judgment of the Borrower, no more restrictive with respect to
such encumbrance and other restrictions taken as a whole than those prior to
such amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement or refinancing.


96

--------------------------------------------------------------------------------





Section 6.20    Optional Payments of Certain Indebtedness; Modifications of
Certain Indebtedness and Organizational Documents. The Borrower will not, and it
will not permit any of its Restricted Subsidiaries to:
(a)    directly or indirectly make any optional or voluntary payment,
prepayment, repurchase or redemption of or otherwise optionally or voluntarily
defease (such actions, a “Restricted Debt Payment”) the principal amount of any
Indebtedness (other than intercompany Indebtedness) expressly subordinated to
the Loans in an aggregate principal amount in excess of $50.0 million, except
(i) in connection with the incurrence of Refinancing Indebtedness, (ii) in
connection with a conversion or exchange of such Indebtedness to, or for, as
applicable, Equity Interests of Holdco (or any direct or indirect parent of
Holdco) or the Borrower (other than Disqualified Equity Interests),
(iii) payments as part of an “applicable high yield discount obligation”
catch-up payment, (iv) Restricted Debt Payments in an aggregate amount up to
(x) so long as (A) no Event of Default has occurred, is continuing or would
result therefrom and (B) the Borrower shall be in compliance, on a Pro Forma
Basis, with the covenants set forth in Section 6.22, the greater of $75.0
million and 1.0% of Consolidated Total Assets (measured as of the date of such
payment and based upon the financial statements most recently delivered on or
prior to such date pursuant to Section 6.1, but giving effect to any Specified
Transaction occurring thereafter and on or prior to the date of determination)
plus (y) the Growth Amount (so long as in the case of any Restricted Debt
Payment made in reliance of clause (a)(i) of the definition of Growth Amount
(i) no Default or Event of Default has occurred, is continuing or would result
therefrom and (ii) the Borrower and its Restricted Subsidiaries are in
compliance, on a Pro Forma Basis, with the financial covenants set forth in
Section 6.22 recomputed as of the last day of the most recently ended period for
which financial statements have been or were required to be delivered pursuant
to Section 6.1(a) or (b)) and (v) Restricted Debt Payments so long as (A) no
Event of Default has occurred, is continuing or would result therefrom and (B)
the Senior Secured Leverage Ratio does not exceed 5.00:1.00 (in each case,
calculated on a Pro Forma Basis as of the last day of the most recently ended
period of four consecutive fiscal quarters for which financial statements have
been or were required to be delivered pursuant to Section 6.1(a) or (b)); or
(b)    amend, modify, or otherwise change in any manner any of the terms of
(i) the documentation governing any subordinated Indebtedness (other than
intercompany Indebtedness), Indebtedness secured by junior Liens or unsecured
Indebtedness in an aggregate principal amount in excess of $50.0 million or
(ii) the charter documents of the Borrower or such Restricted Subsidiary,
except, in the case of each of clauses (i) and (ii) if the effect of any such
amendment, modification or change is not materially adverse to the interests of
the Lenders.
Section 6.21    OFAC. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, (i) become a Person whose property or interests in
property are blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Party and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg.
49079(2001)), (ii) engage in any dealings or transactions prohibited by
Section 2 of such executive order, or be otherwise associated with any such
Person in any manner violative of Section 2, and (iii) become a Person on the
list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.
Section 6.22    Financial Covenants. Solely with respect to the Revolving
Facility and the Term A Facilities:


97

--------------------------------------------------------------------------------





(a)    Leverage Ratio. The Borrower shall not, as of the last day of each fiscal
quarter of the Borrower ending during each of the periods specified below,
permit the Leverage Ratio to be greater than:
From and Including
To and Including
The Leverage Ratio Shall Not Be Greater Than:
July 1, 2016
September 30, 2016
6.25 to 1.00
December 31, 2016
September 30, 2017
5.50 to 1.00
December 31, 2017
September 30, 2018
4.75 to 1.00
December 31, 2018
All times thereafter
4.25 to 1.00



(b)    Interest Coverage Ratio. The Borrower shall not, as of the last day of
each fiscal quarter of the Borrower ending during each of the periods specified
below, permit the ratio of Consolidated EBITDA for the four (4) fiscal quarters
of the Borrower then ended (provided that, if Consolidated EBITDA for such
period is less than $1, then for purposes of this covenant Consolidated EBITDA
shall be deemed to be $1) to Interest Expense for the same four (4) fiscal
quarters then ended to be less than:


FROM AND INCLUDING


TO AND INCLUDING
THE INTEREST COVERAGE RATIO SHALL NOT BE LESS THAN:
September 30, 2016
All times thereafter
4.00 to 1.00



(c)    Pro Forma Compliance. Compliance with the financial covenants set forth
in clauses (a) and (b) above shall always be calculated on a Pro Forma Basis.
Section 6.23    Maintenance of Ratings. The Borrower shall use its commercially
reasonable efforts to maintain a (i) long-term public credit rating of the
Borrower and (ii) a credit rating for the Facilities, in each case, from both
S&P and Moody’s; provided that in no event shall the Borrower be required to
maintain any specific rating with any such rating agency.
Section 6.24    Certain Post-Closing Obligations. As promptly as practicable,
and in any event within the time periods after the Second Restatement Effective
Date specified in Schedule 6.24 (or such later date as the Administrative Agent
may agree to), the Borrower and each other Loan Party, as applicable, shall
deliver the documents or take the actions specified on Schedule 6.24.
ARTICLE 7.    Events of Default and Remedies.
Section 7.1    Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:
(a)    default (i) in the payment when due (whether at the stated maturity
thereof or at any other time provided for in this Agreement) of all or any part
of the principal of any Loan or Reimbursement Obligation or (ii) in the payment
when due of interest on any Loan or any other Obligation payable hereunder or
under any other Loan Document and such default shall continue unremedied for a
period of five (5) Business Days;


98

--------------------------------------------------------------------------------





(b)    default in the observance or performance of any covenant set forth in
Sections 6.1(f), 6.5 (with respect to the Borrower), 6.11, 6.12, 6.13, 6.14,
6.15, 6.16, 6.17, 6.18, 6.19, 6.20 or 6.22 hereof; provided that in respect of
Section 6.1(f), the delivery of a notice of default at any time will cure such
Event of Default arising from the failure to timely deliver such notice of
default; provided further that no breach or default by the Borrower under
Section 6.22 shall constitute an Event of Default with respect to the Term B
Facility, unless and until the Required RC/TLA Lenders have accelerated the
Revolving Loans and/or Term A-3 Loans and/or terminated the Revolving
Commitments in an aggregate amount in excess of $100.0 million or, if less, in
an aggregate amount equal to the remaining Revolving Commitments outstanding at
such time;
(c)    default in the observance or performance of any other provision hereof or
of any other Loan Document which is not remedied within 30 days after written
notice of such default is given to the Borrower by the Administrative Agent;
(d)    any representation or warranty made or deemed made herein or in any other
Loan Document or in any certificate delivered to the Administrative Agent or the
Lenders pursuant hereto or thereto proves untrue in any material respect (or in
all respects, if qualified by a materiality threshold) as of the date of the
issuance or making thereof;
(e)    any of the Loan Documents shall for any reason not be or shall cease to
be in full force and effect or is declared to be null and void (other than
pursuant to the terms thereof or as a result of the gross negligence, bad faith
or willful misconduct of the Administrative Agent), or any of the Collateral
Documents shall for any reason fail to create a valid and perfected Lien in
favor of the Administrative Agent in any Collateral purported to be covered
thereby except as expressly permitted by the terms hereof (including Section
9.13) or thereof (other than as a result of the gross negligence, bad faith or
willful misconduct of the Administrative Agent), or any Loan Party terminates,
repudiates in writing or rescinds any Loan Document executed by it or any of its
obligations thereunder;
(f)    default shall occur under any Material Indebtedness, or under any
indenture, agreement or other instrument under which the same may be issued, the
effect of which default is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause any such Indebtedness to become due prior to its stated maturity, or the
principal or interest under any such Indebtedness shall not be paid when due
(whether by demand, lapse of time, acceleration or otherwise) after giving
effect to applicable grace or cure periods, if any;
(g)    any final judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against the Borrower or any of its Restricted Subsidiaries, or against any of
its Property, in an aggregate amount in excess of $100.0 million (except to the
extent paid or covered by insurance (other than the applicable deductible) and
the insurer has not denied coverage therefor in writing), and which remains
undischarged, unvacated, unbonded or unstayed for a period of 60 days from the
entry thereof;
(h)    a Reportable Event shall have occurred which could reasonably be expected
to result in a Material Adverse Effect; the Borrower or any of its Restricted
Subsidiaries, or any member of its Controlled Group, shall fail to pay when due
an amount or amounts aggregating in excess of $100.0 million which it shall have
become liable to pay to the PBGC or to a Plan under Title IV of ERISA; or notice
of intent to terminate a Plan or Plans having aggregate Unfunded Vested
Liabilities in excess of $100.0 million (collectively, a “Material Plan”) shall
be filed under Title IV of ERISA by the Borrower or any of its Restricted
Subsidiaries, or any other member of its Controlled Group, any plan


99

--------------------------------------------------------------------------------





administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate or to cause a trustee to be
appointed to administer any Material Plan or a proceeding shall be instituted by
a fiduciary of any Material Plan against the Borrower or any of its Restricted
Subsidiaries, or any member of its Controlled Group, to enforce Section 515 or
4219(c)(5) of ERISA and such proceeding shall not have been dismissed within
30 days thereafter; or a condition shall exist by reason of which the PBGC would
be entitled to obtain a decree adjudicating that any Material Plan must be
terminated;
(i)    any Change of Control shall occur;
(j)    Holdco, the Borrower or any of its Restricted Subsidiaries shall
(i)  have entered involuntarily against it an order for relief under the United
States Bankruptcy Code, as amended, (ii) admit in writing its inability to pay
its debts generally as they become due, (iii) make a general assignment for the
benefit of creditors, (iv) apply for, seek, consent to or acquiesce in, the
appointment of a receiver, custodian, trustee, examiner, liquidator or similar
official for it or any substantial part of its Property, or (v) institute any
proceeding seeking to have entered against it an order for relief under the
United States Bankruptcy Code, as amended, to adjudicate it insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors;
(k)    a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for Holdco, the Borrower or any of its Restricted
Subsidiaries, or any substantial part of any of its Property, or a proceeding
described in Section 7.1(j)(v) shall be instituted against Holdco, the Borrower
or any Restricted Subsidiary, and such appointment continues undischarged or
such proceeding continues undismissed or unstayed for a period of 60 days; or
(l)    the Liens securing the obligations under any subordinated or junior
secured Material Indebtedness, shall cease, for any reason, to be validly
subordinated to the Liens securing the Obligations, or any Loan Party shall
assert in writing any of the foregoing.
Section 7.2    Non Bankruptcy Defaults. When any Event of Default other than
those described in subsection (j) or (k) of Section 7.1 hereof has occurred and
is continuing, the Administrative Agent shall, by written notice to the
Borrower: (a) if so directed by the Required Lenders, terminate the remaining
Revolving Credit Commitments and all other obligations of the Lenders hereunder
on the date stated in such notice (which may be the date thereof); (b) if so
directed by the Required Lenders, declare the principal of and the accrued
interest on all outstanding Loans to be forthwith due and payable and thereupon
all outstanding Loans, including both principal and interest thereon, shall be
and become immediately due and payable together with all other amounts payable
under the Loan Documents without further demand, presentment, protest or notice
of any kind; and (c) if so directed by the Required Lenders, demand that the
Borrower immediately pay to the Administrative Agent, as cash collateral, the
full amount then available for drawing under each or any Letter of Credit,
whether or not any drawings or other demands for payment have been made under
any Letter of Credit. The Administrative Agent, after giving notice to the
Borrower pursuant to Section 7.1(c) or this Section 7.2, shall also promptly
send a copy of such notice to the other Lenders, but the failure to do so shall
not impair or annul the effect of such notice.
Section 7.3    Bankruptcy Defaults. When any Event of Default described in
subsections (j) or (k) of Section 7.1 hereof has occurred and is continuing,
then all outstanding Loans shall immediately become due and payable together
with all other amounts payable under the Loan Documents without presentment,
demand, protest or notice of any kind, the Revolving Credit Commitments and any
and all other obligations of the Lenders to


100

--------------------------------------------------------------------------------





extend further credit pursuant to any of the terms hereof shall immediately
terminate and the Borrower shall immediately pay to the Administrative Agent, as
cash collateral, the full amount then available for drawing under all
outstanding Letters of Credit, whether or not any draws or other demands for
payment have been made under any of the Letters of Credit.
Section 7.4    Collateral for Undrawn Letters of Credit. If the prepayment of
the amount available for drawing under any or all outstanding Letters of Credit
is required under Section 2.8(c)(iv) or under Section 7.2 or 7.3 above, the
Borrower shall forthwith pay the amount required to be so prepaid, to be held by
the Administrative Agent as provided in subsection (b) below.
(a)    All amounts prepaid pursuant to clause (a) above shall be held by the
Administrative Agent in one (1) or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the L/C Issuer, and to the payment of the
unpaid balance of any other Obligations in respect of any Letter of Credit. The
Collateral Account shall be held in the name of and subject to the exclusive
dominion and control of the Administrative Agent for the benefit of the
Administrative Agent, the Lenders, and the L/C Issuer. If and when requested by
the Borrower, the Administrative Agent shall invest funds held in the Collateral
Account from time to time in direct obligations of, or obligations the principal
of and interest on which are unconditionally guaranteed by, the United States of
America with a remaining maturity of one (1) year or less; provided that the
Administrative Agent is irrevocably authorized to sell investments held in the
Collateral Account when and as required to make payments out of the Collateral
Account for application to amounts due and owing from the Borrower to the L/C
Issuer, the Administrative Agent or the Lenders in respect of any Letter of
Credit; provided, however, that if (i) the Borrower shall have made payment of
all such obligations referred to in clause (a) above and (ii) no Letters of
Credit remain outstanding hereunder, then the Administrative Agent shall release
to the Borrower any remaining amounts held in the Collateral Account.
Section 7.5    Notice of Default. The Administrative Agent shall give notice to
the Borrower under Section 7.1(c) hereof promptly upon being requested to do so
by the Required Lenders and shall at such time also notify all the Lenders
thereof.
Section 7.6    Equity Cure. Notwithstanding anything to the contrary contained
in this ARTICLE 7, in the event that the Borrower fails to comply with the
requirements of Section 6.22 as of the end of any relevant fiscal quarter, the
Borrower shall have the right (the “Cure Right”) (at any time during such fiscal
quarter or thereafter until the date that is 15 days after the date the
Compliance Certificate is required to be delivered pursuant to Section 6.1(e)
for such fiscal quarter) to issue common Equity Interests for cash or otherwise
receive cash contributions to its common equity (the “Cure Amount”), and
thereupon the Borrower’s compliance with Section 6.22 shall be recalculated
giving effect to the following pro forma adjustment: Consolidated EBITDA shall
be increased (notwithstanding the absence of an addback in the definition of
“Consolidated EBITDA”), solely for the purposes of determining compliance with
Section 6.22 hereof, including determining compliance with Section 6.22 hereof
as of the end of such fiscal quarter and applicable subsequent periods that
include such fiscal quarter, by an amount equal to the Cure Amount. If, after
giving effect to the foregoing recalculations (but not, for the avoidance of
doubt, taking into account any immediate repayment of Indebtedness in connection
therewith), the requirements of Section 6.22 shall be satisfied, then the
requirements of Section 6.22 shall be deemed satisfied as of the end of the
relevant fiscal quarter with the same effect as though there had been no failure
to comply therewith at such date, and the applicable breach or default of
Section 6.22 that had occurred shall be deemed cured for the purposes of this
Agreement.


101

--------------------------------------------------------------------------------





Notwithstanding anything herein to the contrary, (v) in each four
(4) consecutive fiscal quarter period of the Borrower there shall be no more
than two (2) fiscal quarters (which may be consecutive) in which the Cure Right
is exercised, (w) during the term of this Agreement, the Cure Right shall not be
exercised more than five (5) times, (x) the Cure Amount shall be no greater than
the amount required for purposes of complying with Section 6.22, (y) upon the
Administrative Agent’s receipt of a notice from the Borrower that it intends to
exercise the Cure Right (a “Notice of Intent to Cure”), until the 15th day
following the date of delivery of the Compliance Certificate under Section
6.1(e) to which such Notice of Intent to Cure relates, none of the
Administrative Agent nor any Lender shall exercise the right to accelerate the
Loans or terminate the Revolving Credit Commitments and neither the
Administrative Agent nor any other Lender or secured party shall exercise any
right to foreclose on or take possession of the Collateral solely on the basis
of an Event of Default having occurred and being continuing under Section 6.22
and (z) the Cure Amount received pursuant to any exercise of the Cure Right
shall be counted only as Consolidated EBITDA and solely for the purpose of
compliance with Section 6.22 and shall be disregarded for purposes of
determining any financial ratio-based conditions, pricing or any available
basket (in reliance upon the Available Amount, Growth Amount or otherwise) under
this Agreement.
ARTICLE 8.    Change in Circumstances and Contingencies.
Section 8.1    Funding Indemnity. If any Lender shall incur any loss, cost or
expense (including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or re-employment of deposits or other funds acquired
by such Lender to fund or maintain any Eurodollar Loan, but excluding any loss
of margin) as a result of:
(a)    any payment, prepayment or conversion of a Eurodollar Loan on a date
other than the last day of its Interest Period,
(b)    any failure (because of a failure to meet the conditions of ARTICLE 3 or
otherwise) by the Borrower to borrow or continue a Eurodollar Loan, or to
convert a Loan that is a Base Rate Loan into a Eurodollar Loan, on the date
specified in a notice given pursuant to Section 2.5(a) hereof,
(c)    any failure by the Borrower to make any payment of principal on any
Eurodollar Loan when due (whether by acceleration or otherwise), or
(d)    any acceleration of the maturity of a Eurodollar Loan as a result of the
occurrence of any Event of Default hereunder,
then, within ten (10) days after the written demand of such Lender, the Borrower
shall pay to such Lender such amount as will reimburse such Lender for such
loss, cost or expense. If any Lender makes such a claim for compensation, it
shall provide to the Borrower, with a copy to the Administrative Agent, a
certificate setting forth the amount of such loss, cost or expense in reasonable
detail (including an explanation of the basis for and the computation of such
loss, cost or expense) and the amounts shown on such certificate shall be
conclusive absent manifest error.
Section 8.2    Illegality. Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any change in applicable
law, rule or regulation or in the interpretation thereof makes it unlawful for
any Lender to make or continue to maintain any Eurodollar Loans or to perform
its obligations as contemplated hereby with respect to such Eurodollar Loans,
such Lender shall promptly give notice thereof to the Borrower and the
Administrative Agent and such Lender’s obligations to make or maintain
Eurodollar Loans under this Agreement shall be suspended until it is no longer
unlawful for such Lender to make or maintain Eurodollar Loans. Such Lender may
require that such affected Eurodollar Loans be converted to Base Rate Loans from
such Lender automatically on the effective date of the notice provided above,
and such Base Rate


102

--------------------------------------------------------------------------------





Loans shall not be made ratably by the Lenders but only from such affected
Lender. Such Lender shall withdraw such notice promptly following any date on
which it becomes lawful for such Lender to make and maintain Eurodollar Loans or
give effect to its obligations as contemplated hereby with respect to any
Eurodollar Loan.
Section 8.3    Reserved.
Section 8.4    Yield Protection. If, on or after the Original Closing Date, the
adoption of any applicable law, rule or regulation, or any change therein, or
any change in the interpretation or administration thereof by any Governmental
Authority charged with the interpretation or administration thereof, or
compliance by any Lender (or its Lending Office) with any request or directive
(whether or not having the force of law) of any such Governmental Authority:
(i)    shall subject any Lender (or its Lending Office) to any Taxes (other than
net income Taxes (including branch profits Taxes), franchise Taxes and other
similar Taxes), with respect to its Eurodollar Loans, its Revolving Notes, its
Letter(s) of Credit, or its participation in any thereof, any Reimbursement
Obligations owed to it or its obligation to make Eurodollar Loans, issue a
Letter of Credit, or to participate therein (other than Taxes subject to Section
10.1(a)); or
(ii)    shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System, but excluding with
respect to any Eurodollar Loans any such requirement included in an applicable
Reserve Percentage) against assets of, deposits with or for the account of, or
credit extended by, any Lender (or its Lending Office) or shall impose on any
Lender (or its Lending Office) or on the interbank market any other condition
affecting its Eurodollar Loans, its Revolving Notes, its Letter(s) of Credit, or
its participation in any thereof, any Reimbursement Obligation owed to it, or
its obligation to make Eurodollar Loans, or to issue a Letter of Credit, or to
participate therein;
and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) of making or maintaining any Eurodollar Loan, issuing or
maintaining a Letter of Credit, or participating therein, or to reduce the
amount of any sum received or receivable by such Lender (or its Lending Office)
under this Agreement or under any other Loan Document with respect thereto, by
an amount deemed by such Lender to be material, then, within 30 days after
written demand by such Lender (with a copy to the Administrative Agent), the
Borrower shall be obligated to pay to such Lender such additional amount or
amounts as will compensate such Lender for such increased cost or reduction to
the extent that such Lender requests indemnification for any such costs or
losses from the Borrower within one hundred and eighty (180) days of such
Lender’s incurrence thereof.
(b)    If, after the Original Closing Date, any Lender or the Administrative
Agent shall have determined that the adoption of any applicable law, rule or
regulation regarding capital adequacy or liquidity requirements, or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration
thereof, or compliance by any Lender (or its Lending Office) or any corporation
controlling such Lender with any request or directive regarding capital adequacy
or liquidity (whether or not having the force of law) of any such Governmental
Authority has had the effect of reducing the rate of return on such Lender’s or
such corporation’s capital as a consequence of its obligations hereunder to a
level below that which such Lender or such corporation could have achieved but
for such adoption, change or compliance (taking into consideration such Lender’s
or such corporation’s policies with respect to capital adequacy or liquidity) by
an amount deemed by such Lender to be material, then from time to time, within
30 days after demand by such Lender (with a copy to the Administrative Agent),
the Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender for such reduction to the extent that


103

--------------------------------------------------------------------------------





such Lender requests compensation for such amounts within one hundred and eighty
(180) days of such Lender’s incurrence thereof.
(c)    Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall, in each case, be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented (but solely to
the extent the relevant increased costs or loss of yield would otherwise have
been subject to compensation by the Borrower under the applicable increased cost
provisions).
(d)    A Lender claiming compensation under this Section 8.4 shall only be
entitled to reimbursement by the Borrower (i) if such Lender has delivered to
Borrower a certificate claiming compensation under this Section 8.4 and setting
forth the additional amount or amounts to be paid to it hereunder at the time of
such demand, which shall be conclusive absent manifest error (it being
understood that in determining such amount, such Lender may use any reasonable
averaging and attribution methods) and (ii) to the extent the applicable Lender
is generally requiring reimbursement therefor from similarly situated United
States borrowers under comparable syndicated credit facilities; provided that,
in connection with asserting any such claim, no confidential information need be
disclosed.
Section 8.5    Substitution of Lenders. In the event that (a) the Borrower
receives a claim from any Lender for compensation under Section 8.4, Section
10.1 or Section 10.4 hereof, (b) the Borrower receives a notice from any Lender
of any illegality pursuant to Section 8.2 hereof, (c) any Lender is a Defaulting
Lender or (d) any Lender fails to consent to any amendment, waiver, supplement
or other modification pursuant to Section 10.11 requiring the consent of all
Lenders or each Lender directly affected thereby, and as to which the Required
Lenders or a majority of all Lenders directly affected thereby have otherwise
consented (any such Lender referred to in clause (d) above being hereinafter
referred to as a “Non-Consenting Lender” and any Non-Consenting Lender and any
such Lender referred to in clause (a), (b) or (c) above being hereinafter
referred to as an “Affected Lender”), the Borrower may, in addition to any other
rights the Borrower may have hereunder or under applicable law, (i) require, at
its expense, any such Affected Lender to assign, at par plus accrued interest
and fees, without recourse, all of its interest, rights, and obligations
hereunder (including all of its Revolving Credit Commitments and the Revolving
Loans and participation interests in Letters of Credit and other amounts at any
time owing to it hereunder and the other Loan Documents) to an Eligible Assignee
specified by the Borrower; provided that (A) such assignment shall not conflict
with or violate any law, rule or regulation or order of any Governmental
Authority, (B) if the assignment is to a Person other than a Lender, the
Borrower shall have received the written consent of the Administrative Agent
and, in the case of any Revolving Credit Commitment, the L/C Issuer, which
consents shall not be unreasonably withheld or delayed, to such assignment,
(C) the Borrower shall have paid to the Affected Lender all monies (together
with amounts due such Affected Lender under Section 8.1 hereof as if the Loans
owing to it were prepaid rather than assigned and any premium owing to such
Affected Lender under Section 2.8(a)(ii)) other than principal, interest and
fees owing to it hereunder, (D) the Borrower shall repay (or the replacement
bank or institution shall purchase, at par) all Loans and other amounts (other
than any disputed amounts), pursuant to Section 10.10 owing to such replaced
Lender prior to the date of replacement, (E) the assignment is entered into in
accordance with the other requirements of Section 10.10 hereof and (F) any such
assignment shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the Affected
Lender, or (ii) terminate the Revolving Credit Commitment of such Affected
Lender and repay all Obligations of the Borrower owing to such Lender as of such
termination date. Each party hereto agrees that an assignment required pursuant
to this Section


104

--------------------------------------------------------------------------------





may be effected pursuant to an Assignment and Assumption executed by the
Borrower, the Administrative Agent and the assignee and that the Affected Lender
required to make such assignment need not be a party thereto.
Section 8.6    Lending Offices. Each Lender may, at its option, elect to make
its Loans hereunder at the branch, office or affiliate specified on the
appropriate signature page hereof (each a “Lending Office”) for each type of
Loan available hereunder or at such other of its branches, offices or affiliates
as it may from time to time elect and designate in a written notice to the
Borrower and the Administrative Agent. To the extent reasonably possible, a
Lender shall designate an alternative branch or funding office with respect to
its Eurodollar Loans to reduce any liability of the Borrower to such Lender
under Section 8.4 hereof or to avoid the unavailability of Eurodollar Loans
under Section 8.2 hereof, so long as such designation is not disadvantageous to
the Lender.
ARTICLE 9.    The Administrative Agent.
Section 9.1    Appointment and Authorization of Administrative Agent. Each
Lender hereby appoints JPMorgan Chase Bank, N.A., as the Administrative Agent
and Collateral Agent under the Loan Documents and hereby authorizes the
Administrative Agent to take such action as Administrative Agent on its behalf
and to exercise such powers, rights and remedies under the Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto. The Administrative Agent shall have
only those duties and responsibilities that are expressly specified in the Loan
Documents. Each Agent may exercise such powers, rights and remedies and perform
such duties by or through its agents or employees. Notwithstanding the use of
the word “Administrative Agent” as a defined term, the Lenders expressly agree
that the Administrative Agent is not acting as a fiduciary of any Lender in
respect of the Loan Documents, the Borrower or otherwise, and nothing herein or
in any of the other Loan Documents shall result in any duties or obligations on
the Administrative Agent or any of the Lenders except as expressly set forth
herein and therein. The provisions of this ARTICLE 9 are solely for the benefit
of the Administrative Agent and the Lenders and no Loan Party shall have any
rights as a third party beneficiary of any of the provisions thereof (other than
to the extent provided in Sections 9.1, 9.3, 9.7, 9.11 and 9.12). In performing
its functions and duties hereunder, the Administrative Agent shall act solely as
an agent of the Lenders and does not assume and shall not be deemed to have
assumed any obligation towards or relationship of agency or trust with or for
Holdco, Borrower or any of its Subsidiaries, other than as provided in Section
10.10(c) with respect to the maintenance of the Register.
Section 9.2    Administrative Agent and its Affiliates. The Administrative Agent
shall have the same rights and powers under this Agreement and the other Loan
Documents as any other Lender and may exercise or refrain from exercising such
rights and power as though it were not the Administrative Agent, and the
Administrative Agent and its affiliates may accept deposits from, lend money to,
own securities of and generally engage in any kind of banking, trust, financial
advisory or other business with the Borrower or any Affiliate of the Borrower as
if it were not the Administrative Agent under the Loan Documents, and may accept
fees and other consideration from the Borrower for services in connection
herewith and otherwise without having to account for the same to the Lenders.
The term “Lender” as used herein and in all other Loan Documents, unless the
context otherwise clearly requires, includes the Administrative Agent in its
individual capacity as a Lender. References in ARTICLE 2 hereof to the amount
owing to the Administrative Agent for which an interest rate is being
determined, refer to the Administrative Agent in its individual capacity as a
Lender.
Section 9.3    Action by Administrative Agent. If the Administrative Agent
receives from the Borrower a written notice of an Event of Default pursuant to
Section 6.1(f) hereof, the Administrative Agent shall promptly give each of the
Lenders written notice thereof. Without limiting the generality of the
foregoing, the Administrative Agent shall not be required to take any action
hereunder with respect to any Default or Event of Default, except as expressly
provided in the Loan Documents. Upon the occurrence of an Event of Default, the
Administrative Agent shall take such action to enforce its Lien on the
Collateral and to preserve and protect the


105

--------------------------------------------------------------------------------





Collateral as may be directed by the Required Lenders. Unless and until the
Required Lenders give such direction, the Administrative Agent may (but shall
not be obligated to) take or refrain from taking such actions as it deems
appropriate and in the best interest of all the Lenders. In no event, however,
shall the Administrative Agent be required to take any action in violation of
Applicable Law or of any provision of any Loan Document, and the Administrative
Agent shall in all cases be fully justified in failing or refusing to act
hereunder or under any other Loan Document unless it first receives any further
assurances of its indemnification from the Lenders that it may require,
including prepayment of any related expenses and any other protection it
requires against any and all costs, expense, and liability which may be incurred
by it by reason of taking or continuing to take any such action. The
Administrative Agent shall be entitled to assume that no Default or Event of
Default exists unless notified in writing to the contrary by a Lender or the
Borrower. In all cases in which the Loan Documents do not require the
Administrative Agent to take specific action, the Administrative Agent shall be
fully justified in using its discretion in failing to take or in taking any
action thereunder. Any instructions of the Required Lenders, or of any other
group of Lenders called for under the specific provisions of the Loan Documents,
shall be binding upon all the Lenders and the holders of the Obligations.
Section 9.4    Consultation with Experts. The Administrative Agent may consult
with legal counsel, independent public accountants, and other experts selected
by it and shall not be liable for any action taken or omitted to be taken by it
in good faith in accordance with the advice of such counsel, accountants or
experts.
Section 9.5    Liability of Administrative Agent; Credit Decision; Delegation of
Duties. Neither the Administrative Agent nor any of its officers, partners,
directors, employees or agents shall be liable to the Lenders for any action
taken or omitted by the Administrative Agent under or in connection with any of
the Loan Documents except to the extent caused by the Administrative Agent’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. The Administrative Agent shall be
entitled to refrain from any act or the taking of any action (including the
failure to take an action) in connection herewith or any of the other Loan
Documents or from the exercise of any power, discretion or authority vested in
it hereunder or thereunder unless and until the Administrative Agent shall have
received instructions in respect thereof from the Required Lenders (or such
other Lenders as may be required to give such instructions under Section 10.11)
and, upon receipt of such instructions from Required Lenders (or such other
Lenders, as the case may be), the Administrative Agent shall be entitled to act
or (where so instructed) refrain from acting, or to exercise such power,
discretion or authority, in accordance with such instructions. Without prejudice
to the generality of the foregoing, (i) the Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper party or parties, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for Holdco, the Borrower and its Subsidiaries),
accountants, experts and other professional advisors selected by it; and (ii) no
Lender shall have any right of action whatsoever against the Administrative
Agent as a result of it acting or (where so instructed) refraining from acting
hereunder or any of the other Loan Documents in accordance with the instructions
of Required Lenders (or such other Lenders as may be required to give such
instructions under Section 10.11). In particular and without limiting any of the
foregoing, the Administrative Agent shall have no responsibility for confirming
the accuracy of any Compliance Certificate or other document or instrument
received by it under the Loan Documents. Neither the Administrative Agent nor
any of its directors, officers, agents or employees shall be responsible for or
have any duty to ascertain, inquire into or verify: (i) any statement, warranty,
representation or recital made in connection with this Agreement, any other Loan
Document or any Credit Extension, or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by the Administrative Agent to the Lenders
or by or on behalf of any Loan Party to the Administrative Agent or any Lender
in connection with the Loan Documents and the transactions contemplated thereby
or for the financial condition or business affairs of any Loan Party or any
other Person liable for the payment of any Obligations; (ii) the performance or
observance of any of the terms, conditions,


106

--------------------------------------------------------------------------------





provisions, covenants or agreements of the Borrower or any Subsidiary contained
herein or in any other Loan Document or any Credit Extension or the use of the
proceeds of the Loans or as to the existence or possible existence of any Event
of Default or Default or to make any disclosures with respect to the foregoing;
(iii) the satisfaction of any condition specified in ARTICLE 3 hereof, except
receipt of items required to be delivered to the Administrative Agent; or
(iv) the execution, validity, effectiveness, genuineness, enforceability,
perfection, value, worth or collectability hereof or of any other Loan Document
or of any other documents or writing furnished in connection with any Loan
Document or of any Collateral; and the Administrative Agent makes no
representation of any kind or character with respect to any such matter
mentioned in this sentence. The Administrative Agent may execute any of its
duties under any of the Loan Documents by or through employees, agents, and
attorneys‑in‑fact and shall not be answerable to the Lenders, the Borrower, or
any other Person for the default or misconduct of any such agents or
attorneys‑in‑fact selected with reasonable care. The Administrative Agent may
treat the payee of any Note as the holder thereof until written notice of
transfer shall have been filed with the Administrative Agent signed by such
payee in form satisfactory to the Administrative Agent. Each Lender
acknowledges, represents and warrants that it has independently and without
reliance on the Administrative Agent or any other Lender, and based upon such
information, investigations and inquiries as it deems appropriate, made its own
credit analysis and decision to extend credit to the Borrower in the manner set
forth in the Loan Documents. It shall be the responsibility of each Lender to
keep itself informed as to the creditworthiness of the Borrower and its
Subsidiaries, and the Administrative Agent shall have no liability to any Lender
with respect thereto. The Administrative Agent shall not have any duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.
(a)    Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers under this Agreement or under any
other Loan Document by or through any one (1) or more sub-agents appointed by
the Administrative Agent (and not otherwise reasonably objected to by the
Borrower within 10 days after notice of such appointment). The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Affiliates. The
exculpatory, indemnification and other provisions of this Section 9.5 and of
Section 9.6 shall apply to any Affiliates of the Administrative Agent and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as the
Administrative Agent. All of the rights, benefits, and privileges (including the
exculpatory and indemnification provisions) of this Section 9.5 and of Section
9.6 shall apply to any such sub-agent and to the Affiliates of any such
sub-agent, and shall apply to their respective activities as sub-agent as if
such sub-agent and Affiliates were named herein. Notwithstanding anything herein
to the contrary, with respect to each sub-agent appointed by the Administrative
Agent, (i) such sub-agent shall be a third party beneficiary under this
Agreement with respect to all such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) and shall have all of the
rights and benefits of a third party beneficiary, including an independent right
of action to enforce such rights, benefits and privileges (including exculpatory
rights and rights to indemnification) directly, without the consent or joinder
of any other Person, against any or all of Loan Parties and the Lenders,
(ii) such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) shall not be modified or amended without the consent
of such sub-agent, and (iii) such sub-agent shall only have obligations to the
Administrative Agent and not to any Loan Party, Lender or any other Person and
no Loan Party, Lender or any other Person shall have any rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.
Section 9.6    Indemnity. The Lenders shall ratably, in accordance with their
respective Percentages, indemnify the Administrative Agent, to the extent that
the Administrative Agent has not been reimbursed by any Loan Party, for and
against any and all liabilities, obligations, losses, damages, taxes, penalties,
actions,


107

--------------------------------------------------------------------------------





judgments, suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against the Administrative Agent in exercising its powers, rights
and remedies or performing its duties hereunder or under the other Loan
Documents or otherwise in its capacity as Administrative Agent in any way
relating to or arising out of this Agreement or the other Loan Documents;
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, taxes, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. If any indemnity furnished to the
Administrative Agent for any purpose shall, in the opinion of the Administrative
Agent, be insufficient or become impaired, the Administrative Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished; provided that in no event
shall this sentence require any Lender to indemnify the Administrative Agent
against any liability, obligation, loss, damage, tax, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender’s ratable share
thereof, in accordance with such Lender’s respective Percentage; and provided
further that this sentence shall not be deemed to require any Lender to
indemnify the Administrative Agent against any liability, obligation, loss,
damage, tax, penalty, action, judgment, suit, cost, expense or disbursement
described in the proviso in the immediately preceding sentence. The obligations
of the Lenders under this Section shall survive termination of this Agreement.
The Administrative Agent shall be entitled to offset amounts received for the
account of a Lender under this Agreement against unpaid amounts due from such
Lender to the Administrative Agent hereunder (whether as fundings of
participations, indemnities or otherwise), but shall not be entitled to offset
against amounts owed to the Administrative Agent by any Lender arising outside
of this Agreement and the other Loan Documents.
Section 9.7    Resignation of Administrative Agent and Successor Administrative
Agent. The Administrative Agent may resign at any time by giving ten days
written notice thereof to the Lenders and the Borrower. If the Administrative
Agent is a Defaulting Lender or an Affiliate of a Defaulting Lender, either the
Required Lenders or the Borrower may, upon ten (10) days’ notice to the
Borrower, the Lenders and the Administrative Agent, remove the Administrative
Agent (such retiring or replaced Administrative Agent, the “Departing
Administrative Agent”). The Administrative Agent shall have the right to appoint
a financial institution (which shall be a commercial bank with an office in the
U.S. having combined capital and surplus in excess of $1 billion) to act as
Administrative Agent and/or Collateral Agent hereunder, with the written consent
of the Borrower and the Required Lenders (not to be unreasonably withheld), and
the Administrative Agent’s resignation shall become effective on the earliest of
(i) 30 days after delivery of the notice of resignation, (ii) the acceptance of
such successor Administrative Agent by the Borrower and the Required Lenders or
(iii) such other date, if any, agreed to by the Borrower and the Required
Lenders. Upon any such notice of resignation or any such removal, if a successor
Administrative Agent has not already been appointed by the retiring
Administrative Agent, the Required Lenders shall have the right, upon the
written consent of the Borrower (not to be unreasonably withheld), to appoint a
successor Administrative Agent. If neither the Required Lenders nor the
Administrative Agent have appointed a successor Administrative Agent, the
Required Lenders shall be deemed to have succeeded to and become vested with all
the rights, powers, privileges and duties of the retiring Administrative Agent;
provided that until a successor Administrative Agent is so appointed by Required
Lenders or the Administrative Agent, any collateral security held by the
Administrative Agent in its role as Collateral Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents shall continue to be held by the
retiring Collateral Agent as nominee until such time as a successor Collateral
Agent is appointed. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the Departing Administrative Agent and
the Departing Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all sums, securities and other items of Collateral held
under the Collateral Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent under the Loan Documents, and (ii) execute


108

--------------------------------------------------------------------------------





and deliver to such successor Administrative Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent of the
security interests created under the Collateral Documents, whereupon such
Departing Administrative Agent shall be discharged from its duties and
obligations hereunder. Except as provided above, any resignation or removal of
JPMorgan Chase Bank, N.A. or its successor as Administrative Agent pursuant to
this Section shall also constitute the resignation or removal of JPMorgan Chase
Bank, N.A. or its successor as Collateral Agent. After any Departing
Administrative Agent’s resignation or replacement hereunder as Administrative
Agent, the provisions of this ARTICLE 9 and all protective provisions of the
other Loan Documents shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent, but no successor
Administrative Agent shall in any event be liable or responsible for any actions
of its predecessor. Any successor Administrative Agent appointed pursuant to
this Section shall, upon its acceptance of such appointment, become the
successor Collateral Agent of all purposes hereunder.
Section 9.8    L/C Issuer. The L/C Issuer shall act on behalf of the Revolving
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith. The L/C Issuer shall have all of the benefits and
immunities (i) provided to the Administrative Agent in this ARTICLE 9 with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
Applications pertaining to such Letters of Credit as fully as if the term
“Administrative Agent”, as used in this ARTICLE 9, included the L/C Issuer with
respect to such acts or omissions (it being understood and agreed that for
purposes of this Section 9.8, all references to “Lenders” in this ARTICLE 9
shall be deemed to be references to “Revolving Lenders”) and (ii) as
additionally provided in this Agreement with respect to such L/C Issuer.
Section 9.9    Hedging Liability and Funds Transfer Liability and Deposit
Account Liability Obligation Arrangements. By virtue of a Lender’s execution of
this Agreement or an assignment agreement pursuant to Section 10.10 hereof, as
the case may be, any Affiliate of such Lender with whom the Borrower or any
Subsidiary has entered into an agreement creating Hedging Liability or Funds
Transfer Liability, Deposit Account Liability and Data Processing Obligations
shall be deemed a Lender party hereto for purposes of any reference in a Loan
Document to the parties for whom the Administrative Agent is acting, it being
understood and agreed that the rights and benefits of such Affiliate under the
Loan Documents consist exclusively of such Affiliate’s right to share in
payments and collections out of the Collateral as more fully set forth in
Section 2.9 and ARTICLE 4 hereof and subject to Section 9.13 hereof. In
connection with any such distribution of payments and collections, the
Administrative Agent shall be entitled to assume no amounts are due to any
Lender or its Affiliate with respect to Hedging Liability or Funds Transfer
Liability, Deposit Account Liability and Data Processing Obligations unless such
Lender has notified the Administrative Agent in writing of the amount of any
such liability owed to it or its Affiliate prior to such distribution.
Section 9.10    No Other Duties. Anything herein to the contrary
notwithstanding, none of the Arrangers, Co-Syndication Agents, Co-Documentation
Agents or other agents or arrangers listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender, a L/C Issuer or Swing Line Lender hereunder.
Section 9.11    Authorization to Enter into, and Enforcement of, the Collateral
Documents. The Administrative Agent or Collateral Agent, as applicable, is
hereby irrevocably authorized by each Secured Party to be the agent for and
representative of the Secured Parties and to execute and deliver the Collateral
Documents and Guaranty on behalf of and for the benefit of the Secured Parties
and to take such action and exercise such powers under the Collateral Documents
as the Administrative Agent or Collateral Agent, as applicable considers
appropriate; provided that neither the Administrative Agent nor the Collateral
Agent shall owe any fiduciary


109

--------------------------------------------------------------------------------





duty, duty of loyalty, duty of care, duty of disclosure or any other obligation
whatsoever to any other holder of Obligations with respect to any Hedge
Agreement or Funds Transfer Liability, Deposit Account Liability and Data
Processing Obligations. The Administrative Agent shall not (except as expressly
provided in Section 10.11 or Section 9.13) amend the Collateral Documents unless
such amendment is agreed to in writing by the Required Lenders. Each Lender
acknowledges and agrees that it will be bound by the terms and conditions of the
Collateral Documents upon the execution and delivery thereof by the
Administrative Agent. Except as otherwise specifically provided for herein, no
Lender (or its Affiliates) other than the Administrative Agent shall have the
right to institute any suit, action or proceeding in equity or at law for the
foreclosure or other realization upon any Collateral or for the execution of any
trust or power in respect of the Collateral or for the appointment of a receiver
or for the enforcement of any other remedy under the Collateral Documents; it
being understood and intended that no one or more of the Lenders (or their
Affiliates) shall have any right in any manner whatsoever to affect, disturb or
prejudice the Lien of the Administrative Agent (or any security trustee
therefor) under the Collateral Documents by its or their action or to enforce
any right thereunder, and that all proceedings at law or in equity shall be
instituted, had, and maintained by the Administrative Agent (or its security
trustee) in the manner provided for in the relevant Collateral Documents for the
benefit of the Lenders and their Affiliates.
Section 9.12    Authorization to Release Liens, Etc. The Administrative Agent or
Collateral Agent, as applicable, is hereby irrevocably authorized by each of the
Lenders (and shall, upon the written request of the Borrower) to (and to execute
any documents or instruments necessary to):
(i)    release any Lien covering any Property of the Borrower or its
Subsidiaries that is the subject of a disposition that is permitted by this
Agreement or that has been consented to in accordance with Section 10.11 or in
accordance with Section 9.13;
(A)    upon the Termination Date, release the Borrower and each of the
Guarantors from its Obligations under the Loan Documents (other than those that
specifically survive termination of this Agreement) and any Liens covering any
of their Property with respect thereto; and
(B)    release any Guarantor from its obligations under any Loan Document to
which it is a party if such Person ceases to be a Restricted Subsidiary as a
result of a transaction or designation permitted by this Agreement and the Liens
on such Obligations shall be automatically released;
(ii)    at the request of the Borrower, to subordinate any Lien on any Property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such Property that is permitted by Sections 6.15(e), (w)
or (x) or, with respect to the replacement of Liens, permitted by
Sections 6.15(e), (w) or (x);
(iii)    enter into any intercreditor arrangements contemplated by
Sections 2.14, 2.15, 6.13, 6.14, and/or 6.15 that will allow additional secured
debt that is permitted under the Loan Documents to be secured by a lien on the
Collateral on a pari passu or junior basis with the Obligations. The terms of
such intercreditor arrangements shall be customary and reasonably acceptable to
the Administrative Agent and the Borrower.
Section 9.13    Release of Collateral. Notwithstanding any other provision of
this Agreement or any Collateral Document to the contrary, all security
interests in the Collateral securing the Secured Obligations (as defined in the
Security Agreement) pursuant to the Collateral Documents shall be released, in
each case without representation, warranty or recourse of any nature, on a
Business Day specified by the Borrower (the “Release Date”), upon satisfaction
(as of the Release Date) of the following conditions precedent:


110

--------------------------------------------------------------------------------





(i)    the Borrower shall have given written notice to the Administrative Agent
and the Collateral Agent at least 10 Business Days prior to the Release Date,
specifying the proposed Release Date;
(ii)    as of the Release Date, no Term B Loans shall be outstanding and the
Term B Lenders shall have no further commitment to lend under this Agreement;
(iii)    as of the Release Date, the Borrower shall have obtained the Required
Ratings;
(iv)    as of the Release Date, no Default or Event of Default shall have
occurred and be continuing; and
(v)    after giving effect to the Release Date, there shall be no Liens on the
Collateral that were pari passu to the Liens on the Collateral securing the
Obligations immediately prior to the Release Date (including in respect of any
Secured Obligations); and
(vi)    on the Release Date, the Collateral Agent shall have received a
certificate, dated the Release Date and executed on behalf of the Borrower by
the chief financial officer of the Borrower, confirming the satisfaction of the
conditions set forth in clauses (iii), (iv) and (v) above;
provided, however, that if on any date after a Release Date, the Required
Ratings cease to be maintained, then, within 45 days of such date (or 60 days,
in the case of mortgages on real property), or such longer periods as to which
the Administrative Agent may consent (in its sole discretion), the Loan
Parties shall re-pledge the Collateral (together with such other assets of
the Loan Parties acquired after the Second Restatement Date as would have been
required to have been pledged as Collateral on the Second Restatement Effective
Date) pursuant to collateral documents substantially in the form of
the Collateral Documents as in effect on the Second Restatement Effective
Date and execute and deliver to the Collateral Agent all such other instruments
and documents as the Collateral Agent may reasonably request to effectuate,
evidence or confirm such pledge of Collateral, in each case to the same extent
required to be in effect on the Second Restatement Effective Date.
For the avoidance of doubt, the foregoing provisions of this Section 9.13 shall
in no circumstances require the Administrative Agent or the Collateral Agent to
release any Loan Party from its obligations under the Guaranty.
(b)    Subject to the satisfaction of the conditions set forth in paragraph (a)
above, on or after the Release Date, each Lender (on behalf of itself and each
of its Affiliates that may be a Secured Party) hereby expressly authorizes the
Collateral Agent to release the Liens on the Collateral securing the Secured
Obligations and return any Collateral held by it to the Borrower and to execute
and deliver to the Loan Parties all such instruments and documents as the Loan
Parties may reasonably request to effectuate, evidence or confirm the release
of the Liens on the Collateral provided for in this Section 9.13, all at the
sole cost and expense of the Loan Parties. Any execution and delivery of
documents pursuant to this Section 9.13 shall be without recourse to or warranty
by the Collateral Agent.
(c)    Without limiting the provisions of Section 10.13, Holdco and
the Borrower shall reimburse the Administrative Agent and Collateral Agent upon
demand for all costs and expenses, including fees, disbursements and other
charges of counsel, incurred by either of them in connection with any action
contemplated by this Section 9.13.




111

--------------------------------------------------------------------------------





ARTICLE 10.    MISCELLANEOUS.
Section 10.1    Withholding Taxes.
(a)    Payments Free of Withholding. Except as otherwise required by law and
subject to Section 10.1(d) hereof, each payment by or on behalf of any Loan
Party under this Agreement or the other Loan Documents shall be made without
withholding or deduction for or on account of any Taxes (other than Connection
Taxes). If any such withholding is so required, such withholding or deduction
shall be made, the amount withheld shall be paid to the appropriate Governmental
Authority before penalties attach thereto or interest accrues thereon, and the
relevant Loan Party shall pay such additional amount as may be necessary to
ensure that the net amount actually received by each Lender and the
Administrative Agent free and clear of such Taxes (including such Taxes on such
additional amount) is equal to the amount which that Lender or the
Administrative Agent (as the case may be) would have received had such
withholding not been made. If the Administrative Agent or any Lender pays any
amount in respect of any Indemnified Taxes, the Borrower shall reimburse the
Administrative Agent or such Lender for that payment in the currency in which
such payment was made whether or not such amounts were correctly or legally
imposed promptly following the date the Lender or the Administrative Agent makes
written demand therefor, which demand shall be accompanied by a certificate
describing in reasonable detail the basis thereof. Notwithstanding the
foregoing, a Loan Party shall not be required to pay any additional amounts or
reimburse any Lender or the Administrative Agent with respect to any Taxes
(i) that, except as provided in Section 10.1(d), are attributable to a Lender’s
failure to comply with the requirements of Section 10.1(c), (ii) that are United
States federal withholding Taxes imposed on amounts payable to a Lender or
Administrative Agent at the time such Lender or Administrative Agent becomes a
party to this Agreement (or, if such Lender or Administrative Agent was a party
to the First Amended and Restated Credit Agreement immediately prior to the date
of this Agreement, at the time such Lender or Administrative Agent became a
party to the First Amended and Restated Credit Agreement), except to the extent
such Lender’s assignor (if any) was entitled, at the time of assignment, to
receive additional amounts or reimbursement under this Section 10.1(a),
(iii) that are attributable to a Lender or the Administrative Agent designating
a successor lending office at which it maintains its Obligations other than at
the request of the applicable Loan Party and except to the extent such Lender or
the Administrative Agent was entitled, at the time of the successor lending
office is designated, to receive additional amounts from the applicable Loan
Party with respect to such Taxes pursuant to this clause, or (iv) imposed due to
a failure by any Lender, the Administrative Agent or any foreign financial
institution through which payments under this Agreement are made to comply with
any applicable certification, documentation, information or other reporting
requirement concerning the nationality, residence, identity, direct or indirect
ownership of or investment in, or connection with the United States of America
of any Lender or Administrative Agent or any foreign financial institution
through which payments under this Agreement are made if such compliance is
required by Sections 1471-1474 of the Code or any Treasury Regulation
promulgated or Revenue Ruling, Revenue Procedure, or Notice issued by the IRS
thereunder or any agreement entered into pursuant to Section 1471(b)(1) of the
Code, and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement entered into in connection with the
implementation of such sections of the Code (“FATCA”) as a precondition to
relief or exemption from such Taxes (such Taxes described in clauses (i) through
(iv), together with Connection Taxes, “Excluded Taxes”). After any payment of
Taxes or Other Taxes by any Loan Party to a Governmental Authority pursuant to
this Section 10.1, such Loan Party shall deliver official tax receipts
evidencing that payment or certified copies thereof (or, if such receipts are
not available, other evidence of payment reasonably acceptable to the relevant
Lender or Administrative Agent) to the Lender or Administrative Agent on whose
account such withholding was made (with a copy to the Administrative Agent if
not the recipient of the original) on or before the thirtieth day after payment.
(b)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (x) any
Indemnified Taxes attributable to such Lender (but only


112

--------------------------------------------------------------------------------





to the extent that the Borrower has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower to do so), (y) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.10(d) relating to the maintenance of a
Participant Register and (z) any Excluded Taxes attributable to such Lender, in
each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any source
against any amount due to the Administrative Agent under this Section 10.1(b).
(c)    U.S. Withholding Tax Exemptions. Each Lender that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) shall submit
to the Borrower and the Administrative Agent (x) on or before the Original
Closing Date or, if later, the date such financial institution becomes a Lender
hereunder, (y) on or prior to the date 60 days after written notice from
Borrower that such form or certificate shall expire or become obsolete other
than in connection with an event described in (z), and (z) after the occurrence
of any event within such Lender’s control requiring a change in the most recent
form of certification previously delivered by it, two (2) duly completed and
signed originals of (i) IRS Form W‑8BEN or IRS Form W‑8BEN‑E (relating to such
Lender and entitling it to a complete exemption from, or a reduced rate of,
withholding under the Code on all amounts to be received by such Lender,
including fees, pursuant to the Loan Documents and the Obligations), Form W‑8ECI
(relating to all amounts to be received by such Lender, including fees, pursuant
to the Loan Documents and the Obligations) or Form W‑8IMY (relating to entities
acting as intermediaries), together with any applicable underlying IRS forms, or
any successor forms, (ii) solely if such Lender is claiming exemption from
United States withholding tax under Section 871(h) or 881(c) of the Code with
respect to payments of “portfolio interest”, IRS Form W‑8BEN or IRS Form
W‑8BEN‑E, or any successor form prescribed by the IRS, and a certificate
representing that such Lender is not a bank for purposes of Section 881(c) of
the Code, is not a ten‑percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code) or (iii) any other applicable document prescribed
by the Applicable Law certifying as to the entitlement of such Lender to such
exemption from United States withholding tax or reduced rate with respect to all
payments to be made to such Lender under the Loan Documents. Each Lender that is
a United States person (as such term is defined in Section 7701(a)(30) of the
Code) shall (A) on or prior to the Original Closing Date or, if later, the date
such financial institution becomes a Lender hereunder, (B) on or prior to the
date 60 days after written notice from Borrower that such form or certification
shall expire or become obsolete other than in connection with an event described
in (C), (C) after the occurrence of any event requiring a change in the most
recent form or certification previously delivered by it pursuant to this
clause (b) and (D) from time to time if requested by the Borrower or the
Administrative Agent, provide the Administrative Agent and the Borrower with two
(2) duly completed and signed originals of Form W‑9 (certifying that such Lender
is entitled to an exemption from U.S. backup withholding tax) or any successor
form. Thereafter and from time to time, each Lender, within 60 days of
Borrower’s written request, shall submit to the Borrower and the Administrative
Agent such additional duly completed and signed copies of such other forms and
such other certificates as may be (i) requested by the Borrower in a written
notice, directly or through the Administrative Agent, to such Lender and
(ii) required under then‑current United States law or regulations to avoid or
reduce United States withholding taxes on payments in respect of all amounts to
be received by such Lender, including fees, pursuant to the Loan Documents or
the Obligations. If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by Applicable Laws and at such time or times reasonably
requested by the Borrower or the Administrative Agent


113

--------------------------------------------------------------------------------





such documentation prescribed by Applicable Laws (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.
(d)    Inability of Lender to Submit Forms. If as a result of any change in
Applicable Law, regulation or treaty, or in any official application or
interpretation thereof applicable to the payments made by or on behalf of any
Loan Party or by the Administrative Agent under any Loan Document or any change
in an income tax treaty applicable to any Lender, any Lender is unable to submit
to the Borrower or the Administrative Agent any form or certificate that such
Lender is obligated to submit pursuant to subsection (c) of this Section 10.1 or
such Lender is required to withdraw or cancel any such form or certificate
previously submitted or any such form or certificate otherwise becomes
ineffective or inaccurate, such Lender shall promptly notify the Borrower and
Administrative Agent of such fact and the Lender shall to that extent not be
obligated to provide any such form or certificate and will be entitled to
withdraw or cancel any affected form or certificate, as applicable. For the
avoidance of doubt, the enactment of final Treasury Regulations promulgated
under FATCA shall not be deemed to be a change in Applicable Law for the
purposes of this Agreement.
(e)    Tax Refunds. If the Administrative Agent or any Lender determines, in its
sole discretion, that it has received a refund of Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 10.1 or Section 10.4, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 10.1 or
Section 10.4 giving rise to such refund), net of all reasonable out‑of‑pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority) with respect to
such refund; provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to the
Borrower or any other Person.
(f)    Mitigation. Any Lender claiming any additional amounts payable pursuant
to this Section 10.1 shall use its reasonable efforts (consistent with its
internal policies and Applicable Laws) to change the jurisdiction of its lending
office if such a change would reduce any such additional amounts (or any similar
amount that may thereafter accrue) and would not, in the sole determination of
such Lender, be otherwise disadvantageous to such Lender. Notwithstanding any
provision of this Section 10.1 to the contrary, no Lender may make a claim for
the payment of additional amounts under this Section 10.1 unless the applicable
Lender is also generally requiring reimbursement therefor from similarly
situated United States borrowers under comparable syndicated credit facilities;
provided that, in connection with asserting any such claim, no confidential
information need be disclosed.
(g)    Survival. Each party’s obligations under this Section 10.1 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, and the Termination Date.
(h)    FATCA Grandfathering. For purposes of determining withholding Taxes
imposed under FATCA, from and after the Restatement Effective Date, the Borrower
and the Administrative Agent shall treat (and the


114

--------------------------------------------------------------------------------





Lenders hereby authorize the Administrative Agent to treat) this Agreement as
not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).
Section 10.2    No Waiver; Cumulative Remedies; Collective Action. No delay or
failure on the part of the Administrative Agent or any Lender or on the part of
the holder or holders of any of the Obligations in the exercise of any power or
right under any Loan Document shall operate as a waiver thereof or as an
acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right. The rights and remedies hereunder of the
Administrative Agent, the Lenders and of the holder or holders of any of the
Obligations are cumulative to, and not exclusive of, any rights or remedies
which any of them would otherwise have.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 7.2, Section 7.3 and Section 7.4
for the benefit of all the Lenders and the L/C Issuer, and each Lender and the
L/C Issuer hereby agree with each other Lender and the L/C Issuer, as
applicable, that no Lender shall (and the L/C Issuer shall not) take any action
to protect or enforce its rights under this Agreement or any other Loan Document
(including exercising any rights of set-off) without first obtaining the prior
written consent of the Administrative Agent or the Required Lenders; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the L/C Issuer or the Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer or Swing Line Lender, as the case may be) hereunder and under the other
Loan Documents or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any debtor relief law.
Section 10.3    Non‑Business Days. Except as otherwise provided herein, if any
payment hereunder or date for performance becomes due and payable or performable
(in each case, including as a result of the expiration of any relevant notice
period) on a day which is not a Business Day, the due date of such payment or
the date for such performance shall be extended to the next succeeding Business
Day on which date such payment shall be due and payable or such other
requirement shall be performed. In the case of any payment of principal falling
due on a day which is not a Business Day, interest on such principal amount
shall continue to accrue during such extension at the rate per annum then in
effect, which accrued amount shall be due and payable on the next scheduled date
for the payment of interest.
Section 10.4    Documentary Taxes. The Borrower agrees to pay within ten
(10) days after written demand therefor any documentary, stamp, excise, property
or similar Taxes payable in respect of this Agreement or any other Loan
Document, including interest and penalties, in the event any such Taxes are
assessed, irrespective of when such assessment is made and whether or not any
credit is then in use or available hereunder (“Other Taxes”).
Section 10.5    Survival of Representations. All representations and warranties
made herein or in any other Loan Document or in certificates given pursuant
hereto or thereto shall survive the execution and delivery of this Agreement and
the other Loan Documents, and shall continue in full force and effect with
respect to the date as of which they were made until the Termination Date.
Section 10.6    Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the Lenders of amounts sufficient to protect the
yield of the Lenders with respect to the Loans and Letters of


115

--------------------------------------------------------------------------------





Credit, including, but not limited to, Sections 8.1, 8.4, 10.4 and 10.13 hereof,
shall survive the termination of this Agreement and the other Loan Documents and
the payment of the Obligations.
Section 10.7    Sharing of Set‑Off. Each Lender agrees with each other Lender a
party hereto that if such Lender shall receive and retain any payment, whether
by set‑off or application of deposit balances or otherwise (except pursuant to a
valid assignment or participation pursuant to Section 10.10 or as provided in or
contemplated by Sections 2.14, 2.15 or 10.11(d)), on any of the Loans or
Reimbursement Obligations in excess of its ratable share of payments on all such
Obligations then outstanding to the Lenders, then such Lender shall purchase for
cash at face value, but without recourse, ratably from each of the other Lenders
such amount of the Loans or Reimbursement Obligations, or participations
therein, held by each such other Lenders (or interest therein) as shall be
necessary to cause such Lender to share such excess payment ratably with all the
other Lenders; provided, however that if any such purchase is made by any
Lender, and if such excess payment or part thereof is thereafter recovered from
such purchasing Lender, the related purchases from the other Lenders shall be
rescinded ratably and the purchase price restored as to the portion of such
excess payment so recovered, but without interest. For purposes of this Section,
amounts owed to or recovered by the L/C Issuer in connection with Reimbursement
Obligations in which Lenders have been required to fund their participation
shall be treated as amounts owed to or recovered by the L/C Issuer as a Lender
hereunder.
Section 10.8    Notices. Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by facsimile or email transmission) and shall be
given to the relevant party at its physical address, facsimile number or email
address set forth below, or such other physical address, facsimile number or
email address as such party may hereafter specify by notice to the
Administrative Agent and the Borrower given by courier, by United States
certified or registered mail, by facsimile, email transmission or by other
telecommunication device capable of creating a written record of such notice and
its receipt. Notices under the Loan Documents to any Lender shall be addressed
to its physical address or facsimile number or email address set forth on its
Administrative Questionnaire; and notices under the Loan Documents to the
Borrower or the Administrative Agent shall be addressed to their respective
physical addresses, facsimile numbers or email addresses set forth below:
to the Borrower:
 
to the Administrative Agent:
 
 
 
vantiv, LLC
 
JPMorgan Chase Bank, N.A.
8500 Governors Hill Drive
 
500 Stanton Christiana Rd., NCC2, Floor 03
Symmes Township, Ohio 45249
 
Newark, DE 19713-2107
Attention: Mark Heimbouch
 
Attention: James A Campbell
Telephone: 513-900-5100
 
Telephone: 302-634-1929
Facsimile: 513-900-5206
 
Facsimile: 302-634-1417
Email: mark.heimbouch@vantiv.com
 
Email: james.x.campbell@chase.com
 
 
 
With a copy of any notice of any Default or Event of Default (which shall not
constitute notice to the Borrower) to:
 









116

--------------------------------------------------------------------------------





Sidley Austin, LLP
2021 McKinney Avenue, Suite 2000
Dallas, Texas 75201
Attention: Kelly M. Dybala
Telephone: (214) 981-3426
Facsimile: (214) 981-3400
Email: kdybala@sidley.com

Each such notice, request or other communication shall be effective (i) if given
by facsimile, when such facsimile is transmitted to the facsimile number
specified in this Section 10.8 or in the relevant Administrative Questionnaire
and a confirmation of such telecopy has been received by the sender, (ii) if
given by mail, five (5) days after such communication is deposited in the mail,
certified or registered with return receipt requested, addressed as aforesaid,
(iii) if by email, when delivered (all such notices and communications sent by
email shall be deemed delivered upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return email or other written acknowledgement)), or (iv) if given
by any other means, when delivered at the addresses specified in this Section
10.8 or in the relevant Administrative Questionnaire; provided that any notice
given pursuant to ARTICLE 2 hereof shall be effective only upon receipt.
Section 10.9    Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument.
Section 10.10    Successors and Assigns; Assignments and Participations.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that, other than in
connection with a Designated Change of Control, the Borrower may not assign or
otherwise transfer any of its rights or obligations under any Loan Document
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of clause (b) of this Section, (ii) by way of participation in accordance with
the provisions of clause (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of clause (f) of
this Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in clause (d) of this Section and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
(b)    Assignments by Lenders.
(i)    Any Lender may at any time assign to one (1) or more Eligible Assignees
all or a portion of its rights and obligations under this Agreement with respect
to all or a portion of its Revolving Credit Commitment(s) and the Loans at the
time owing to it.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment(s) and the Loans at the time
owing to it


117

--------------------------------------------------------------------------------





or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Revolving
Credit Commitment(s) (which for this purpose includes Loans outstanding
thereunder) or, if the applicable Revolving Credit Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
such Trade Date) shall not be less than $5.0 million, in the case of any
assignment in respect of the Revolving Facility, or less than $1.0 million, in
the case of any assignment in respect of the Term Facility (calculated, in each
case, in the aggregate with respect to multiple, simultaneous assignments by two
(2) or more Approved Funds which are Affiliates or share the same (or
affiliated) manager or advisor and/or two (2) or more lenders that are
Affiliates) unless each of the Administrative Agent and the Borrower otherwise
consent (each such consent not to be unreasonably withheld or delayed);
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Facility or the Revolving Credit Commitment assigned, except
that this clause (B) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Facilities on a
non‑pro rata basis;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (unless otherwise waived or reduced by the
Administrative Agent in its sole discretion), and the Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire; and
(D)    the Eligible Assignee provides the Borrower and the Administrative Agent
the forms required by Section 10.1(b) prior to the assignment and shall not be
entitled to any additional amounts or indemnification of Taxes under Section
10.1 in excess of the amounts that would be paid to its assignor.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 8.4, 10.1(a) and 10.13 and subject to
any obligations hereunder with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this clause (b) shall be void ab initio. All parties hereto consent that
assignments to the Borrower permitted by the terms hereof shall not be construed
as violating pro rata, optional redemption or any other provisions hereof, it
being understood that, not withstanding anything to the contrary elsewhere in
this Agreement, immediately upon receipt by the Borrower of any Loans and/or
Revolving Credit Commitments the same shall be deemed cancelled and no longer
outstanding for any purpose under this Agreement, including without limitation,
Section 10.11, and in no event shall the Borrower have any rights of a Lender
under this Agreement or any other Loan Document.


118

--------------------------------------------------------------------------------





(c)    Register. (A) The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, the Revolving Credit Commitment(s) of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time, and each repayment in respect of the principal
amount (and any interest thereon) (the “Register”). The entries in the Register
shall be conclusive absent manifest error or except to the extent an assignment
has been recorded therein which assignment does not comply with Section
10.10(b), and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary; provided that in the event any assignment contemplated by
clause (b) above is not effected in accordance with the requirements of that
Section, nothing in the Register to the contrary shall override the nullity of
such assignment as provided pursuant to clause (b) above. The Register shall be
available for inspection by the Borrower and any Lender (as to its own interest,
but not the interest of any other Lender), at any reasonable time and from time
to time upon reasonable prior notice.
(i)    The Administrative Agent shall (A) accept the Assignment and Assumption
and (B) promptly record the information contained therein in the Register once
all the requirements of clause (a) above have been met. No assignment shall be
effective unless it has been recorded in the Register.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent, any L/C Issuer or the Swing
Line Lender, sell participations to any Person (other than a natural person or a
Prohibited Lender) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Credit Commitment(s) and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification, supplement or
waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification, supplement or waiver
described in subclause (A) (to the extent that such Participant is directly
affected) or (B) of Section 10.11 Subject to clause (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 8.1, 8.4(b) and 10.1(a) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to clause (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.14 as though it were a Lender; provided that such
Participant agrees to be subject to Section 10.7 as though it were a Lender.
Each Lender that sells a participation pursuant to this Section 10.10(d), acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
a register for the recordation of the names and addresses of the Participants,
the commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Participant pursuant to the terms hereof from time to time, and
each repayment in respect of the principal amount (and any interest thereon)
(each, a “Participant Register”). The entries in the Participant Register shall
be conclusive absent manifest error, and such Lender shall treat each Person
whose name is recorded in the Participant Register pursuant to the terms hereof
as the owner of a participation for all purposes of this Agreement,
notwithstanding notice to the contrary.


119

--------------------------------------------------------------------------------





(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 8.4 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant. A Participant shall not be entitled to receive any greater
payment under Section 10.1(a) or Section 10.4 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant. A Participant that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) shall not be entitled to the
benefits of Section 10.1(a) or Section 10.4 unless the Borrower is notified of
the participation sold to such Participant and such Participant complies with
Section 10.1(c) and (d) as though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (other than to
any Prohibited Lender) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank having jurisdiction over such lender, and this Section 10.10 shall
not apply to any pledge or assignment of a security interest; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
(g)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the Ohio Uniform Electronic Transactions Act, or any
other similar state laws based on the Uniform Electronic Transactions Act.
(h)    Any Lender may elect to, but is not obligated to elect to, at any time,
assign all or a portion of its rights and obligations in respect of the Term
Loans to (i)  any Non-Debt Fund Affiliate and/or (ii) Holdco and/or any
Subsidiary of Holdco (each of the Persons identified in clauses (i) and (ii), an
“Affiliated Lender”) on a non pro rata basis through (x) Dutch Auctions open to
all Lenders on a pro rata basis and/or (y) open market purchases (but with
respect to open market purchases made by Holdco or any Subsidiary of Holdco,
solely with respect to Term B Loans), subject to the following limitations:
(i)    in connection with any purchase by or assignment to Holdco or any
Subsidiary of Holdco, such Affiliated Lender shall either (x) make a
representation that, as of the date of any such purchase and assignment, it is
not in possession of material non-public information (“MNPI”) with respect to
Holdco, the Borrower, its Subsidiaries or their respective securities that
(A) has not been disclosed to the assigning Lender prior to such date and
(B) could reasonably be expected to have a material effect upon, or otherwise be
material to, a Lender’s decision to assign Loans to such Affiliated Lender, as
the case may be (in each case, other than because such assigning Lender does not
wish to receive MNPI with respect to the Borrower, its Subsidiaries or their
respective securities) or (y) disclose to the assigning Lender of such Term Loan
that it cannot make such representation;
(ii)    all Term Loans held by any Affiliated Lender shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders have
taken any action and, in connection with any bankruptcy, insolvency or
reorganization proceeding of the Borrower or any other Loan Party, each
Affiliated Lender shall vote in any such proceeding with respect to the Term
Loans held by it in the same proportion and allocation with respect any matter
thereunder as the Lenders that are not Affiliated Lenders so long as such
Affiliated Lender, in its capacity as a Lender, is treated in connection
therewith on the same or better terms as the other Lenders upon the resolution
of such proceeding;


120

--------------------------------------------------------------------------------





(iii)    (A) the aggregate principal amount of Term Loans purchased by
assignment pursuant to this Section 10.10(h) and held at any one time by
Affiliated Lenders may not exceed 19.0% of the outstanding principal amount of
all Term Loans plus the outstanding principal amount of all term loans made
pursuant to a Term Commitment Increase and (B) in addition to amounts permitted
by clause (A) above, the aggregate principal of Term Loans purchased by
assignment pursuant to this Section 10.10(h) and held at any one time by
Affiliated Lenders (other than Fifth Third Bank) may not exceed 10.00% of the
outstanding principal amount of all Term Loans plus the outstanding principal
amount of all term loans made pursuant to a Term Commitment Increase;
(iv)    Affiliated Lenders will not receive information provided solely to
Lenders by the Administrative Agent or any Lender and will not be permitted to
attend or participate in meetings attended solely by the Lenders and the
Administrative Agent, other than the receipt of notices of Borrowings, notices
of prepayments and other administrative notices in respect of its Loans or
Revolving Credit Commitments required to be delivered to Lenders pursuant to
ARTICLE 2;
(v)    No Affiliated Lender shall take any action in any bankruptcy, insolvency
or reorganization proceeding to object to, impede or delay the exercise of any
right or the taking of any action by the Administrative Agent or Collateral
Agent or the taking of any action by a third party that is supported by the
Administrative Agent or Collateral Agent (including, without limitation, voting
on any plan of reorganization, liquidation or similar scheme) so long as such
Affiliated Lender is treated in connection therewith on the same or better terms
as the other Lenders upon the resolution of such proceeding;
(vi)    in the case of any purchase by or assignment to Holdco, the Borrower or
any of its Subsidiaries, (A) the Revolving Facility shall not be utilized to
fund the purchase or assignment, (B) no Default or Event of Default shall have
occurred and be continuing at the time of acceptance of any bids in any Dutch
Auction or the consummation of any open market purchase, as applicable, and
(C) other than in connection with a buyback under pursuant to Section 10.10(i)
below, any Term Loans purchased by Holdco or its Subsidiaries shall be
immediately cancelled (provided that neither Holdco nor its Subsidiaries may
increase the amount of Consolidated EBITDA by any non-cash gains associated with
such cancellation of debt).
It is understood and agreed that the limitations set forth in clauses (ii),
(iii), (iv) and (v) above shall be applicable to and in respect of any
Affiliated Lender that is a party to this agreement whether such Lender is a
party hereto on the Original Closing Date, becomes a Lender as a result of
assignment pursuant to this Section 10.10(h) or otherwise and shall only be
applicable with respect to the Term Loans that are held by such Affiliated
Lender while such Term Loans are held by such Affiliated Lender.
Notwithstanding anything to the contrary contained in the foregoing, (a) any
Non-Debt Fund Affiliate may (but shall not be required to) contribute any Term
Loans so purchased under this Section 10.10(h) to Holdco or any of its
Subsidiaries for purposes of cancellation of such debt, (b) each Affiliated
Lender shall have the right to vote on any amendment, modification, waiver or
consent that would require the vote of all Lenders or the vote of all Lenders
directly and adversely affected thereby pursuant to subclauses (A) or (B) of
Section 10.11(a) and (c) no amendment, modification, waiver or consent shall
affect any Affiliated Lender (in its capacity as a Lender) in a manner that is
disproportionate to the effect on any Lender of the same Class or that would
deprive such Affiliated Lender of its pro rata share of any payment to which it
is entitled.
In addition, Term Loans and/or Revolving Credit Commitments may be purchased by
and assigned to any Debt Fund Affiliate on a non-pro rata basis through
(a) Dutch Auctions open to all Lenders on a pro rata


121

--------------------------------------------------------------------------------





basis in accordance with customary procedures and/or (b) open market purchases.
The limitations under clauses (i) through (iv) above shall not apply to any such
purchase by a Debt Fund Affiliate, and each Lender shall be permitted to assign
all or a portion of such Lender’s Term Loans and/or Revolving Commitments to any
Debt Fund Affiliate without regard to such foregoing provisions; provided that
for purposes of calculating whether the Required Lenders have taken any action,
Debt Fund Affiliates cannot, in the aggregate, account for more than 49.9% of
the amounts included in determining whether the Required Lenders have consented
to any amendment or waived other action.
(i)    Prohibited Lenders. If any assignment or participation under this
Section 10.10 is made (or attempted to be made) (i) to a Prohibited Lender or
any Affiliate of a Prohibited Lender, in each case without the Borrower’s prior
written consent or (ii) to the extent the Borrower’s consent is required under
the terms of this Section 10.10 and such consent shall have not been obtained or
deemed to have been obtained, to any other Person without the Borrower’s
consent, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, (A) terminate the Commitments of such
Lender and repay all obligations of the Borrower owing to such Lender relating
to the Loans and participations held by such Lender or participant as of such
termination date (in the case of any participation in any Loan, to be applied to
such participation), (B) in the case of any outstanding Term Loans, purchase
such Loans by paying the lesser of par or the same amount that such Lender paid
to acquire such Loans or (C) require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in this
Section 10.10), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) such Lender
shall have received payment of an amount equal to the lesser of par or the
amount such Lender paid for such Loans and participations in L/C Disbursements
and Swing Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (ii) the Borrower shall be liable to such Lender under Section
8.1 if any Eurodollar Loan owing to such Lender is repaid or purchased other
than on the last day of the Interest Period relating thereto, and (iii) such
assignment shall otherwise comply with this Section 10.10 (provided that no
registration and processing fee referred to in this Section 10.10 shall be owing
in connection with any assignment pursuant to this clause). Each Lender hereby
grants to the Administrative Agent an irrevocable power of attorney (which power
is coupled with an interest) to execute and deliver, on behalf of such Lender,
as assignor, any Assignment and Acceptance necessary to effectuate any
assignment of such Lender’s interests hereunder to an assignee as contemplated
hereby in the circumstances contemplated by this Section 10.10(i). Nothing in
this Section 10.10(i) shall be deemed to prejudice any rights or remedies the
Borrower may otherwise have at law or equity. Each Lender acknowledges and
agrees that the Borrower would suffer irreparable harm if such Lender breaches
any of its obligations under Section 10.10(a), 10.10(d) or Section 10.10(f)
insofar as such Sections relate to any assignment, participation or pledge to a
Prohibited Lender or an Affiliate of a Prohibited Lender without the Borrower’s
prior written consent. Additionally, each Lender agrees that the Borrower may
seek to obtain specific performance or other equitable or injunctive relief to
enforce this Section 10.10(i) against such Lender with respect to such breach
without posting a bond or presenting evidence of irreparable harm. The Borrower
will, and the Administrative Agent may, make the list of Prohibited Lenders
available to any Lender or any prospective lender upon its request.
(j)    If the Borrower wishes to replace the Loans or Commitments under any
Facility with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three (3) Business
Days’ advance notice to the Lenders under such Facility, instead of prepaying
the Loans or reducing or terminating the Commitments to be replaced, to
(i) require the Lenders under such Facility to assign such Loans or Commitments
to the Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 10.11 (with such replacement, if applicable, deemed to
have been made pursuant to Section 10.11(d)). Pursuant to any such assignment,
all Loans and Commitments to be replaced shall be purchased at par


122

--------------------------------------------------------------------------------





(allocated among the Lenders under such Facility in the same manner as would be
required if such Loans were being optionally prepaid or such Commitments were
being optionally reduced or terminated by the Borrower), accompanied by payment
by the Borrower of any accrued interest and fees thereon and any amounts owing
pursuant to Section 10.13(b) to the extent demanded in writing prior to the date
of such assignment. By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans or Commitments
under such Facility pursuant to the terms of the form of Assignment and
Assumption attached hereto as Exhibit G and accordingly no other action by such
Lenders shall be required in connection therewith. The provisions of this
clause (j) are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.
Section 10.11    Amendments. Except as provided in Section 2.14 with respect to
any Incremental Facility, Section 2.15 with respect to any Extension and
Section 10.11(d) with respect to any Replacement Term Loans or Replacement
Revolving Facility, no provision of this Agreement or the other Loan Documents
may be amended, modified, supplemented or waived unless such amendment,
modification, supplement or waiver is in writing and is signed by (i) the
Borrower, (ii) the Required Lenders, (iii) if the rights or duties of the
Administrative Agent are adversely affected thereby, the Administrative Agent,
and (iv) if the rights or duties of the L/C Issuer are affected thereby, the L/C
Issuer; provided that:
(A)    no amendment, modification, supplement or waiver pursuant to this Section
10.11 shall (i) increase any Revolving Credit Commitment or extend the expiry
date of any such Revolving Credit Commitment of any Lender without the consent
of such Lender (it being understood that any such amendment, modification,
supplement or waiver that provides for the payment of interest in kind in
addition to, and not as substitution for or as conversion of, the interest
otherwise payable hereunder shall only require the consent of the Required
Lenders and that a waiver of any condition precedent or the waiver of any
Default or Event of Default or mandatory prepayment shall not constitute an
extension or increase of any Revolving Credit Commitment), (ii) reduce the
amount of, postpone the date for any scheduled payment of any principal of or
interest or fee on, or extend the final maturity of any Loan or of any
Reimbursement Obligation or of any fee payable hereunder (other than with
respect to a waiver of default interest and it being understood that any change
in the definitions of any ratio used in the calculation of such rate of interest
or fees (or the component definitions) shall not constitute a reduction in any
rate of interest or fees) without the consent of each Lender (but not the
Required Lenders) to which such payment is owing or which has committed to make
such Loan or Letter of Credit (or participate therein) hereunder or (iii) change
the application of payments set forth in Section 2.9 hereof without the consent
of any Lender adversely affected thereby;
(B)    no amendment, modification, supplement or waiver pursuant to this Section
10.11 shall, unless signed by each Lender, change the definition of Required
Lenders in a manner that reduces the voting percentages set forth therein,
change the provisions of this Section 10.11, release all or substantially all of
the Collateral (except as expressly provided in the Loan Documents) or all or
substantially all of the value of the guarantees provided by the Guarantors
(except as expressly provided in the Loan Documents), affect the number of
Lenders required to take any action hereunder or under any other Loan Document,
or change or waive any provision of any Loan Document that provides for the
pro rata nature of disbursements or payments to Lenders or sharing of Collateral
among the Lenders (except in connection with any transaction permitted by the
last paragraph of this Section 10.11(a) or Section 10.10(h)); and
(C)    no amendment, modification, supplement or waiver pursuant to this Section
10.11 shall amend or otherwise modify Section 2.8 or any other provisions of any
Loan


123

--------------------------------------------------------------------------------





Document in a manner that by its terms adversely affects the rights in respect
of payments due to Lenders holding Loans of any Class differently than those
holding Loans of any other Class, without the consent of Lenders representing a
majority in interest of each affected Class (it being understood that the
Required Lenders may waive, in whole or in part, any prepayment of Loans
hereunder so long as the application, as between Classes, of any portion of such
prepayment that is still required to be made is not altered).
Notwithstanding anything to the contrary herein, (a) except as set forth in
clauses (A)(i) and A(ii) above, no Defaulting Lender shall have any right to
approve or disapprove any amendment, modification, supplement, waiver or consent
hereunder or otherwise give any direction to the Administrative Agent; (b) the
Borrower and the Administrative Agent may, without the input or consent of any
other Lender, effect amendments to this Agreement and the other Loan Documents
as may be necessary in the reasonable opinion of the Borrower and the
Administrative Agent to effect the provisions of Sections 2.8(d), 2.14, 2.15,
10.10(i) or (j) or 10.11(d); (c) guarantees, collateral security documents and
related documents and related documents executed by Holdco or any of its
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be amended, supplemented or
waived without the consent of any Lender if such amendment, supplement or waiver
is delivered in order to (i) comply with local law or advice of local counsel,
(ii) cure ambiguities, omissions, mistakes or defects or (iii) cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents; (d) the Administrative Agent may,
with the consent of Borrower only, amend, modify or supplement this Agreement or
any other Loan Document (i) to cure any ambiguity, omission, defect or
inconsistency, or (ii) to effect technical changes reasonably deemed necessary
in connection with any Designated Change of Control, in each case so long as
such amendment, modification or supplement does not adversely affect the rights
of any Lender or the Lenders shall have received, at least five (5) Business
Days’ prior written notice thereof and the Administrative Agent shall not have
received, within five (5) Business Days of the date of such notice to the
Lenders, a written notice from the Required Lenders stating that the Required
Lenders object to such amendment and (e) any agreement of the Required Lenders
to forbear (and/or direction to the Administrative Agent to forbear) from
exercising any of their rights and remedies upon a Default or Event of Default
shall be effective without the consent of the Administrative Agent or any other
Lender.
Notwithstanding the foregoing, only the consent of the Required RC/TLA Lenders
shall be required in respect of amendments, modifications or waivers of the
financial covenants set forth in Section 6.22 (or any component definition
thereof to the extent applicable thereto) and any such amendment, modification
or waiver may be made without the consent of any other Lender (including, for
the avoidance of doubt, the Required Lenders).
In addition, notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders (as
determined hereunder prior to any such amendment or amendment and restatement),
the Administrative Agent and the Borrower (i) to add one (1) or more additional
credit facilities to this Agreement and to permit the extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Loans and the accrued interest and fees in respect thereof
and (ii) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders, the Required Term Lenders, the
Required Revolving Lenders and other definitions related to such new credit
facilities; provided that no Lender shall be obligated to commit to or hold any
part of such credit facilities.
(b)    [Intentionally Omitted].


124

--------------------------------------------------------------------------------





(c)    Each waiver, amendment, modification, supplement or consent made or given
pursuant to this Section 10.11 shall be effective only in the specific instance
and for the specific purpose for which given, and such waiver, amendment,
modification or supplement shall apply equally to each of the Lenders and shall
be binding on the Loan Parties, the Lenders, the Administrative Agent and all
future holders of the Loans and Revolving Credit Commitments.
(d)    Notwithstanding the foregoing, this Agreement may be amended
(i)    with the written consent of the Administrative Agent, the Borrower and
the Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing, replacement or modification of all or any portion of the
outstanding Term Loans or Incremental Term Loans (such Loans, the “Replaced Term
Loans”) with one or more replacement term loans hereunder (“Replacement Term
Loans”); provided that (A) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Replaced Term
Loans (plus (x) the amount permitted under any basket hereunder and plus (y) the
amount of accrued interest and premium thereon, any committed or undrawn amounts
and underwriting discounts, fees, commissions and expenses, associated
therewith), (B) the terms of Replacement Term Loans are not (excluding pricing,
fees, rate floors, premiums, optional prepayment or redemption terms and
maturity date), taken as a whole, materially more favorable to the lenders
providing such Replacement Term Loans than those applicable to the Replaced Term
Loans (other than any covenants or other provisions applicable only to periods
after the Final Maturity Date (in each case, as of the date of incurrence of
such Replacement Term Loans)), (C) such Replacement Term Loans have a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, such Replaced Term Loans at the time of such refinancing
and (D) any Lender or, with the consent of the Borrower and, to the extent such
consent would be required under Section 10.10 with respect to an assignment of
Loans or Commitments in respect of the applicable Facility to such Person, the
consent of the Administrative Agent (which consent shall not be unreasonably
withheld), any Person that would be an Eligible Assignee (other than to any
Prohibited Lender or any natural person) may provide such Replacement Term Loans
and
(ii)    with the written consent of the Administrative Agent, the Borrower and
the Lenders providing the relevant Replacement Revolving Facility (as defined
below) to permit the refinancing, replacement or modification of all or any
portion of the Revolving Facility or any Incremental Revolving Facility (a
“Replaced Revolving Facility”) with a replacement revolving facility hereunder
(a “Replacement Revolving Facility”); provided that (A) the aggregate amount of
such Replacement Revolving Facility shall not exceed the aggregate amount of
such Replaced Revolving Facility (plus (x) the amount permitted under any basket
hereunder and plus (y) the amount of accrued interest and premium thereon, any
committed or undrawn amounts and underwriting discounts, fees, commissions and
expenses, associated therewith), (B) the terms of any such Replacement Revolving
Facility are (excluding pricing, fees, rate floors, premiums, optional
prepayment or redemption terms and maturity date) not, taken as a whole,
materially more favorable to the lenders providing such Replacement Revolving
Facility than those applicable to the Replaced Revolving Facility (other than
any covenants or other provisions applicable only to periods after the Final
Revolving Termination Date (in each case, as of the date of incurrence of such
Replacement Revolving Facility)), (C) the Loan under such Replacement Revolving
Facility have a final maturity date equal to or later than the final maturity
date of such loans under the Replaced Revolving Facility at the time of such
refinancing and (D) any Lender or, with the consent of the Borrower and, to the
extent such consent would be required under Section 10.10 with respect to an
assignment of Loans or Commitments in respect of the Revolving Facility to such
Person, the consent of the Administrative Agent, the L/C Issuer and the Swing
Line Lender (which


125

--------------------------------------------------------------------------------





consent shall not be unreasonably withheld), any additional bank, financial
institution or other entity may provide such Replacement Revolving Facility;
provided further that, in respect of each of clauses (i) and (ii) above, (A) any
Non-Debt Fund Affiliate shall (x) be permitted (without Administrative Agent
consent) to provide such Replacement Term Loans, it being understood that in
connection with such Replacement Term Loans, any such Non-Debt Fund Affiliate,
as applicable, shall be subject to the restrictions applicable to such Persons
under Section 10.10 as if such Replacement Term Loans were Term Loans and
(y) except for Fifth Third Bank, not provide any Replacement Revolving Facility
and (B) any Debt Fund Affiliate shall be permitted to provide any Replacement
Term Loans or Replacement Revolving Facility (subject, in the case of any
Replacement Revolving Facility to consent of the Administrative Agent, the Swing
Line Lender and the Issuing Lender (which consent shall not be unreasonably
withheld)), it being understood that in connection therewith, such Debt Fund
Affiliate shall be subject to the restrictions applicable to Debt Fund
Affiliates under Section 10.10 as if such Replacement Term Loans were Term Loans
and the commitments and loans in respect of such Replacement Revolving Facility
were Revolving Facility Commitments and Revolving Facility Loans, respectively.
Section 10.12    Heading. Section headings and the Table of Contents used in
this Agreement are for reference only and shall not affect the construction of
this Agreement.
Section 10.13    Costs and Expenses; Indemnification. The Borrower agrees to pay
all reasonable and documented out‑of‑pocket costs and expenses (on the Second
Restatement Effective Date or within thirty (30) days of a written demand
therefor, together with reasonable backup documentation supporting such
reimbursement request) of (i) the Administrative Agent and Arrangers in
connection with the syndication of the Facilities and the preparation,
execution, delivery and administration of the Loan Documents, (ii) the
Administrative Agent in connection with any amendment, modification, supplement,
waiver or consent related to the Loan Documents, together with any fees and
charges suffered or incurred by the Administrative Agent in connection with
collateral filing fees and lien searches and (iii) the Administrative Agent and
the Lenders (within thirty (30) days of a written demand therefor together with
reasonable backup documentation supporting such reimbursement request) in
connection with the enforcement of the Loan Documents.
(a)    The Borrower further agrees to indemnify the Administrative Agent in its
capacity as such, each Arranger and each Lender, their respective Affiliates and
controlling Persons and the respective directors, officers, employees, partners,
advisors, agents and other representatives of the foregoing against all Damages
(including, without limitation, reasonable attorney’s fees and other expenses of
litigation or preparation therefor, whether or not the indemnified person is a
party thereto, or any settlement arrangement arising from or relating to any
such litigation) which any of them may pay or incur arising out of or relating
to any Loan Document, any of the transactions contemplated thereby, the
Facilities, the syndication of the Facilities, the direct or indirect
application or proposed application of the proceeds of any Loan or Letter of
Credit or the Transactions, other than those which (i) arise from the gross
negligence, willful misconduct or bad faith of, or material breach of the Loan
Documents by, the party claiming indemnification (or any of its respective
directors, officers, employees, advisors, agents and Affiliates), in each case,
to the extent determined by a court of competent jurisdiction in a final and
non-appealable judgment or (ii) arise out of any dispute solely among
indemnified persons (other than in connection with any agent or arranger acting
in its capacity as the Administrative Agent or an Arranger or any other agent,
co-agent, arranger or similar role, in each case in their respective capacities
as such, or in connection with any syndication activities) that did not arise
out of any act or omission of the Borrower or any of its Affiliates.
Notwithstanding the foregoing, each indemnified person shall be obligated to
refund and return any and all amounts paid by the Borrower to such indemnified
person for fees, expenses or damages to the extent such indemnified person is
not entitled to payment of such amounts in accordance with the terms hereof. No
indemnified person and no Loan Party shall have any liability for any special,
punitive, indirect or consequential


126

--------------------------------------------------------------------------------





damages relating to this Agreement or any other Loan Document or arising out of
its activities in connection herewith or therewith (whether before or after the
Original Closing Date); provided that nothing in this sentence shall limit any
Loan Party’s indemnity and reimbursement obligations to the extent that such
special, punitive, indirect or consequential damages are included in any claim
by a third party unaffiliated with any of the indemnified persons with respect
to which the applicable indemnified person is entitled to indemnification as set
forth in the immediately preceding sentence. No indemnified person nor any other
party hereto shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby, except to the extent any such damages arise from
the gross negligence, bad faith or willful misconduct of, or material breach of
the Loan Documents by, such indemnified person (or any of its respective
directors, officers, employees, advisors, agents and Affiliates) or such other
party hereto, as applicable, in each case to the extent determined by a court of
competent jurisdiction in a final and non-appealable judgment.
(b)    Notwithstanding any of the foregoing clauses (a) or (b) to the contrary,
in no event shall the Borrower be obligated to pay for the legal expenses or
fees of more than one (1) firm of outside counsel (and shall not be obligated to
pay for any in‑house counsel) and, if reasonably necessary, one (1) local
counsel and one (1) regulatory counsel in any relevant material jurisdiction, to
the Administrative Agent, or the Administrative Agent, the Arrangers and the
Lenders, taken as a whole, as the case may be, except, solely in the case of a
conflict of interest under clauses (a)(iii) or (b) above, one (1) additional
counsel to the affected persons similarly situated, taken as a whole. The
obligations of the Borrower under this Section shall survive the termination of
this Agreement.
Section 10.14    Set‑off. In addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, but
subject to Section 10.2, upon the occurrence and during the continuation of any
Event of Default, each Lender and each subsequent holder of any Obligation is
hereby authorized by the Borrower at any time or from time to time, without
prior notice to the Borrower or to any other Person, any such notice being
hereby expressly waived, to set‑off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured, but not
including trust accounts, and in whatever currency denominated) and any other
indebtedness at any time held or owing by that Lender or that subsequent holder
to or for the credit or the account of the Borrower, whether or not matured,
against and on account of any amount due and payable by the Borrower hereunder.
Each Lender or any such subsequent holder of any Obligations agrees to promptly
notify the Borrower and the Administrative Agent after any such set‑off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such set‑off and application.
Section 10.15    Entire Agreement. The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.
Section 10.16    Governing Law. This Agreement and the rights and obligations of
the parties hereunder shall be governed by, and construed by and interpreted in
accordance with, the law of the State of New York.
Section 10.17    Severability of Provisions. Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. All rights, remedies and powers provided in
this Agreement and the other Loan Documents may be exercised only to the extent
that the exercise thereof does not violate any applicable mandatory provisions
of law, and all the provisions of this Agreement and other Loan Documents are
intended to be subject to all


127

--------------------------------------------------------------------------------





applicable mandatory provisions of law which may be controlling and to be
limited to the extent necessary so that they will not render this Agreement or
the other Loan Documents invalid or unenforceable.
Section 10.18    Excess Interest. Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in excess of the
maximum amount of interest permitted by Applicable Law to be charged for the use
or detention, or the forbearance in the collection, of all or any portion of the
Loans or other obligations outstanding under this Agreement or any other Loan
Document (“Excess Interest”). If any Excess Interest is provided for, or is
adjudicated to be provided for, herein or in any other Loan Document, then in
such event (a) the provisions of this Section shall govern and control,
(b) neither the Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by Applicable Law),
(ii) refunded to the Borrower, or (iii) any combination of the foregoing,
(d) the interest rate payable hereunder or under any other Loan Document shall
be automatically subject to reduction to the maximum lawful contract rate
allowed under applicable usury laws (the “Maximum Rate”), and this Agreement and
the other Loan Documents shall be deemed to have been, and shall be, reformed
and modified to reflect such reduction in the relevant interest rate, and
(e) neither the Borrower nor any guarantor or endorser shall have any action
against the Administrative Agent or any Lender for any Damages whatsoever
arising out of the payment or collection of any Excess Interest. Notwithstanding
the foregoing, if for any period of time interest on any of Borrower’s
Obligations is calculated at the Maximum Rate rather than the applicable rate
under this Agreement, and thereafter such applicable rate becomes less than the
Maximum Rate, the rate of interest payable on the Borrower’s Obligations shall
remain at the Maximum Rate until the Lenders have received the amount of
interest which such Lenders would have received during such period on the
Borrower’s Obligations had the rate of interest not been limited to the Maximum
Rate during such period.
Section 10.19    Construction. The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents. The
provisions of this Agreement relating to Subsidiaries shall apply only during
such times as the Borrower has one (1) or more Subsidiaries. In the event of any
conflict or inconsistency between or among this Agreement and the other Loan
Documents, the terms and conditions of this Agreement shall govern and control.
Section 10.20    Lender’s Obligations Several. The obligations of the Lenders
hereunder are several and not joint. Nothing contained in this Agreement and no
action taken by the Lenders pursuant hereto shall be deemed to constitute the
Lenders a partnership, association, joint venture or other entity.
Section 10.21    USA Patriot Act. Each Lender and each Agent hereby notifies the
Borrower and each Guarantor that pursuant to the requirements of the Patriot Act
it is required to obtain, verify and record information that identifies the
Borrower and each Guarantor, which information includes the name and address of
the Borrower and each Guarantor and other information that will allow such
Lender and/or Agent to identify the Borrower and each Guarantor in accordance
with the Patriot Act.
Section 10.22    Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby submits to the exclusive jurisdiction of the United States
District Court for the Southern District of New York and of any New York State
court sitting in New York City in the borough of Manhattan for purposes of all
legal proceedings arising out of or relating to this Agreement, the other Loan
Documents or the transactions contemplated hereby or thereby. Each of the
parties hereto irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding


128

--------------------------------------------------------------------------------





brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum. Each of the parties hereto
agrees that a final judgment in any such proceeding shall be conclusive and may
be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in any Loan Document shall affect any right that
(a) any party hereto may otherwise have to bring any proceeding relating to any
Loan Document against any other party hereto or their respective properties in
the courts of any jurisdiction (i) for purposes of enforcing a judgment or (ii)
in connection with any pending bankruptcy, insolvency or similar proceeding in
such jurisdiction or (b) the Administrative Agent, the Collateral Agent, the L/C
Issuer or any Lender may otherwise have to bring any proceeding relating to any
Loan Document against the Borrower or any other Loan Party or their respective
properties in the courts of any jurisdiction in connection with exercising
remedies against any Collateral in a jurisdiction in which such Collateral is
located. THE BORROWER, THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS
HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY.
Section 10.23    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives on a “need to know basis” (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential) solely in
connection with the transactions contemplated or permitted hereby; provided that
the Administrative Agent, the Lenders or the L/C Issuer, as the case may be,
shall be responsible for its Affiliates’ compliance with this clause, (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self‑regulatory authority, such as the National
Association of Insurance Commissioners or any similar organization) or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender (provided that, prior to any such disclosure, such rating agency
shall undertake in writing to preserve the confidentiality of any confidential
Information relating to the Loan Parties), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process;
provided that, unless specifically prohibited by Applicable Law or court order,
each Lender and the Administrative Agent shall promptly notify the Borrower in
advance of any such disclosure, (d) to any other party hereto, (e) in connection
with the exercise of any remedies hereunder or under any other Loan Document or
any action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section
10.23, to (i) any assignee of or Participant in, or any prospective assignee of
or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any Hedge
Agreement relating to the Borrower and its obligations, (g) with the consent of
the Borrower, (h) in customary disclosure about the terms of the financing
contemplated hereby in the ordinary course of business to market data collectors
and similar service providers to the loan industry for league table purposes or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section 10.23 or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower (except to the
extent that such Information was available to the Administrative Agent, any
Lender or any of their Affiliates as a result of Administrative Agent’s, any
Lender’s or their Affiliates’ ownership interests in the Business or the
Borrower). For purposes of this Section 10.23, “Information” means all
information received by the Administrative Agent, any Lender or the L/C Issuer,
as the case may be, from the Borrower or any of its Subsidiaries relating to the
Borrower or any of its Subsidiaries or any of their respective businesses
(including any target company and its Subsidiaries in connection with
contemplated or consummated Acquisition or other investment), other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries. Any


129

--------------------------------------------------------------------------------





Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Notwithstanding the foregoing, the Administrative
Agent and the Lenders agree not to disclose any Information to a (i) Prohibited
Lender or (ii) any of their respective Affiliates or any of their and their
Affiliates’ officers, directors or employees that (x) are engaged as principles
primarily in private equity or venture capital on a proprietary basis (other
than, in each case, such Affiliates engaged by the Borrower with respect to the
Transactions or any debt fund affiliates or any advisors thereto) or (y) to the
knowledge of the Administrative Agent, the Lenders or the L/C Issuer, as the
case may be, are engaged in businesses competing with the Borrower (including
any Affiliate which has been previously identified in writing to the Arrangers
as such); provided that nothing contained in this Section 10.23 shall prohibit
the disclosure of such Information to any officers, directors or employees of
any Affiliate of the Administrative Agent, the Lenders or the L/C Issuer, as the
case may be, who reasonably need to know such Information for purposes of
evaluating, negotiating, enforcing or consummating any of the transactions
contemplated hereby, so long as, such Information is used solely for such
purposes.
Section 10.24    No Fiduciary Relationship. You acknowledge and agree that the
transactions contemplated by this Agreement and the other Loan Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s length commercial transactions between the Agents and the Lenders, on the
one hand, and the Loan Parties, on the other, and in connection therewith and
with the process leading thereto, (i) the Agents and the Lenders have not
assumed an advisory or fiduciary responsibility in favor of the Loan Parties,
the Loan Parties’ equity holders or the Loan Parties’ Affiliates with respect to
the transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether such
Agent and/or Lender has advised, is currently advising or will advise the Loan
Parties, the Loan Parties’ equity holders or the Loan Parties’ Affiliates on
other matters) or any other obligation to the Loan Parties except the
obligations expressly set forth in this Agreement and the other Loan Documents
and (ii) such Agent and/or Lender is acting solely as a principal and not as a
fiduciary of the Loan Parties, the Loan Parties’ management, equity holders,
Affiliates, creditors or any other Person or their respective Affiliates. Each
Agent, each Lender and their Affiliates may have economic interests that
conflict with the economic interests of the Borrower or any of its Subsidiaries,
their stockholders and/or their Affiliates.
Section 10.25    Effect of Second Restatement Agreement. All obligations of the
Borrower under the First Amended and Restated Credit Agreement shall become
obligations of the Borrower hereunder, and the provisions of the First Amended
and Restated Credit Agreement shall be superseded by the provisions hereof. Each
of the parties hereto confirms that the amendment and restatement of the First
Amended and Restated Credit Agreement pursuant to the Second Restatement
Agreement shall not constitute a novation of the First Amended and Restated
Credit Agreement.
Section 10.26    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and
(b) the effects of any Bail-in Action on any such liability, including, if
applicable:


130

--------------------------------------------------------------------------------





(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.




131